Address by the President
Ladies and gentlemen, once again, I should like to convey my heartfelt thanks for the trust you showed in me by electing me President of the European Parliament yesterday. To follow the various Presidents who have left their mark on the history of our Parliament ever since it was first elected by direct universal suffrage, and to follow you, José Maria Gil-Robles, who so successfully led Parliament along the path of democratic progress
Applause
calls for modesty rather than pride, in that the honour which I feel gives way immediately to an awareness of the burden which we must bear together and I can assure you, as far as I am concerned, that it will be exciting but also demanding.
To those colleagues who voted differently, I must say, in all sincerity, that once he or she has been elected, the President must be everyone's President. A first among equals. The President is merely the instrument of the smooth operation of parliamentary democracy. To remain faithful to my convictions and to the group which nominated me as President, but also to take up the task with rectitude and impartiality, whilst respecting our political or national differences, is how I see my role and its moral code. As Vice-President during the last few years, that was how I always tried to behave. I shall continue in the same spirit.
The conditions under which the election was held marked a step forward in the democratic workings of the European Parliament. It allowed all Members, whatever the size of their group, to participate openly; it took account of the balance of power established by the citizens who elected us on 13 June; in addition, it allowed each person to express his or her preference, as dictated by conscience.
As I said yesterday, I am grateful to Parliament for taking into account another aspect of this democratic equilibrium. During the life of the previous Parliament, 23 % of Members were women. Today, the figure is nearly 30 %.
Applause
Since Simone Veil, who was the first President of the new Parliament elected by direct universal suffrage in 1979, the efforts made over the last 20 years to achieve fairer representation have resulted in the election which has just taken place. I am, of course, happy and proud, but setting myself aside I should like to say to the other women Members of the European Parliament that my promotion is also theirs.
Our constituent part-session coincides with the handover of the new building which, after and together with those in Luxembourg and Brussels, will be the location for our parliamentary deliberations. It appropriately bears the name of a great European, Louise Weiss. The official inauguration will take place at a later date, but this coincidence is symbolic of the fact that our Parliament has now acquired deep foundations, both literally and metaphorically. Architecture has always glorified mankind's projects and it has remained, down the centuries, the tangible and preferred memorial to civilisations. It has great significance here and now. The fact that we now have premises separate from those of the Council of Europe - grateful though we are for the hospitality it afforded us for so many years - marks the end of an era and the beginning of a new one. The Gordian knot which bound the European Parliament when it was merely a consultative assembly has now been definitively cut.
Alas, this building is not without its teething troubles, towards which we and the media must show indulgence. We are bearing the brunt of these but I can assure you that at the end of this week we will compile a detailed list of all the functional problems which have come to our attention and we will do everything possible to remedy the situation before the next part-session.
I am aware of the daunting task which awaits us during the two and a half years of my Presidency. Our first duty, as I see it today, will be to demand full recognition of the new responsibilities which the Amsterdam Treaty has assigned to the European Parliament and which must, without delay or hesitation on the part of the other institutions, be translated into deeds. Undoubtedly, interinstitutional co-operation between the Council, the Commission and Parliament is essential and we hope it will be harmonious, but a better balance still needs to be established between the two forms of democratic legitimacy on which the adoption of Community legislation is based: that of the Member States, embodied by the Council, and that of the Assembly which is the product of the direct universal suffrage of all the citizens of the Union.
Applause
A new era is beginning on the threshold of this parliamentary term - the European Parliament is now a parliament in the true sense of the word. Since the Treaty of Maastricht, our prerogatives and influence have continued to grow. They have now been strengthened by the Treaty of Amsterdam. This is the outcome of the efforts which Parliament has unceasingly made at each stage in the process, with a view to making the Union more democratic. This is what happened after the ratification of the Single European Act in 1986, when it took maximum advantage of the new, albeit modest, powers inherent in the co-operation procedure. It is also what happened after the ratification of the Maastricht Treaty in 1992, when it monitored in minute detail the implementation of the co-decision procedure, which was considerably more far-reaching.
All those among us, and there are many, who took part in the various delegations to the Conciliation Committee, which brought Parliament and the Council together face to face, accompanied and assisted by the Commission, saw for themselves how far this new procedure increased Parliament's influence during the last parliamentary term. Thus, almost all the disputes which were submitted to it were settled successfully, with all Parliament's major concerns being taken into account.
The positive outcome is largely due to the cohesion which I always observed in Parliament's successive delegations to the Conciliation Committees which I had the honour of co-chairing together with Renzo Imbeni and Mr Verde. Adherence to the outcome of parliamentary votes, the internal settling of any differences of opinion, the sense of reasonable compromise and responsibility, the thorough knowledge of the various issues displayed by rapporteurs and committee chairmen were of decisive importance and commanded the Council's respect. I pay tribute to all the colleagues who took part.
To make the most of the powers which we have acquired whilst moving towards new democratic achievements has been our constant aim. In this connection, I should like to pay special and sincere tribute to the last four Presidents - Enrique Baron Crespo, Egon Klepsch, Klaus Hänsch and José María Gil-Robles - irrespective of their political allegiance - for their considerable powers of persuasion when dealing with the Heads of State and Government in the European Council meetings in which they took part. It is to a great extent thanks to their diplomacy and moral authority that the Treaties of Maastricht and Amsterdam introduced the new powers for Parliament which we today are able to implement.
In future, in fact, there is almost no legislative act in any of the fields covered by the Community's sphere of competence that can be adopted without Parliament's formal agreement. In this connection, I would like to say to the Council that I am convinced that Parliament is determined to do its utmost to ensure that the Council and Parliament reach agreement, whenever possible at the first reading. But I must also say that the Council will have Parliament to reckon with if the concerns of the citizens whom we represent do not find their proper place in the draft Community legislation submitted to us.
Applause
As far as the Commission is concerned, Parliament now first of all approves the appointment of the President proposed by the Heads of State and Government and then all the Commissioners as a body, whilst retaining its subsequent power of censure. I am well aware that this procedure is a very delicate mechanism. The outgoing Commission's last few months in office were marked by the serious crisis which everyone remembers. The climax came in December 1998 when Parliament dared for the first time to refuse to grant the Commission discharge for the budget. The subsequent sequence of events led to the Commission's resignation.
In the coming weeks, Parliament will hear and then appoint the new Commissioners. This will be the first opportunity for the new Parliament to exercise its responsibilities. In this connection, I must tell you how I feel. It would be inconceivable for us to appoint the Commission without first having read the second report of the Committee of Independent Experts.
Applause
I would like to say to whom it may concern, in other words the chairman of that Committee, that the European Parliament absolutely must have this document before the hearings of the Commission nominees are held.
Applause
I should like to tell the President, Romano Prodi, that we do not want a weakened Commission. On the contrary, we want a strong and creative Commission capable of tackling the great challenges which we have to face together. We hope that the means made available to it will be equal to the responsibilities it has to bear. But, quite apart from its powers, we expect it to be transparent on the basis of a new Code of Conduct and to respect the political and democratic equilibrium desired by the electorate, we expect the procedures for assigning tasks to external bodies to obviate the risk of conflicts of interest and we expect it to be willing to work in close synergy with Parliament. With this in mind, we already appreciate the fact that the Commissioner responsible for relations with Parliament will be one of the Vice-Presidents of the Commission.
Despite some substantial advances, we all know that the Amsterdam Treaty has not achieved all the objectives attributed to it at the outset, the main one being the institutional reform, an essential precondition for enlargement. Our Assembly will therefore need to use all its influence to enhance the Union's institutional equilibrium, and this in several directions. The scope of co-decision must be extended so that it becomes the Community legal procedure to be applied to all items of Union legislation. The European Parliament must be involved in the common external and security policy as regards the operational pillar thereof, the WEU which must be integrated in the Union's institutional structure, as indeed was decided, in principle, in the Amsterdam Treaty.
The European Parliament must be totally involved in the preparatory work of the Intergovernmental Conference on the reform of the European institutions. The citizens who have given us our mandate would find it incomprehensible if the European Parliament were to play only a minor role in a reform as sweeping and necessary as that which is to be undertaken. It must be involved at a very early stage, so as to be able to make an active contribution as soon as the preparatory work commences. And we shall be asking the Council to heed the request expressed by the Assembly in approving the reports by Mr Méndez de Vigo and Mr Tsasos, which were adopted by a very large majority, that the method used should be the Community approach, namely a proposal from the Commission to both Council and Parliament. Finally, the Council must be aware that Parliament would not content itself with a minimalist reform, if that were to be the case.
Applause
This entire enterprise must, of course, be carried out while stepping up our co-operation with the national parliaments, as indeed we have been doing in the last few years. Parliament must also be closely involved in the negotiations leading up to Union enlargement, which remains the priority of priorities in the coming years. And it must exercise greater influence over the major budgetary decisions and the defining of the relevant priorities, within the parameters of the Agenda 2000 guidelines.
Finally, I strongly believe that our Assembly must ensure that the voice of the European citizens it represents is heard more clearly on the international trade scene. What has just happened in the World Trade Organisation in connection with hormone-treated cattle is not acceptable.
Applause
We all remember the contaminated blood tragedy and the dangers to human health posed by mad cow disease. The problem is not to oppose the progress of biotechnology, but to make sure that the demands of public health prevail. We shall endeavour to do so.
Applause
My experience in our Assembly leads me to think that in the course of this Presidency, we must make progress in a number of directions. I shall briefly mention those which seem to me to be worthy of priority, without anticipating the outcome of discussions already under way and which I shall be intent on encouraging.
First and foremost, we must draw the political conclusions from the low turnout at the recent European elections and gear our internal reforms to the need to bring ourselves closer to the citizens who elected us. In this connection, we shall also be at pains to press ahead with the proposed uniform procedure for the European elections.
Contrary to the image that is being portrayed, the European Parliament works very hard. But it may be that we do not work as rationally as we could or should. Modernising our working methods and procedures is becoming essential if we want to be more efficient and have enough time at our disposal to make ourselves available to our fellow citizens and voters locally.
Applause
Whilst showing due deference to the Treaties, which are our supreme source of law, we must tackle every issue unflinchingly. Our efficiency, both in Brussels and here in Strasbourg, depends upon it. Various avenues of reflection have already been opened up concerning, for example, ways in which voting time in the House could be reduced so as to enable more Members to speak in important debates,
Applause
freeing up more time between meetings to enable Members to meet their constituents during the week or on Fridays,
Applause
clarification of the respective roles of the Bureau and the Conference of Presidents, with regard to preparation of plenary sittings - in this connection, I propose that the notification of agendas should be improved and that a list of decisions taken should be sent to Members by electronic mail - the problems raised by the diversity of working languages, which will, of course, become even more numerous with the next enlargement of the Union, enhancing the efficiency of Parliament's administrative departments, responding to the increasing volume of requests to visit Parliament from groups of visitors. I do not wish to anticipate the decisions which the Assembly, in its wisdom, will take democratically after weighing up their possible consequences or hazards. I should merely like to say this morning that I personally will do everything in my power to foster an open debate and to encourage efforts to make our parliamentary work more efficient.
My second point is that we must carry through to its conclusion the work already begun on establishing a common statute for Members and, additionally, on clarifying the terms and conditions of employment of our parliamentary assistants, on a basis of transparency and equity and having regard to the dignity of the parliamentary function. Today this clarification is essential in a political environment which has changed a great deal since the Treaty of Amsterdam at last accepted it in principle. Our Assembly has already made great strides on this issue, on the basis of the report submitted by Mr Rothley. This work now has to be finished off by seeking the widest possible consensus in Parliament, and as its President I shall be making every effort to achieve this.
Finally, it is absolutely essential that we improve our communication strategy, especially in terms of greater decentralisation. The information we send out must go far beyond the inner circles within which it is regrettably often confined and reach out as closely as possible to our citizens. In politics it is not enough to do things, they must be seen to have been done. And there is a huge deficit in this area. 'Europe is boring' was a phrase used recently by one of the quality dailies. This is the challenge we have to meet and, insofar as I am able to do so in the office that has been conferred upon me, I shall endeavour to meet it, with the assistance of Parliament and that of the journalists, of whom greater numbers will, I hope, take an interest in our work if we succeed in raising our political profile.
Our failure to inform cannot be remedied by improvisation. It requires an in-depth political debate. The current situation is somewhat paradoxical. The results of all the surveys show that European integration is gaining favour in people's minds. At the same time, however, the steadily increasing number of people who fail to turn out at the European elections is a reminder of the fact that, for many, Europe remains an abstract concept far removed from their everyday concerns.
The life of a democracy, however, cannot be reduced to a mere succession of elections and parliamentary procedures, otherwise, as Churchill famously quipped, it would be 'the worst form of government except for all the others'.
We shall have to accept the political implications of the fact that, for too long, the European Community has been seen by the public, albeit wrongly, as a sort of coldly efficient bureaucratic machine trying to impose standards where there was variety, compromise where there was divergence and uniformity where there were differences.
It has been one of the Commission's historic achievements that it created the conditions for the single market. But people cannot be won over to an ideal by Directives and Regulations. If Europe is to be viewed as anything but a constraint, it must give birth to an enterprise which involves much more than setting up an economic and monetary area, even if the necessary social and environmental dimensions are added.
Applause
There is an urgent need today to give new meaning to the Union. I believe that our Assembly, using the appropriate means, a matter which we shall have to debate, should set itself the objective of reversing the dangerous trend towards abstentionism by the time of the next European elections and thus ensure that the European Parliament, in the minds of our fellow citizens, retains to a high degree the democratic legitimacy it derives from the ballot box.
Beyond the confines of the European Union, the international influence of our Parliament is considerable, particularly in all of the countries which have applied for accession and in those which have signed co-operation agreements with the Union. This positive image derives not only from the expectation that the European Parliament will provide support in terms of financial aid to development projects or the conclusion of economic agreements with the Union. The predominant factor is of a spiritual nature. The European Parliament is identified with the success of a civilised democracy on the scale of a large multi-national region of the globe. In all of the international agreements for which Parliament's assent is required, our Assembly has unfailingly insisted, even under the pressure of reasons of State, that its approval was conditional on the partner countries showing respect for a more authentic democracy which respects freedom and human rights. Thus, for all those peoples who throughout the world are afflicted by dictatorship, civil war or underdevelopment, Europe represents an immense source of hope for peace, freedom and progress.
I believe that our Assembly should keep sending out signals which mobilise global awareness of the universal nature of the fundamental values of human society. In this context the most burning issue, and that closest to us, is of course the tragedy which has torn Kosovo apart. Today the guns have fallen silent, the horror has ceased, but peace still remains to be built. We each of us somehow sense that this war was about the future of a democratic model which affords protection to all minorities. The war also witnessed the emergence of the European continent as a kind of humanitarian sanctuary. It was not acceptable, and indeed we refused to accept, that in the very heart of Europe human rights should once more be flouted in such a barbaric manner.
The united intervention of the 15 Member States of the Union will, I believe, come to be seen as the founding act of a political Europe, and a fitting response to our citizens' expectation that we should be establishing not just a single market, but a humanitarian ideal. A new Europe was born in Pristina, and that Europe has seen the light of day on the threshold of a new century. Now that the arms have been held in check, the country is being rebuilt and one day perhaps reconciliation will come, I think it would be a highly symbolic act if my first external initiative as President were to visit Kosovo on your behalf, as soon as that is feasible.
Applause
I know, of course, that many prominent persons have already been there. But such an initiative, now that peace has returned, will have special significance: to go to the two communities, Albanian and Serbian, to the United Nations High Representative, to the political and religious authorities, to the international peace-keeping force, and convey the message of our determination. The European Parliament will play a full role in the reconstruction of Kosovo and stabilisation of the Balkans. It will do so in particular by exercising its budgetary power, but in many other ways too, of course.
Naturally, I shall be counting on you all to play an active part in attaining all these ambitious objectives. The task that awaits us is a tough one, so rather than wishing you a good holiday, I wish you all, I wish us all, good heart. Thank you.
Loud applause
Madam President, I would like to congratulate you on your being elected to your challenging post. As you yourself mentioned in your excellent speech, immense challenges await us all. You said you prized interinstitutional co-operation highly. Madam President, I can assure you here and now, and I shall say it again this evening when, in this same Chamber I officially present the programme that Finland intends to adopt while it holds the presidency, that our goal is a closer system of co-operation between Parliament, the Commission and the Council. Madam President, I have come here today in token of my respect for the power bestowed on Parliament by the citizens of Europe and to offer my sincerest co-operation in building a better future for our citizens, bearing in mind all the while that we are part of a common world. Madam President, I would like to thank you for giving me the opportunity to be here on this occasion.
Applause
I thank the President-in-Office of the Council.
Madam President, I will be very brief. I must congratulate you, on behalf of the outgoing Commission, on your election to the Presidency of the Parliament.
What can I say about your personal qualities and your already long record in the quest for European integration?
We know, because we know you very well, that you are a demanding character, but we also know that you have a profound sense of balance which will no doubt help us in the future to form a new approach with regard to the relationship between the European Parliament and the Commission.
As you have indicated, I believe - and why hide it? - that this is one of the fundamental issues to be resolved. We are convinced that, under your authority, the next Commission will be capable of re-establishing that trust which has always been a fundamental asset as far as European integration is concerned.
May I reiterate, Mrs Fontaine, my warm congratulations on behalf of the Commission. Thank you very much.
Applause
I am truly grateful, Mr Commissioner Marín.
Approval of the Minutes
The Minutes of the last sitting have been distributed.
Are there any comments?
Madam President, with regard to the Minutes of yesterday's sitting, I would like to provide all the Members with some information relating to the introductory intervention of our Irish colleague yesterday morning.
I would like to make it known to all the Members that the issues concerning the means of access, for people with reduced mobility, from the public car parks to all the buildings, is entirely effective. I tested it myself this morning, using all the paths provided and signposted by means of all the symbols normally used for this sort of information. I want to point this out so that we can stop the circulation of inaccurate facts. Everything is in order so that people with reduced mobility may have effective access to the buildings. I believe that what still needs to be resolved is the problem of the chamber itself.
Thank you for that very optimistic intervention. I must tell you that I do not share your view totally. I believe there is still an enormous amount to do to improve the efficient functioning of this Parliament building. Everybody is aware of this and we will do everything we can to resolve these issues.
Madam President, speaking both for myself and, of course, on behalf of the Group of the Greens/European Free Alliance, I wish to concur with your demand that the second report of the Wise Men be made available to all MEPs before 30 August, i.e. before the hearings with the new Commission begin. However, I have learnt from an extremely well-informed source that a kind of preliminary draft report is already in circulation in this House, between the Committee of Wise Men, the services of the European Parliament and the services of the European Commission. We know what happens with preliminary draft reports: they are leaked, they get into the newspapers. I think we are all entitled to demand that when such a preliminary draft is in circulation, it be made available to the MEPs. I know it probably is not possible for it to go to all 626 Members, but would it not then be sensible, if such a report exists and if you can confirm this, for this preliminary draft report to be given to the President and the bureau of the Committee on Budgetary Control for example, and to the co-ordinators of all the groups that are represented in the Committee on Budgetary Control.
Mr Staes, that was not exactly a procedural motion, but I have listened to you with interest and, as I told you earlier, I will very quickly make the necessary contacts to that end.
Madam President, I would like to say something in relation to the Minutes. Yesterday, the Conference of Presidents and the political groups jointly registered an objection to the establishment of the so-called 'Technical Group of Independent Members' and I believe that the said objection should be explicitly recorded in the Minutes.
I assume that the chairman of the PPE, who currently holds the presidency of the Conference, will have forwarded that letter to the Presidency of the Parliament. In any event, I would like to place my group's objection on record.
Furthermore, since I have the floor, Madam President, I would like to add that it is not appropriate to open a debate, based on rumours, on a subject which we will have to consider in turn on the agenda, for which I believe amendments have been tabled, and on which the political groups are still to give their opinion. It seems to me that we should debate each issue in its turn.
Madam President, I am able to confirm the comments made by my colleague, Mr Barón Crespo. However, I wish to draw attention to another item, that of the name of our group. Under item 5, it says 'formation of political groups' . I should like to inform you that in future our group is to be known as the Group of the European People's Party (Christian Democrats)/European Democrats and would ask that note be taken of this. I would also ask that note be taken, on the monitors and the other technical installations, of the fact that our group is now the largest group in the Parliament, something of which many people are already aware.
Applause
Madam President, I would simply like to react to the intervention of Mr Barón Crespo. We are speaking here of the Minutes. When you made the announcement yesterday, no reaction was registered. I believe that the Conference of Presidents will subsequently receive a document concerning the constitution of this group. We have taken note of this, but I do not believe that it was mentioned yesterday during the discussion. I therefore think that the two things are different. On the one hand, there is the possible response and, on the other hand, a reflection of what was said yesterday in the plenary session. It does not seem to me - and there are witnesses - that any objection was expressed at that time.
Thank you, Mr Dell'Alba. There is no reason to rectify the Minutes.
Madam President, I know you, like me, will share the concern that this week offers no opportunity to express our interest at what is occurring in Burma and, in particular, the sacrifice and suffering of Aung San Suu Kyi who is our Sakharov Prize winner.
There has been a troika visit to Burma. I would urge you, President, as one of your first acts, to support the proposal that a political dialogue takes place urgently with Aung San Suu Kyi and her political party.
Thank you, Mrs Kinnock, for that intervention, which I will very much bear in mind.
Madam President, I would like to ask Mr Poettering a simple question.
Madam President, a brief question for Mr Poettering. Mr Poettering, what is the difference between a Christian Democrat and a European Democrat?
Madam President, may I say that I fully endorse your speech earlier in which you said that one of our jobs is to provide the public with information about the work of the institutions. Can I invite you therefore under Rule 38 (Statements explaining Commission decisions) to ask the Commission at the end of today's agenda to come to this House and explain the decision that was taken yesterday to fine the French football authorities a derisory £650.00 for a clear breach of Community rules.
It is very difficult for anyone to understand what that message was from the Commission, apart from to say that it is good news for ticket touts and bad news for football fans to suggest that people can actually get away with breaking the law providing they are prepared to throw a few coppers towards the European Commission later in the process. So, may I ask you to invite the Commission, at the end of today's proceedings, to come and explain that decision so that ordinary people can actually try and understand the thought processes which, I have to say, completely confound me.
We will happily forward your question to the Commission.
European Council of 3 and 4 June/ German Presidency
The next item on the agenda is a joint debate on
the report of the European Council and the declaration of the Commission on the Cologne European Council meeting of 3 and 4 June, -the declaration of the Council concerning the six months of the German Presidency.
Madam President, ladies and gentlemen, I am very pleased to be able to meet the newly-elected European Parliament today and extend my congratulations to you all, and particularly you, Madam President Fontaine, on your election.
At the beginning of the German Presidency, the European Union took a historic step when it introduced the single currency, i.e. the euro. In January, I declared here in the European Parliament that the Federal Government considered the rationale behind the introduction of the euro to represent further steps towards achieving full integration, and that Germany would spare no effort in attempting to bring this about. I said that we considered it important to make the structural and procedural preparations needed to transform a union of Western European countries into a truly pan-European Union which would, at the same time, have power to act in matters of foreign policy and security, and which must therefore be more democratic too.
Today, six months on, we can see that the progress made in these three main areas relating to integration has fulfilled our expectations. This progress is closely associated with the two crises that the European Union has had to contend with over the last six months. The resignation of the Commission, the outbreak of war in Kosovo and the European Council in Berlin all coincided, putting the EU's power to act to the test in a dramatic way at a particularly critical moment in time. The EU Member States maintained not only unity and their power to act during this extremely difficult period, but also displayed considerable creative genius. They turned the crisis to good account as an incentive to achieve further integration. The reason for this is that the war in Kosovo served to highlight again that the essence of European integration is to establish a lasting framework for peace on our continent. This insight resulted in an awareness of the degree to which the national interests of individual Member States are interconnected, and in a readiness throughout Europe to take a decisive step forward in the historic task of bringing European integration to fruition.
In this way, the crisis has accelerated the process of integration. The step forward we have taken in the course of the last few months is above all a success shared by all Member States and European Union institutions. I should therefore like to thank the European Parliament today for fulfilling its responsibility to extraordinarily good effect during this difficult period.
Madam President, ladies and gentlemen, I should now like to take a few moments to sum up the main events of the German Presidency and then look at the prospects for the future. Firstly, there has been an increase in the ability of the EU to act in matters of foreign and security policy. The EU is now an international player holding considerable sway. Nothing rendered this more apparent than the Belgrade mission undertaken by President Ahtisaari and the Russian envoy to Kosovo, Mr Chernomyrdin. The contribution they made towards bringing the Kosovo conflict to a peaceful conclusion has enabled the civil might of the EU to take a major step in the direction of a common foreign policy. Unlike 1991/92, the EU pursued a common line in the Balkans this time, which can be explained by the fact that the European States had at last recognised that it was not just about moral duty or the future of a region on the periphery of Europe, but about their own security, indeed our collective security.
In Europe, there is just one single, indivisible kind of security; that is, the logical conclusion we can draw from our experience of the tragedy in Kosovo. If we had stood idly by in the face of bloodthirsty, aggressive nationalism on our continent, then ultimately the fate of European integration itself, the greatest achievement in recent European history, would have been placed in jeopardy. We could not and would not allow this to happen.
Applause
The Kosovo conflict has propagated two important ideas in the EU. Firstly, South-Eastern Europe is now widely and unreservedly accepted as being part of Europe. This led to the Stability Pact being adopted, a subject I shall return to later. Secondly, the Member States have hardened in their resolve finally to give shape to a Common Foreign and Security policy. Against this background it has been possible to present a united front to China and the Near East in terms of human rights policy and many other difficult foreign policy issues, and ultimately to reach a number of important decisions in Cologne, which included adopting the first common strategy towards Russia and a timetable for achieving a European security and defence policy, as well as nominating Javier Solana as the best possible candidate for the post of Mr CFSP.
The European Union's importance as an international player has also become evident at the numerous Interregional Conferences such as the Latin American Summit in Rio, the Mediterranean Conference held in Stuttgart, a platform which can now gain considerably in importance against the background of a new peace dynamic, the ASEM in Berlin and many other meetings.
Secondly, the Berlin decisions on Agenda 2000 have secured the European Union the power to act for the next few years. If we had failed to reach agreement there, and consider what it would have meant, if the Berlin meeting had finished with no compromise having been reached at a time when the Kosovo war was just beginning and the Commission was in a state of crisis, then Europe would have been plunged into a serious, historic crisis. Agenda 2000 contained a sheaf of reform initiatives and huge national interests of a kind unknown hitherto in the history of European integration. The fact that it proved possible to reconcile these issues in one great compromise was because major Member States, not least of which Germany, refrained from pushing to achieve the most they could for their own countries, come what may, and instead made the further development of Europe a priority.
Certainly, the Federal German Government would have liked to have seen more progress in many areas, for example in agricultural policy, where, following the WTO Round, it will be soon be essential to take further reform measures. But, all in all, the compromise is still an excellent foundation on which to lead the Union into the 21st century.
Thirdly, Agenda 2000 will also foster opportunities for the enlargement of the European Union. The success of the Berlin compromise can in fact be measured in terms of the extremely positive reactions displayed by the Applicant States. The negotiations for Accession have also made good progress over the last six months. We now undertake negotiations in more than half of all the capital cities. Moreover, when we decided in Cologne to have a new Intergovernmental Conference on institutional affairs, we seized the opportunity that will enable us to soon overcome the second large internal hurdle facing the enlargement process. As a result, the historic project of enlargement has made considerable progress in terms of pace and quality.
Fourthly, at the time of the dispute that led to the resignation of the Commission, the European Parliament fulfilled the responsible role expected of it by the people of Europe. I regard this as the beginning of a process that will lead to more a pronounced democratisation of the Union. The nomination of Romano Prodi as the new President of the Commission was a very rapid reaction on the part of the EU States to the resignation of the Commission. I should like, at this juncture, to wish Romano Prodi and the new Commission a great deal of luck and every success as they embark on the great tasks ahead of them.
In adopting the Code of Conduct the new Commission has already sent out an important signal intended to regain the citizens' trust, a good start. However, I should also like today to again address particular thanks to the old Commission and all its staff for their work. Despite any criticism levied at certain individuals, we should not forget one thing, and that is that without the Commission's hard work and commitment, we would not have been able to solve the numerous and difficult problems, and not least those encountered during the German Presidency.
Applause
My fifth point is that the Employment Pact agreed in Cologne makes it possible, at the European level, to pursue our goal of supplementing and strengthening national efforts to create more employment. The Pact improves the conditions necessary to achieve an active employment policy in both a national and European context. The macro-economic dialogue agreed on in Cologne, with the involvement of the two sides of industry and the European Central Bank, will make an important contribution to this process. We should therefore take stock of the situation for the first time at the Employment Summit to be held during the Portuguese Presidency.
Ladies and gentlemen, in the period that lies before us we should use the dynamic that has emerged over the last six months from the tension between the exigencies of crisis and those of reform, to take further steps towards integration. We must make progress in five key areas. The first of these is that our experience of the Kosovo conflict must lead to a speeding-up of the enlargement process. The agenda for the European Council in Helsinki includes decisions that will point the way. Two questions of central importance will be discussed, the first being which additional Applicant States the EU is to enter into negotiations with. It has been evident for a long time now that several of the States not yet at the negotiating stage have made considerable progress in terms of reform and this should be shown due appreciation in Helsinki. It should also be made clear that any candidate fulfilling the Copenhagen Criteria is entitled to enter into accession negotiations.
The second question which will need to be addressed is that of a target date for concluding negotiations with the first candidates. Numerous idealistic proposals have been made, but as yet we have no foundation worthy of consideration on which to base a realistic date. However, a foundation of this kind will be created for the first time in Helsinki, when the full results of the screening and the Commission's new progress reports are made known. It is therefore my fervent hope that it will be possible to fix a date in December. Personally, I feel that we must fix the date in December. This would send out a signal of enormous importance in terms of the future dynamics of the reform process as well as those of the accession negotiations.
Unfortunately, it has not been possible, over the last six months, to bring about any substantial improvement in Turkey's status vis-a-vis the European Union. Germany's proposal to designate Turkey an Applicant State and to assess it in accordance with the same Copenhagen Criteria as applied to the other candidates, did not meet with agreement in Cologne, but this issue remains on the agenda. It is important that Turkey should draw up a timetable for implementing the Copenhagen Criteria. It is essential that Turkey fulfil these criteria if it is to enter into accession negotiations.
My second point is that if an enlarged Union is to retain its ability to negotiate then it is essential that the three institutional questions that remained open in Amsterdam, namely the size and composition of the Commission, vote weighting in the Council, and extending majority voting, are clarified in good time and comprehensively before enlargement takes place. In any case, this is in the interests of the Applicant States. We should therefore make every available effort to adhere to the timetable for institutional reform agreed on in Cologne and to complete the package of reforms in the year 2000 under the French Presidency. However this will require the will and support of all Member States.
Thirdly, the end of the fourth, and hopefully last, Yugoslavian war of succession in Kosovo and the agreement of the Stability Pact mean that for the first time in its history, South-Eastern Europe now has a real opportunity to break with nationalism and violence forever and draw closer to an integrated Europe. Reconciliation was able to take place in Western Europe after 1945 and so it can in the Balkans today, provided that it is possible to root out the hatred and violence of nationalism there too. For this to be achieved, it is important that the European Union should make the securing of peace in South-Eastern Europe a priority in peacetime too. Reconstruction in Kosovo and the EU's central role in giving impetus to the Stability Pact mean that it carries more responsibility, also in material terms. Equally though, in the long-term this represents a major and exceptional opportunity for the Union and its national economies which we should embrace with determination.
Economic co-operation will be a decisive factor in the stabilisation of South-Eastern Europe. Germany supports additional proposals for creating a regional Trade and Customs Union with the aim of forming a free-trade zone which ought, if possible, to be linked with the European Union. A stable economic framework of this kind would also be of great benefit to outside investment. However, the most important goal is to create stable conditions for democracy and rule of law throughout the Balkans. The key to the lasting stabilisation of the region will be the democratisation of Serbia.
Applause
This is a question which the Serbian people must decide for themselves. Nevertheless, as far as the European Union and its Member States are concerned, we must do everything to strengthen democracy in Serbia and weaken Milosevic. It is precisely at this time, when courageous demonstrations are taking place throughout the country, that we must show the Serbian people that they can count on the full support of the European Union when it comes to the democratisation of their country.
Applause
Our experiences over the past few months show that Europe also needs to be better organised in terms of security and defence policy if it wishes to be able to manage future crises effectively by itself. The Cologne decisions on the creation of a European Security and Defence Union have far-reaching implications. This area of policy must be the European Union's next large project for integration, after the Internal Market and Economic and Monetary Union. Consequently, the development of common options for action and the creation of the infrastructure necessary to achieve this will, in time, be the very first item on Europe's agenda for the future. But in fact, this is not about militarisation of the European Union at all, but about developing it into an effective force for peace which has the ability to act, and which is able, as in Kosovo, to uphold the power of justice and the renunciation of violence, thus ensuring that war as a political instrument in Europe is forever a thing of the past.
Applause
The future viability of the European Union depends on its being strengthened in terms of its legitimacy and credibility in the eyes of the citizens. The draft for a European Charter of Fundamental Rights agreed in Cologne should ensure that the fundamental rights of the citizens are accorded the same status at the European level as they are at the national level. This is a new process. The Charter should be based on a wide-ranging dialogue involving representatives of the European Parliament, the national parliaments, the government and the Commission. This Committee should present its report to the European Council under the French Presidency. I hope that the European Parliament will play a leading role in this process, building on the preparatory work that has already been underway in the Parliament for some time.
Madam President, ladies and gentlemen, the progress that has been made in terms of political integration and enlargement raises an issue of central importance to the future of the European Union. How can a Union of 27, or with South-Eastern Europe in mind, in the long-term even 30 Member States, continue to work and have the power to act? How is the enlarged Europe of the future both to retain its cohesion and fulfil its obligations internally and externally? This question, which in terms of far-reaching implications goes well beyond the next Intergovernmental Conference, is very soon to have a considerable impact on the debate on reform within Europe, indeed it must impact on it. Democratisation and, ultimately, development of the parliamentary process within the European Union, must be central to this debate: the creation of a true union of citizens. It is only by following this path that we will gradually be able to overcome the decline in interest which manifested itself in the alarmingly low turnout at the European elections. Indeed, it was to the alarm of us all.
The democratic imperative has become evident from the conflict surrounding the resignation of the Commission, during which the fundamental issues of transparency, democratic control and the legitimacy of European dealings have been raised. However, this imperative is also a consequence of the European Union's growing power to act, not least in terms of foreign and security policy. A Union that wants to have the power to act in crises and conflicts urgently needs its own chain of democratic legitimacy. It will therefore be essential, in the future, for the rights of the European Parliament to be extended beyond the new stipulations of the Amsterdam Treaty, but also for the national parliaments to have greater involvement.
At the beginning of the German Presidency, Madam President, I initiated a debate on the idea of a European Constitution. This debate will further strengthen the citizens' consciousness of their identity as European citizens. However, we should detach ourselves from a strictly legal understanding of the term Constitution and instead understand it to mean a combination of values and fundamental principles, the functioning mechanisms of European co-existence, and the way in which the European Union functions as a political construct sui generis.
The two crises experienced over the last six months will have a long-lasting effect on the progress of European integration. The Kosovo conflict has caused us to focus again on the point of departure for integration; the setting up of a European framework for peace. The resignation of the Commission, on the other hand, has shown that we will need in the future to create a truly democratic Union with as many checks as there are balances. I feel that these two insights serve as a good basis for the Finnish Presidency, which I wish the best of luck for the responsible task that lies ahead of it. Thank you for your attention.
Loud Applause
Madam President, I am also going to be very brief this time for reasons which I am sure you will understand perfectly. I simply wish to point out that, as mentioned by Mr Fischer, the President of the Council, during the German Presidency - which has been a complicated and difficult Presidency - some of the great issues and challenges which were facing us have been resolved. I refer, of course, to the approval of Agenda 2000, which was an enormously difficult exercise in terms of politics, diplomacy and the balance of interests within the Union, and to all the consequences resulting from perhaps the greatest contemporary problem, given its repercussions within the European Union itself, by which I mean the Kosovo conflict and all the circumstances surrounding it as well as its resultant consequences for the future.
European security and defence have taken a step forward with the appointment of the person responsible for the CFSP. These steps perhaps demonstrate that foreign and security policy, in the aftermath of the Kosovo affair, continue to be the 'Achilles heel' of Community construction and still have a long way to go.
Finally, the European Employment Pact has also been given a great boost - with the implementation of the conclusions of the European Council of Luxembourg.
The outgoing Commission therefore congratulates the German Presidency. We believe it has been a very good Presidency. Very difficult problems have been resolved. This is all due, with no doubt whatsoever, to the talent, efficiency and intelligence of Mr Fischer, the Foreign Minister, with whom I have been very impressed, and I promise him that, in my new life, when I return to Spain, I will go jogging and eat bananas.
Applause
Mr President, Mr Foreign Minister, ladies and gentlemen, I concur fully with your speech, Mr Foreign Minister, but unfortunately the German Presidency cannot be assessed in a purely positive light. That is why my words will be less genial in tone than those of the President-elect of the Commission.
The German Presidency was one of peaks and troughs, and whilst we have recognised its successes, there were also serious shortcomings, failures and blunders. The German Presidency had to contend with the tragic situation in Kosovo, and the Berlin Declaration left nothing to be desired in terms of clarity. The German Council Presidency, together with the countries of the European Union of the Western Alliance took resolute action in order to oppose the Yugoslavian tyrant and dictator Milosevic. Such action was necessary and just. Our message on the threshold of the year 2000 must be: never again are people in Europe to be driven from their homes, from their homeland. Human rights, human dignity, the right to a homeland are the foundation of our European civilisation.
On behalf of our group, I should like, Mr Foreign Minister, to address a word of thanks and recognition to you on an expressly personal note, for having championed human rights with such dedication and commitment, even to the point of sustaining physical injury.
Applause
But we in our group have often asked ourselves: what would have happened if our political friends had had your political responsibility? Had you been a member of the Opposition, would you have shown the same solidarity towards the Federal Government? That is why we want to say a word of thanks to our political friends in the CDU and CSU, and also to the Liberals, for showing such pronounced solidarity in their support of the Council Presidency.
It filled us with horror, and we are as critical of this as you are, that the chairman of the post-communist PDS shook hands with Milosevic in Belgrade. What is more, this individual's supporters are represented here in the European Parliament.
Kosovo must now be reconstructed; that is one of the European Union's main tasks. We must not repeat the mistakes made in Bosnia, when there was so much red tape and everything took so long, but rather the European Union must take rapid action that is free of red tape. In this respect, the Council of Ministers, Commission and European Parliament are called upon to take concerted action that will give the sorely afflicted people in Kosovo, in former Yugoslavia and the Balkans, hope for the future.
Agenda 2000 was decided on in Berlin and it must now constitute the basis on which the first applicant countries will be able to join the European Union during this legislative period of the European Parliament, hence by 2004. The crux of the matter here is to anchor the European family in the principled society bequeathed by European civilisation, the expression of which is the European Union. This will promote stability and safety, democracy and peace. But we also say, and I know that we agree on this, that there are prerequisites to enlargement, namely the reform of the European Union. We welcome your endeavours towards a European Charter and we welcome your endeavours as regards a conference on the reform of the European Union. At the heart of this reform process must lie the long overdue acceptance of the majority system in the Council of Ministers as the fundamental decision-making instrument for this Parliament. For we want this to be a Union which has the power to act and which is rooted in the principles of democracy and the parliamentary system.
The Cologne Summit reached a decision on the Secretary-General, also known as the High Representative. We consider Javier Solana to be an excellent choice. But it is now a case of ensuring that this High Representative is given the authority he needs and that he works constructively with the appropriate Member of the Commission. Furthermore, we must prevent those areas of foreign policy where a common line is already being pursued, from degenerating into mere co-operation between the States of the European Union. We must take great care to ensure that the correct steps are taken in this respect.
The Western European Union must be integrated into the European Union, which would be a welcome move. Should the Assembly of the Western European Union ultimately disappear, then, of course, in addition to the national parliaments, there must be parliamentary accountability at the European level. For this reason, authority in foreign, security and defence policy must accrue even more to the European Parliament, so that there is no sphere within the European Union escaping the influence of parliament and democracy.
Applause
I should now like to turn to less pleasant matters associated with the German Council Presidency. Firstly there is the appointment of the new Commission. At the beginning of the year, the Council Presidency advised us to issue the discharge for the 1996 and 1997 budgets, thereby giving us advice that was actually long out of date. The Federal Government was still at a stage of development which we were unable to fully comprehend. Then it came to the nomination and appointment of the two German Members of the Commission. Mr Foreign Minister, it is scandalous how this process has developed. It is scandalous how the Chancellor of the Federal Republic of Germany has handled this issue.
The Treaty provides for the Members of the Commission to be nominated on the basis of agreement between the President-elect and the national governments. We now know that an individual nominated by the Federal Government did not even have the opportunity to meet up with the Chancellor before the Chancellor's discussion with Mr Prodi, which means that the Chancellor had no conversation whatsoever beforehand with the individual that he proposed. He then, as it were, imposed these two people on the President of the Commission, the President-elect of the Commission, which did Romano Prodi, the European institutions and the Federal Republic no service.
The list of mistakes of this kind goes on. Even before the German Council Presidency the Environment Minister travelled to London and Paris with the intention of breaking off Treaties. It was to be the first time since the War that Germany would breach international law in the French National Assembly. This was inappropriate behaviour of the worst kind on the part of the Environment Minister. The failure of the German President-in-Office of the Council and the Finance Minister to attend the launch of the euro is another case in point. The disappearance from office of the President-in-Office of the Finance Council is an event that has never before taken place in the history of the European Union.
The Chancellor's order to drop the Directive on end-of-life cars from the Council of Ministers sitting is something unknown and unheard of hitherto in the European Union, and the order given by the Chancellor that the German Minister of Trade and Commerce should not attend the Council of Ministers sitting in Finland is also without precedent in the recent history of the European Union.
Mr Foreign Minister, I am sure that none of this was intentional, but from Konrad Adenauer, through Willy Brandt and Helmut Schmidt to Helmut Kohl the strength of German politics always resided in the fact that Germany's partners trusted her. I hope, Mr Foreign Minister, that you will be able to safeguard this trust in the constancy and reliability of German European policy in the future, for it is of importance to progress within the European Union and to the future of our European continent.
Applause
Mr President, Madam President-in-Office of the Council, it is clear that Mr Poettering is keen to use the European Parliament as something of a platform for parading his national Opposition in Germany. But the performance you give here, Mr Poettering, cannot, nor will it ever match the real-life drama facing our Foreign Minister.
Mr President-in-Office of the Council, the European Union has passed the acid test during difficult times under your Presidency. You have quoted the important points here and I will not hesitate to say that in so doing a number of shortcomings and weaknesses have been glossed over. There is no doubt of that. But the decisions taken under the German Presidency over the last six months will shape the future of the European Union far into the next decade.
Mr Poettering asked what would have happened if the decisions taken under the German Presidency had been taken under a Presidency of his political persuasion. I can tell you what would have happened, Mr Poettering. You would have rung all the bells here, lit a thousand candles and had the Te Deum strike up. Incidentally, that is the difference between Christian Democrats and European Democrats.
We are not going to start singing here but would simply like to thank the German Presidency for a successful period in office.
Applause
We welcome the fact that the European Council, under the German Presidency, has concluded the work on a European Employment Pact. We know that a European Employment Pact cannot replace national endeavours to create employment, but it can and must co-ordinate, focus and stimulate these endeavours. We also know that a European Employment Pact does not, at this stage, constitute European employment policy.
The governments of all the Member States must succeed in progressing from non-binding joint declarations to binding common policy with clear guidelines and agreed terms of reference. We don't just need a Pact to stabilise the euro but also one which will create employment in Europe.
Secondly, the decisions the European Council had to take in the area of common foreign and security policy will alter the European Union more profoundly than it is possible to envisage at present. For the first time in history, the European Union employed armed troops in Europe on a joint basis, showing remarkable resolve in the process. Mr President-in-Office of the Council, we want you to show the governments of the Member States the same determination when it comes to promoting peace in the Balkans. NATO won the war, the European Union must now win peace. The Stability Pact for the Balkans is a just and necessary step but it is not yet a Balkans policy. The creation of offices and agencies should not be the sum total of EU policy in the Balkans. If you continue in this vein then very soon you will need an office to co-ordinate the co-ordinators, and that is not a Balkans policy.
My third point concerns the reform of the EU institutions. Mr President-in-Office of the Council, in January, you made a fine speech here which was very forward-looking. However, the decisions taken by the Cologne European Council on institutional reform barely scratched the surface. We consider it too fainthearted to restrict ourselves to the reforms contained in the Amsterdam Protocol. It is certainly a good thing that you set the reform process in motion in Cologne, but, Mr President-in-Office of the Council, we have an answer to the questions you raised here regarding the future prospects for enlargement of the European Union and the shape of our European Union in institutional terms, and our answer to these questions is clear: we want major institutional reform to be undertaken prior to enlargement. The price of a larger Europe must not be a lesser Europe.
Lastly, a few words on the new Commission. Mr President-in-Office of the Council, you spoke of the new Commission. May I remind you that there will only be a new Commission when the European Parliament inaugurates it by vote of confidence.....
Applause
.... but if Mr Poettering is going to shout it about that the Chancellor did not speak to a Commissioner-designate before the nomination was made, then in fact I must inform you, Mr Poettering, that former Chancellor Kohl often spoke to Mr Bangemann and you can see how successful that proved to be, i.e. not at all. Talk serves no purpose whatsoever.
Nevertheless, again on the address from the other side of the House as regards the inauguration of the new Commission, we refuse, and on this matter I now speak on behalf of the Group of the Social Democrats, to make the procedure and timetable of Parliament dependent on the presentation of a report by a non-parliamentary group or a non-parliamentary committee. We will not accept any delay in the inauguration of the Commission. You may well bring this about if you have the support of the majority, Mr Poettering, but then you will also have to explain to the public why a Commission that resigned in March is still in office six months after its resignation. My group will not support these obvious delaying tactics.
Applause
Mr President, I have no desire to involve myself in a private German dispute.
Applause
I would like to congratulate Germany on a broadly successful Presidency though I would venture to suggest that it might have been perceived as more successful had it been trumpeted rather less. Recent presidencies - Austria and Luxembourg with their low key presentation - can teach larger Member States such as Germany and the United Kingdom that the impact of a Presidency is sometimes in directly inverse proportion to its fanfare. This has been a difficult Presidency. The Kosovo conflict started during the European Council in March. The news that Belgrade had accepted the peace terms came during your Cologne Summit in June; and the resignation of the Commission ten weeks into your Presidency cannot have made life any easier.
I would like to concentrate my remarks on three areas - employment, enlargement and citizenship. Employment, Mr President, is a constant reminder of the failure of Western democracies to be inclusive and I would welcome some very good new ideas that came up during this Presidency. Allowing Member States to reduce VAT on labour-intensive services where there are no cross-border implications; a renewed emphasis on research and development and a more imaginative use of European Investment Bank money such as in the creation of the European technology facility; changes in work organisation and working time to share out better the work available. These are all ideas that came up and they deserve to be pursued.
I regret that less progress was made on Agenda 2000. The Presidency claims to have created the financial framework for enlargement to the east. I hope that is the case but I believe that the reality is that we backed away from the tough decisions on agricultural reform. That will lead to problems in transatlantic relations and to further delay in the integration of Central and Eastern European applicant countries into the European Union.
But the most important progress has been in the area of citizens' rights. If we are to get this right, we need a new approach from the Member States. If we are to create an area of freedom, security and justice - promised to us at Amsterdam - then we will need transparency. It is a disgrace that important documents regarding the Third Pillar have still not been made public, but I would pay homage to the role of Mr Fischer himself in this particular area and thank him for his help. Amsterdam heralds a new dawn in the rights of European citizens. It was a brave decision of the German Presidency to table and to advance the idea of a charter of fundamental rights. Your pluralistic approach, your attempt to involve the European Parliament and national parliaments can only add to the likelihood of success. We as a Parliament, Mr President-in-Office, look forward to working with the Council and the Commission in securing the anchoring of fundamental rights and fundamental freedoms for the citizen in European law.
Mr President, ladies and gentlemen, esteemed Foreign Minister, it would be politically short-sighted if a representative of the Greens were to praise the German Presidency with no ifs or buts. For example, is it not the case that the conduct of the red-green Federal Government regarding the Regulation on end-of-life cars has caused it to lose credibility and sacrifice an environmentally-friendly, sustainable policy to short-term opportunism? A rather different attitude can therefore be expected from a member of the Greens, when speaking of the German Council Presidency, not that we would wish to compete with the Opposition for their role, Mr Poettering.
The German Presidency faced extraordinarily difficult circumstances and we believe that it passed the acid test well; a faltering European Commission which had at last to face facts and which resigned, but which in so doing also afforded a clear view of Europe's major institutional shortcomings. The staffing implications were quickly dealt with under the German Presidency with the appointment of Prodi, which was an important start. Unfortunately, the Council has failed to speed the progress of the institutional decisions with the same determination, but we wish to extend our particular thanks to Foreign Minister Fischer for his important initiatives, for his important work, in precisely this area.
Agenda 2000, an ambitious reform project, was to be put into action under the German Presidency in order to deepen European integration and to make the EU fit for enlargement towards the East by means of substantial reforms. Not all the decisions reached at the Berlin Summit were as forward-looking as we had expected. For example, whilst good compromises were reached in the area of finance, which will provide reserves for enlargement of the EU towards the East, only faltering steps have been taken in terms of agricultural reform. It was here that the opportunity to pursue a policy of environmental sustainability, which strengthens regional structures, was thrown away. The German Presidency was marked not least by the escalation of events in Kosovo. The decision to undertake military intervention, in order to oppose a policy of racism, nationalism and ethnic expulsions in a 21st Century Europe, met, as you know, with a variety of reactions in the Green Party. However, the German Presidency demonstrated great commitment to driving forward a solution, what is known as the Fischer-Plan, with the participation of Russia, Finland, and not least the UN. We must now strengthen the region by providing well-directed reconstruction aid in order to prevent renewed destabilisation.
The German Presidency played its part in strengthening this Europe of common interests. We hope that the learning processes experienced by all parties at this time will contribute towards the strengthening, democratic development and enlargement of Europe. However, the European Parliament also has its part to play now and must carry on the work in precisely this area, which involves strengthening the EU institutions and consolidating the democratic structures of Europe.
It remains for me to address a final word to Mr Poettering, without wishing to make reference to decisions on domestic policy, for I feel that as this is a European Parliament, there are other matters besides Germany that we should be discussing But I can assure you of one thing, Mr Poettering, which is that the Green Party did learn from Bosnia, and has now learnt from Kosovo, and we would have taken account of this responsibility today, even had we been at a different Assembly. It was not without reason that we had a great many discussions within the Party, and I think we have made enormous progress in this respect.
Mr President, Mr President-in-Office of the Council, to begin with, allow me to address a few words to my colleague, Mr Poettering. A little while ago, you made reference to the fact that your group is called the Christian Democrats and European Democrats. Unification of Germany took place almost nine years ago, and it would please me greatly if, after such a long time, you could at last bring yourself to respect the fact that there is a Democratic-Socialist Left in Germany which is now also represented in the European Parliament.
Applause
Mr President, Mr President-in-Office of the Council, instead of an Employment Union we're getting a Defence Union. That is the uninspiring outcome of the German Presidency and the inauspicious message it sent out. The hastily adopted Agenda 2000, which is to secure the financing of the Community and its enlargement, is a half-baked piece of work. Agricultural reform failed to open the door any further to the Applicant States of Central and Eastern Europe. Immediately after the Berlin Summit the Federal Government itself commented that agricultural policy would need to be reformed again in view of enlargement. Not even the nomination of Romano Prodi as President of the Commission was able to camouflage the poor results produced by this Summit. The German EU Presidency took no action to at least put a brake on the euro's continued decline in value on foreign exchange markets.
The crisis facing the European Single Currency was not even on the agenda in Cologne. Not a single decision was taken on the taxation of international speculative movements of capital or the fight against tax dumping and tax havens within the Union. As a German MEP, it saddened me greatly that national egotism was to become the hallmark of the German Presidency. The crass way in which the European Directive on end-of-life cars was blocked solely to serve the interests of a German car company caused dismay, as did the overdue appointment of ex-Minister to the Chancellery, Hombach, as envoy to the Balkans and the lack of understanding of the goals and nature of French politics.
It became clear that in many Member States, people felt they had been duped by this lord of the manor approach to European policy. Our group is as emphatic in its appreciation of the Cologne Summit Decision, which it intends to actively support, so as to further strengthen the fundamental rights of the citizens in the future, as it is resolute in its criticism of the Employment Pact. Since unemployment continues to languish at a high level, this Pact does not merit its name. Indeed, that is one of the reasons why such a shockingly large amount of people stayed away from the European elections. The people of Europe do not understand why European employment policy should degenerate into sound bites. Binding and verifiable, quantitative goals must at last be agreed for economic growth and the fight against unemployment. We vigorously declare our support for a socially responsible Europe and that is why we will not tolerate people lightly putting the social cohesion of the Union at risk, preaching restraint in matters of pay and calling the social security systems into question.
During the German Presidency, the NATO war in the Balkans, which transgressed international law and dispensed with the authority of the UN, was actively supported by the European Union and its Member States, and at the same time the Community's conversion to a so-called defence union was sealed. War as an instrument of politics was rendered socially acceptable again and the progress of this fatal course will be speeded further still by the incorporation of the WEU military pact into the European Union and by the build-up of armed forces for intervention. Disarmament, crisis prevention and the settlement of conflict by non-military means, in particular by strengthening the role of the OSCE, risk falling by the wayside. It was this kind of reasoning that led to NATO General Secretary Solana being nominated as the future Mr CFSP. Our group rejects this nomination.
The German EU Commissioner-designate Mr Verheugen said after the Cologne Summit that it would scarcely have been possible to achieve rapid agreement on the strengthening of a Common Foreign and Security Policy for the Union without the pressure of the Kosovo war. Put another way, war became the driving force and catalyst for European integration. That is disastrous, and looking ahead to the year 2000, a dangerous and misguided path to go down. Those who are now hailing the Stability Pact for South-Eastern Europe a great success would have done better to have refrained from squandering the money on bombs, rockets and soldiers and instead to have presented the Pact a few months earlier as part of a comprehensive political and non-military plan drawn up by the European Union for the region, and to have provided the OSCE with the necessary means. We give our staunch support to a policy that outlaws war and military violence, banishing it from the lives of all peoples.
Applause
Mr President, on behalf of the Union for a Europe of Nations Group, I would first like to briefly mention the lessons which can be drawn from the recent European elections. It seems to me that the massive and increasing abstention recorded in all of the European countries indicates the emergence and confirmation of a virtual Europe which is distancing itself more and more from European citizens. Another apparent sign of the increasing disinterest of the Europeans in European construction is the lack of interest in the euro, barely six months after its launch. It seems to me - and this is the second lesson to be drawn from the European elections - that an increasing euroscepticism amongst voters in numerous countries has been demonstrated, particularly in the United Kingdom and France, and I believe that by voting for the opposition parties in the large European countries, it is the Europe in which their governments participate that the citizens wanted to reject. I see an enormous paradox in yesterday's election, on the part of the Right in this hemicycle, of a candidate who, however admirable, is a known federalist, when this does not apparently reflect the view expressed by the voters - particularly those of the Right - in the countries of Europe.
I do not believe that the legitimacy mentioned by the German Foreign Minister can be achieved by reproducing, on a European scale, the party systems to be found in the European countries. This legitimacy can only stem from a Europe which has been 'reforged' on the basis of national democracies rather than trying to create a virtual Europe which is ever more distant from the concerns of its citizens.
To return to the Cologne Summit and the consequences of the German Presidency, I will make three points. First of all, the Employment Pact which has been Europe's old chestnut for a very long time. I believe that a certain German Chancellor whom we have still not forgotten, Helmut Kohl, used a phrase which seems to me to sum the situation up exactly. He said, 'employment - in other words, unemployment - is and shall remain a national prerogative' . This is precisely the definition of this Europe which is seen to make plans but leaves the problems to the Member Nations.
The second point concerning the German Presidency and the six months that have just passed is the reform of the Common Agricultural Policy. It is clear that this reform has been and still is a precondition to the negotiations to be held with the World Trade Organisation, which, as we well know, is an instrument of the dominant economy, that is, the American economy. The recent developments that we have seen with regard to the WTO, the way in which the new negotiations will be carried out and, particularly, the appointment of the Director General preferred by the Americans for the first round of the WTO, are very bad omens with regard to European interests. It seems to me that this Europe, which was born of the idea of the Common Market, has become a Single Market and will end up as nothing more than a part of a great global market. That will effectively mean the defeat of the Treaty of Rome project.
Lastly, the Kosovo affair has also demonstrated the impotence of the European Union and its total diplomatic and military dependence on the dominant military power of NATO. Furthermore, the appointment of the Secretary General of NATO as a representative of the European Common Foreign and Security Policy, appears to complete the picture, and brings to mind that phrase of a French diplomat who said that it is illusory to try to develop a European defence policy while building the European Central Bank in Fort Knox. I believe that the Kosovo affair and its favourable outcome have eclipsed the six months which have just passed. It is very important - for our group at least - that, in the course of the coming institutional reforms, a far greater importance is afforded to national democracies and national parliaments, instead of allowing Europe to sink deeper and distance itself even further from the citizens by creating the kind of democracy that I have described as virtual.
Applause
Mr President, the Presidency of the European Union has now passed from German into Finnish hands. It is now time to review the last six months and as well as assess the German Presidency.
We now face a situation in which the German Presidency has in fact already assessed its own performance. According to a recent statement by the German Minister of State Mr Verheugen, it has been a very successful six months. We find these sentiments repeated in the speech by Minister Fischer. I think some questions are in order here at the very least.
Firstly, the negotiations for Agenda 2000 produced an agreement that was only a watered-down version of the original ambitious proposals placed on the table by Germany. There is still the danger that whilst the agricultural sector is being reformed, there is no increase in opportunities for enlargement of the Union with countries from Central and Eastern Europe.
The nomination of Prodi as President of the European Commission and the recent events in Kosovo have also left their mark on the German Presidency. The rapidity with which Prodi was nominated was good, although it is certainly taking a very long time for the new European Commission to get up and running. Consequently, the European Commission's work has been at a standstill for far too long. In addition, the war in Kosovo has greatly influenced the way in which the German Presidency has developed.
Chancellor Schröder also deserves praise for his work in this area, although of course the work of the United States and President Ahtisaari of Finland should not be forgotten. It has highlighted the fact that it is not easy to achieve one common European policy, but I've spoken on that subject before.
What really concerns us is the way in which the German Presidency in the Environment Council dealt with the draft Directive for the handling of end-of-life cars. Of all governments, we might have expected a green/red coalition to have taken the initiative here, rather than prove obstructive. After all, the German car industry doesn't pull the German government's strings.
The private chats between Germany, France and Great Britain also give cause for concern. For example, the posts of Prodi, Solana and Boisieur have recently been allocated during discussions entered into by these three big powers. If this is a sign of the way in which future posts are to be allocated, then this does not augur well for the small Member States. The Council of Ministers will have to become aware of this and adapt its policy so that it is possible to achieve an even distribution of positions across all Member States. As far as that is concerned, one of these small Member States, Finland, can endeavour to bring about change in the coming months. We shall just have to wait and see.
Preparations for the forthcoming IGC fall to the new Finnish Presidency. There are important items on the agenda for this and our group hopes that they will receive due attention.
Mr President, the Presidencies of the Council of the European Union are not isolated entities and cannot be judged without taking into account the sequence of past events. The German Presidency was established within the context of the British leadership and the creation of the single currency. Thus, no judgment can be made regarding the outgoing Presidency without taking into consideration the low profile of the previous one and the hopes raised by the appearance of the euro, which were then dashed and now remain on the drawing board.
The Treaty of Amsterdam had not resolved the issue of the functioning of the institutions, and in the field of foreign policy the only step forward was the appointment of Mr CFSP who, however, was not yet in office during the Kosovo crisis, which, without waiting for the delays and continued absence of Europe, broke out like a scourge and set off a new spate of the crime of ethnic cleansing which had infected Bosnia.
The German Presidency was therefore left without sufficient tools at its disposal and the Atlantic Alliance was the only support suitable to confront Milosevic's policy. Notwithstanding the ambiguous waverings of certain governments, the weight of the European Union was irrelevant for the purposes of military action and Europe was seen to have no autonomous will, even with respect to the Alliances. Was the Cologne European Council meeting a step forward? Perhaps, with regard to the intentions declared, but it all seems very hazy to contemplate setting a date by which the Union will be able to be an autonomous political entity with foreign and security policies. The responsibility of the national governments regarding the excessively delayed implementation of political union is huge and the German Presidency really does not seem to have changed the rhythm. The only positive point is that it included the common defence issue on the Cologne agenda.
Another issue on which the Presidency failed to make progress was that of employment. Having shouted from the roof-tops during the German election campaign that with the socialist rise to power everything would change and a shining path would be embarked on leading to the creation of large numbers of jobs and thereby reversing the negative trend evident in Europe for over ten years, no initiative was taken in this direction and no proposal was discussed with regard to the development of the European economy.
Without a concerted economic policy aimed at development it will be difficult to fight unemployment or create conditions adequate to stop the fall of the euro. Since the German Presidency did not do this, how is the Finnish Presidency going to manage it? And how are we going to be able to deal seriously with unemployment with the date for enlargement ever nearer? Political union, foreign policy, defence policy, common economic policy, the fight against unemployment - these seem to be the priorities that no Presidency can ignore. But the Presidencies talk about these issues, pass them, yet fail to implement them. The European Union loses momentum and the citizens continue to call for less talking and more action.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the German Presidency has, of course, been overshadowed by the war in Kosovo, but that is all the more reason for keeping in mind that the Presidency of the Council, for which the German Federal Government was answerable, was only able to maintain its position in this matter because it had the unqualified support of the Parties of the Union, whilst your own supporters, Mr Fischer, would have taken pleasure in knocking your trainers from under you, had you still been wearing them of course.
The Council Presidency's track record is questionable, and it is in fact only the Council Presidency itself which disputes this. Let us have a look at the outcome of Agenda 2000 for example. This is not a decent compromise, but a shaky foundation. It will not even withstand the onslaught of the first WTO negotiations. This holds true for the problems associated with agriculture as well, which are far from being resolved, and which have not provided any scope for enlargement whatsoever. All that was achieved was a worsening of the situation in terms of farmers' income. The promising attempt at a solution in the form of co-financing was allowed to slip out of sight at the very beginning, which was an amateurish way to proceed. At first, the German Chancellor stirred up the question of net contributions and the overhaul of the financial framework, particularly in the German public arena, and then, when it came to solving these problems, he failed miserably.
Institutional progress? Wrong! Everything has been postponed for the future and for future conferences. The single currency, Minister Fischer, which you have rightly claimed to be one of Europe's great achievements, obviously wasn't even important enough in the eyes of the Finance Minister, who had responsibility for this matter at the time, for him to attend the first important session. That is also something which should not be forgotten. And where exactly did the gossip concerning the independence of the European Central Bank come from, which was to contribute not least towards the weakening of the euro against foreign currencies, and to the fact that only now, much to our relief, is it beginning to pick up again.
This Council Presidency's track record is problematic due, in particular, to the fact that like few before it, it failed to act in a way which was beneficial to the Community. A particular instance of this can be seen in the case of the withdrawn Regulation on end-of-life cars. This was not dealt with in a way which was beneficial to the Community, and it was left to Mr Trittin to play the role of the fanatic, a role which obviously comes very naturally to him.
No, this Presidency of the Council has forfeited the trust built up by many previous Chancellors over the years, and therefore it is particularly appropriate that we should examine the events of the last six months with a critical eye. We cannot talk in terms of success.
Applause
Mr President, firstly I would like to offer my warmest congratulations on yesterday's splendid election result. Ladies and gentlemen, the challenges of the German Presidency showed very clearly just how difficult and complex the world we live in is. The news of tragic events in Kosovo held our attention in the spring, and it came as a great relief when the Finnish President, Martti Ahtisaari, informed the Cologne Summit that the Yugoslav authorities would approve a peace plan for Kosovo. It is now very much the responsibility of the EU to start to rebuild the region and stabilise the situation there. The situation in the Western Balkans clearly shows that Europe needs a more effective course of action to ensure stability in this continent. A vital part of that process is the Union's enlargement to include the countries of Central and Eastern Europe.
The indisputable achievement of the German Presidency was the ultimate agreement that Agenda 2000 was vital for the issue of enlargement. It is important during the Finnish presidential term to get a clear indication of just how determined the EU is to make headway in the enlargement process. For that reason we must make a serious effort to introduce inter alia much-needed institutional reforms. The German Presidency, and now the Finnish Presidency, which has just begun, have been overshadowed by an administrative crisis which culminated in the resignation of the Commission. We all certainly hope the crisis is a prelude to a genuine series of reforms in respect of the way things are done, not only in the Commission, but in the Council and in Parliament also. However, we have to remember that no headway can be made without a new Commission which is functioning successfully. Obviously, Parliament must make full use of its consultative and monitoring rights in respect of the institutions, including the Commission, but it also has to be aware of its responsibility in this important situation to ensure that the new Commission may begin its work as soon as possible. We must be particularly careful that national political passions do not predominate over the common European interest. Unfortunately, I think there have been signs of this in this debate.
The citizens of the European Union, our own citizens, who were disturbingly passive in the European parliamentary elections, hope, above all, that the Union will improve the situation regarding employment. A healthy rate of employment is also essential for the equitable development of our societies. For that reason, we must embark on the practical implementation of the European Employment Pact, which was concluded at Cologne. It is also important to pay close attention to ensuring that the economic policies of the EU Member States are compatible, and to developing courses of action in order to bring this about. That will be vital in ensuring that the employment rate rises.
Mr President-in-Office of the Council, the German Presidency has had to assert itself within a particularly dramatic context.
The first six months of this year have demonstrated, once more, the need for European integration on the one hand and the need to continue the process of enlargement on the other. With regard to the latter, the war in Kosovo reminds us of the wisdom of the Copenhagen criteria which stipulate, amongst other things, respect for human rights on the part of all applicant countries as a precondition for their accession to the European Union.
The Cologne European Council, which unquestionably confirmed this double ambition, shows us the enormity of the task still to be undertaken and the additional efforts which are required in this area. The European Council meeting in Cologne, despite all the efforts of the Presidency-in-Office of the Council - to which I would like to pay particular tribute - still nevertheless raises some major questions. I would like to highlight two of them.
The first relates to point 53 of the conclusions of the Presidency-in-Office of the Council, and I would like to ask the German Foreign minister how we should interpret the mandate of the Intergovernmental Conference and particularly - and I quote - the possible use of qualified majority voting in the Council - end of quote - in view of the declaration of Belgium, France and Italy, annexed to the Treaty of Amsterdam. I would like to ask you whether these three Member States who, in Amsterdam, made the reinforcement of the institutions an essential condition, and therefore a prerequisite, for the conclusion of preliminary accession negotiations, still maintain the reservations annexed to the Treaty of Amsterdam, or whether they have moderated their position in the meantime.
My second question concerns the common security policy, particularly with regard to defence. In my opinion, any European Union defence policy will overlook the basic problem for as long as the Member States do not accept the indivisible nature of security in the territory of the European Union. We are still not there. To this end, I would like to ask Minister Fischer if he envisages, apart from the conclusions of Cologne, a short or medium-term perspective on allowing accession to those countries which have not signed up to Article 5 of the amended Treaty of Brussels, that is, the mutual assistance clause which binds countries which are currently Members of the Western European Union. I believe that the subsequent and essential stages will depend on this question if we want to realise the contents of the provisions of Chapter J IV of the Treaty of Maastricht.
Mr President, the Greens believe that non-violent methods of solving conflicts must play a much greater role than military intervention during the 21st century, and that any force which could , under exceptional circumstances, become necessary should only be applied following a UN mandate.
We envisage an important role for the EU as a non-violent civilian peace maker. For this reason, we regret that the German presidency did not follow the European Parliament's recommendation to the Council to carry out a pilot study for a European civilian peace corps. We are also worried about the resolutions of the meeting in Cologne which have been interpreted around the world as important steps towards militarising the EU. The Swedish government has been forced to say that if more steps are taken in the same direction, a veto would have to be lodged. The Finnish presidency has requested clarification as to whether the Cologne resolution means that the EU would only be able to intervene following a UN mandate, or whether the EU, like NATO, would be entitled to take the law into its own hands.
Joschka Fischer now states that the resolutions taken in Cologne do not imply a militarisation of the EU, which all sounds very nice. But why then are Poettering and Goerens, who are now in the vanguard for a militarisation of the EU, so satisfied? Why is the WEU military alliance integrated into the EU? Why, according to the resolutions taken in Cologne, is the EU to create a military commission, a military council and other military institutions? I really do hope that Joschka Fischer is serious when he says that the EU will not be militarised, which would reunite him with the Greens' fundamental principles of non-violence. As a non-violent civilian body, the EU is indeed able to play a very important positive role. Were we, however, to become a military superpower competing with other superpowers for world hegemony, the EU would only contribute to power struggles, chaos and warfare, which I sincerely hope will not be the case.
Mr President, with the passage of time, I believe that it will be seen that the German Presidency has had some successes. With the approval of Agenda 2000, I believe we have produced an agreement between those people whose unfair and selfish motto is 'I want my money back' and all those who, led by the government of my country, believe that the European Union is a political project with cohesion and solidarity as its cornerstones.
I also believe that the Presidency reacted quickly in the face of the resignation of the Santer Commission and found that 'one in a million' which Mr Prodi appears to be. It also seems to me that the appointment of Mr CFSP, after the image which we projected in Kosovo, demonstrates at least that the Presidency wanted to shake up the European Union's lethargic foreign policy and give it a new impulse. And this new stability plan for the Balkans seems to me to be a positive thing.
However, Mr President, there is one thing which has reflected badly, very badly, on this Presidency. I refer to the reform of institutions. Mr Fischer, if there is one thing which all this morning's speakers have agreed upon, it is the fact that the Cologne Summit does not form a basis for the reform of the Union's institutions. We want the European Union to work, we want to maintain the principle of integration and we want it to be effective. The proposal of the German Presidency in Cologne, that is, to change the number of Commissioners, reconsider votes, perhaps to move in some areas from a unanimous vote to a qualified majority vote, is quite clearly insufficient.
I will go further. You do not understand the protocol of the Union's institutions. If you believe that there will be enlargement to more than 21 Members, profound institutional reform is required. What you proposed to us in Cologne was a limited reform. And not only I myself, on behalf of my group, but also all the other groups in this Parliament, say that this will only achieve one thing: it will obstruct the European Union.
I therefore believe, Mr Fischer, that we in this Parliament are bored of so much verbiage. You came to us and said, and I quote, 'I praise the role of the European Parliament and the revision of the institutions' . Let me ask you not to praise so much and not to laugh so much. Take note of what we do. We have a resolution dated 19 November 1997 in which we propose a method for the reform of the institutions. We told you of it and you have not taken it into account. Well, we will meet again in this Parliament, Mr Fischer, and you will see that this Parliament will be unanimous in its rejection of any reform which does not guarantee the effectiveness of the Union and guarantee that it really serves the interests of the citizens.
Mr President, Mr President-in-Office of the Council, Mr Vice-President of the Commission, ladies and gentlemen, I think very highly of my colleague Mr Poettering, the new Chairman of the new, hard to pronounce group in this House. I am nevertheless extremely concerned by his speech, concerned because it expressed more than the fact that he represents the largest group and forged an alliance with the Liberals for the election of the President of this House. But if this pact is supposed to be one which is somehow intended to strike terror into the hearts of, or rather, create difficulties for, the governments led by Social Democrats, then Mr Poettering and his group should be made aware that this doesn't just create difficulties for Social Democrat-led governments, nor does it only create difficulties for governments like that of Austria, which also includes a Conservative party and a Christian People's party, but it causes difficulties for the process of European unification.
On behalf of my group I would also like to make very clear at this point that we will not be judging the Commission and the new Commissioners on their party political affiliations, but on the skill, clarity and correctness of their past and present stances, and we believe that these must be the only criteria by which to judge them.
I now come to the fundamental aspects of the Presidency. In many respects, it was a successful Presidency, I would like to acknowledge that quite clearly, certainly as far as Agenda 2000 is concerned and the furthering of the enlargement process, and also concerning the difficult decisions relating to the Balkans and security policy. I would especially like to give my personal thanks not only to the Chancellor, but also to the Foreign Minister, to the President-in-Office of the Council, Mr Fischer, who is present today, for doing everything in his power to bring us out of this difficult state of armed conflict. Opinions on whether the war was justified, or whether it could have been prevented, vary throughout this House, but the German Presidency, and I would like to make particular mention of the Foreign Minister at this point, managed to act on the basis of a clear position with regard to the crimes of Milosevic's regime, but also on the basis of a clear position whose most ardent wish was for peace in the Balkans. It was handled well and properly, and that deserves distinct recognition.
In this respect, and since security policy comes up for discussion here again and again, I would like to clearly emphasise the following: security policy is not about militarisation of the European Union. It is about employing all the instruments of security policy to take whatever preventative measures can be taken, and I have said repeatedly that many opportunities for taking preventative action have been missed in past years, and no group, nor any Presidency can claim here that they did everything possible to prevent this war. Therefore, we must now support all the forces in Serbia and Yugoslavia which are striving for a new political system, which are standing up for democracy, for human rights, for respect for minorities. This is the only chance of success. The second thing, and this is extremely important, is that we must enable all of those who are returning - and thank God there are so many returning, it was also the right decision to keep the refugees in the region where possible - to get through the winter in conditions which are acceptable for human beings. That is why the money for this must quickly be made available, and the appropriate organisation must be established, so that the largest part of our work does not go on ensuring that there is co-ordination between one organisation and another, but is devoted to giving substantial help to the Balkans, so that the Balkans will finally become a peaceful region in Europe.
Mr President, I would like to comment briefly on what has been said here before I leave on a trip to Turkey. I would like to thank all those who sang our praises and who gave us their support, and I would also like to answer some criticisms. Something that we never promised, and there was no way on earth that this could be done, was that in these last six months we could resolve every problem facing the European Union, problems which I too have dearly wanted to see resolved for some time.
On criticism of the institutional reforms; we tried to make progress with the institutional reforms, and when I made my maiden speech as Germany took over the Council Presidency, it was still not at all clear whether we would actually receive support for an Intergovernmental Conference. I am glad that it was possible to push this through. I see this as an important step forwards.
But this is where the critics got themselves into a terrible muddle, and sometimes, all logic went out of the window. To my colleague in the PDS who, on the one hand, criticised us for ignoring French sensibilities and also the aims of French politics and yet, at the same time, heavily criticised the inadequacy of the compromise on the agricultural commodities market that was worked out at the Berlin Summit, I can only say that these things go hand in hand, and you should look more closely at whether you have not, as it were, ended up getting yourself entangled in a knot of contradictions. It will become clear to you in the weeks and months to come that these things are very closely linked.
I would like to say to those of you who are talking of the militarisation of the European Union, and this is an important point, keep your illusions. This would mean that in the areas of security and foreign policy, Europe would not be in a position to determine its own fate, that is, to follow its own path. During the war in Kosovo, I experienced just how much weight Europe can bring to bear in terms of possibilities for shaping situation by political means, and in terms of possibilities for pursuing a preventative foreign policy, a preventative peace policy, and for resolving a conflict when the conflict has worsened. I can only say that Europe must come together, also in terms of its security and foreign policy, otherwise decisions will be taken elsewhere. Here in the European Parliament or perhaps in any one of the Member States, it may be easy to sit back and allow oneself the illusion that we are not affected by such decisions. The reality is that these decisions are taken under completely different conditions and in a completely different place. This is exactly what I do not want, and I believe it to be a development in the wrong direction.
Applause
The euro is showing that there are differing views on Europe, and we should not pretend otherwise. It is quite obvious that there are. My view is that of a convinced integrationist and I would like to see Europe become an entity which has the power to act politically, because there are two reasons which convince me that it will not work in any other way. The first reason is that in this age of globalisation, it will only be possible to maintain the European nation-state and that which we value and wish to preserve about the European nation-state, if Europe unites, because the magnitude of the traditional nation-state will only be able, in the conditions created by globalisation, to guarantee peace, security, prosperity and democracy for its citizens as part of an integrated Europe, in other words, if we have a European entity, a European Union which has the power to act.
The second reason though, and this was clearly demonstrated again by the war in Kosovo, and perhaps the various lessons history has taught us also have a role to play here, particularly in central Europe, is that there can only be one form of security for this continent. We cannot permit nationalism, racism, and what amounts to a primitive and crude form of fascism, to take hold on this continent. Since 1992, we have tried everything in order to convince Milosevic to abandon this policy. I took part in the final stages of the talks at Rambouillet right through to the beginning of the military action and I did not meet anyone on the Western side, even amongst the Americans, who was behaving like a war-monger, but rather everyone was striving for compromise up to the proverbial last minute. The only party not interested in a compromise was Milosevic and the government in Belgrade. I personally had a two and a half hour long discussion with Milosevic, and for one of those hours there was no one else present. Should we have sat back? Should we have said that we would like to help, but we cannot, as it would offend our pacifist principles and we have no resolution from the UN Security Council?
The UN is stronger today as a result of this conflict, and this is one of the effects of Europe's role during this conflict. The Security Council is stronger today, unlike after Bosnia, which weakened it. I think that we should acknowledge that...
Applause
....., that this is a result of the concerted efforts of the European Member States, of the European Union. We should not forget this. Let me tell you, I was in Bosnia, I saw the mass graves and I will not forget them as long as I live. It is our duty to complete the process of European integration, and this means peace, security and democracy for everyone on this continent. This requires our determination to oppose those who seek to carry out nationalist policies through violence, murder, terror and expulsion, and when all other means fail, to resort to military means if necessary. This integrated Europe must not accept nationalism.
Applause
That is the most important point, although it was not included in the plans for our Presidency of the Council, because it gives a very strong message about the future of the European Union. I am firmly convinced that in essence, this must go hand in hand with progress towards integration, and above all with the process for further democratisation. This will be a very complex and complicated debate, but we must start this debate, which in France is summed up under the heading 'Culmination of European Union' , and it will continue for a long time. Where do the outer borders of the European Union lie? What does the make-up of its constitution look like? What is the relationship between the European Union and its Member States, and the relationship between the institutions themselves? What will the future role of the Parliament be and how can its powers be strengthened?
These are all questions which will relate directly to enlargement, because we can already see what heavy weather a Union of fifteen Members makes of things. If enlargement occurs, the question of the Union's ability to act will be absolutely central. This is the essence of the next great challenge; common security and foreign policy, deepening and, ultimately, enlargement.
I have a message for all those who speak in favour of a preventative peace policy, and there is a broad consensus in the national parliaments as well as in the European Parliament, in spite of all the things Dayton failed to deliver, and that is not a criticism of Dayton as presumably it couldn't have been any other way at the time, and that message is that a strategy which will be effective in the long-term for bringing South-Eastern Europe up to the level of an integrated Europe and then bringing it into an integrated Europe, has now become a functioning policy. Life must now be breathed into the Stability Pact for South-Eastern Europe. Money is not the first and foremost issue here, for the issue is one of decisions about structures. We must bring about confidence there and we must establish a free trade area there. Trade and change must replace national aggressions and the necessary means must be put in place to achieve this. So I appeal to all of you who have spoken here in favour of a preventative peace policy, to fight for the long-term success of the Stability Pact, because that would indeed be drawing the right conclusions from the war in Kosovo, the Yugoslavian wars of succession.
I would like once again to thank everyone, Mr President, ladies and gentlemen, for your support during the German Presidency, and I wish you, the new Parliament, all the best, as I do the coming new Commission, once they have survived the difficult hearings. These are the Commissioners who have yet to be appointed in the torture chambers, and I mean this ironically and, of course, only in a rhetorical sense, of the freely-elected European Parliament. All the best! I would also like, if you would permit me to, to make a parting request of you, and in particular of the new majority: we should discuss national politics at a national level and argue intensely about them, and come to blows, but it is European politics that should be discussed at the European level, and this House should always uphold the subtle differences!
Applause
Thank you, President Fischer. In addition to the opinions which have been expressed, on behalf of the Parliament as a whole, may I thank you for your work, as you have put in six months of extraordinary hard work.
Mr President, it is a shame that Mr President-in-Office of the Council is now leaving the hall as I was going to begin by offering a word of praise. I was going to say that he has been one of the few, if not the only, shining lights under this Presidency. Mr Swoboda mentioned the new majority, yes the new majority gives the profile and views of this Parliament clarity, and that is good for Europe, Mr Swoboda.
Applause
Unfortunately, I have no option but to grade the German Presidency as overall 'unsatisfactory' for the first six months of this year. The grandiose announcement of a new Employment Pact turned out in reality to be a castle in the air. When analysing the Cologne Decisions in detail, it is possible to see that not one new idea was added to the Luxembourg guidelines of the previous year.
Secondly, the language and style adopted by the German Government over the last six months have at times caused me to feel ashamed in the European Parliament. This style has been of no use to Europe and it has certainly been of no use to the German Presidency. Mr Trittin's loutish conduct in terminating the nuclear Treaties led of course to the German Presidency's proposals being regarded with great scepticism. The shameful withdrawal of the sound proposal for co-financing in agricultural policy was also the consequence of a similarly ill-advised policy. And to cap it all, I might add that Chancellor Schröder said Helmut Kohl's cheque book diplomacy must at last be brought to an end!
I do not wish to say any more at all on the nomination of the German candidate, which in view of the choice, was a resounding slap in the face, and so to conclude I shall express a wish. As long as the dictator Milosevic is at the helm in Serbia, neither a penny nor a euro of the European taxpayer's money should go to Serbia. Democracy must first be restored there. That is the message the Council Presidency should take away with it.
Applause
Mr President, the Berlin Agreement has enabled the European Union's main issues to be opened up, but it has not done anything to secure the future of the European Union in the long or even medium-term, because the Agenda 2000 Agreement went far beyond what was necessary.
I say this because in the first place, it has been unable to achieve any reform of countries' own resources, which should be based solely on the Gross National Product, the only fair, equitable and transparent basis for contribution.
Secondly, it has not reformed the Common Agricultural Policy, which was imposed in order to make us adopt an offensive position in the next round of GATT negotiations. Without wishing to denigrate the efforts of Commissioner Fischler, it was almost a reform which maintained the status quo which had never secured the sought-after balance between farmers, regions and their cultures, in which farming in the Mediterranean was once again badly treated by the CAP. It did not guarantee, in any practical sense, the completion of the European Farm Model, almost nothing was done in this area to help small farmers and very little progress was made on the issue of rural development.
Thirdly, this Agenda 2000 runs the risk of leading us towards a Europe which is less evenly-balanced and less united. I shall give you two examples from the country I know best, which is my own. Firstly, all the studies have shown that the Portuguese economy is the one which will be most affected by competition from the new Member States from Eastern Europe, but nothing has been done to support Portugal in this area. Secondly, nothing has been done to improve the situation of Portuguese farming, the one which is the most debt-ridden, backward and least-favoured by the CAP. Apart from the durum wheat quota, Portugal has gained nothing specific from this CAP unlike some countries such as Spain or Italy which have benefited from arrangements made specifically for them. It is true that we in Portugal suffer from a government which is incompetent and unable to negotiate successfully, but this does not justify all the treatment we have received. We need a more united Europe in order to move forwards.
Mr President, the serious and negative effects of the financial crisis and the slowing down of economic growth within the European Union, at a time of Economic and Monetary Union, have clearly underlined the need for the Cologne Employment Pact. It is no castle in the air, but a long overdue, concrete attempt to go beyond employment guidelines and achieve co-ordination of economic policy within the European Union, particularly with a view to promoting growth. We need structural reform in the European Economic and Monetary Union, in the European Union. However, it is equally important to achieve increased and more rapid growth. That is our aim. In this respect, the national governments are right, as far as the European Employment Pact is concerned, not to delegate responsibility for employment policy to the European Union. However, they are aware that in this age of globalisation a common solution must be found, and that is right. There should simply be more concrete terms of reference and guidelines.
But I should like to ask something of the forthcoming Presidencies. We also failed under the German Presidency to improve the democratic legitimacy of Economic and Monetary Union dealings. We urgently need there to be inter-institutional agreement between the Council, Commission and European Parliament on the essential features of economic policy. In addition, we need the guidelines on employment and economic policy to be integrated, and we need the institutional framework for the European Employment Pact to be modified, something which is of great importance. In other words, it is more democracy that we need and not for the European Employment Pact to increase the democratic deficit, and this is what this Parliament demanded during the previous legislative period. As regards this demand, we must also...
The President cut the speaker off
Mr President, I believe that overall the German Presidency was a very positive period. In particular I should like to thank them on behalf of the Committee on Regional Policy, and indeed the Socialist Members, for the very good work that was done throughout that period on the reform of the structural fund process. We believe that we have a fair and just deal for Member States. In particular I would like to thank the Germans for not only pushing ahead for progress in peace concerning Kosovo, but peace on the issues concerning Northern Ireland. This House will know that we have entered yet again a critical phase in the peace process in Northern Ireland. Successive Presidencies have backed that peace process. What I should like to say today at this inaugural session is that we hope to be able to count on our new Commission President, on the Finnish President-in-Office of the Council and indeed on Madam Fontaine to continue that good work in supporting the peace process and making a priority of peace in her visits to Northern Ireland.
I would like to announce that I have received six motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
Election of the Quaestors of the European Parliament
The next item is the election of the Quaestors of the European Parliament.
Mr President, you have had a declaration distributed to us and a trial vote has subsequently taken place. The name of the candidate selected is visible and is also emphasised by the asterisk. I should be grateful if you could explain to us how, under the circumstances, we are to vote in secret. I regard it as being anything but a secret ballot and wish to contest its legitimacy before we go any further. It is illegal. We vote in secret here, and not in such a way that everyone can see how people cast their votes, and that includes the cameras present in this house. I do not consider that a secret ballot.
Applause
It is true, colleagues that unless you put a piece of paper over your machines, the people around you can see how you are voting. What we mean by 'secret ballot' is that no record is kept. Of course, when you fill in a piece of paper, someone can look over your shoulder and see where you put your cross. However, we can vote on whether to have a written vote instead.
Parliament decided to hold an electronic vote
(In successive ballots the following were elected Quaestors of the European Parliament:
Mr BalfeMrs BanottiMr DucarmeMr PoosMrs Quisthoudt-Rowohl)
Mr President, on behalf of the Greens/European Free Alliance, I would like to express my grave disappointment with the manner in which the Group of the Party of European Socialists has handled this matter. I believe it is morally wrong that the representative of the Greens/European Free Alliance was not selected, and I hope that the Group of the Party of European Socialists will consider this matter among themselves.
Your comment is noted.
The sitting was suspended at 12.35 p.m. and resumed at 3 p.m.
Statement by Mr Prodi, President-elect of the Commission
The next item on the agenda is the declaration of Mr Prodi, President-elect of the European Commission, and it is my great pleasure to offer him the floor immediately.
Madam President, ladies and gentlemen, I would first of all like to congratulate the new President of the European Parliament and all of you most warmly on your recent election. I am very happy to be here today to introduce to you a new team of European Commissioners. In the last two addresses I gave before the European Parliament, in April and May, I promised to inaugurate a new era of change within the Commission. The new College of Commissioners which I am going to introduce to you today is the team which will implement these changes.
I do not intend to introduce each member of the College to you individually. They are sitting here in front of you and their names are well known to you. This is a well-balanced team of the highest quality, and is the result of my constructive debates with the Heads of State and Government, which have fully respected the new powers which the Treaty of Amsterdam conferred on the President-elect.
Each member of the team has proven experience. Almost all have been members of the parliaments of their own countries, three quarters of them have been Ministers, many have been leaders of political parties and others have accumulated a wealth of experience in diplomacy, business, economic policy making and the legal sphere.
Right from the beginning, I have made no bones about the fact that I would not accept a lower female representation than that of the outgoing Commission. I have succeeded in this although I had hoped to do better. Therefore, throughout its term of office, the Commission will promote equality of opportunities between the sexes in all sectors.
The new College is also characterised by the right balance between the political complexity of national governments and the European Parliament. I am happy that this is so, but it should be specified that the Commission does not operate according to the same procedures as political parties. The Commission is a College and the Commissioners are neither delegates from political groups nor representatives of their national governments.
Applause
In our first informal meeting last weekend, we set a few clear ground rules. Each Commissioner will, at all times, discharge his duties in such a way as to reflect the interest of Europe as a whole. If at any point I am not satisfied with the situation, I will not hesitate to use the powers conferred on me by the Treaty and change competences and portfolios or ask individual Commissioners to resign. With regard to this, although it is not laid down by the Treaty, each Commissioner has given me his personal assurance that he will stand down if and when I ask him to. Obviously, this is not a step to be taken lightly, but the existence of these agreements is a transparent guarantee of the sense of responsibility of each individual Commissioner.
We also found we were in agreement regarding the need for the new College to abide by the highest standards of public life. One of the first actions of the new Commission will therefore be to adopt formally the new Code of Conduct for Commissioners, including also new, stringent rules for avoiding conflicts of interest when the Commissioners leave their office.
We are looking forward to getting down to work and we hope that dialogue with the Parliament will be frank and open during our team's hearings, and that we will receive firm support from you in September.
I will now move on to the other main subject of my address today: the reform of the Commission. The need for reform is indisputable, as recent events have shown that European institutions as a whole are no longer adequately equipped to deal with the wide range of tasks incumbent upon them. This is why I have promised a revolution in the Commission's operating procedures. This does not mean that I want to undermine the Commission's achievement as an institution: that would be extremely unjust. The Commission has many strong points, including committed, experienced personnel and a great capacity for innovation and foresight. Over the years, it has given proof of its considerable capacities to adapt, repeatedly taking on new tasks and responsibilities. Practically every major development in the process of European integration can be traced back to the commitment and dedication of the personnel in the Commission. However, as is the case in numerous public administrations, the world has moved on and the Commission has failed to keep up. Too little has been done to modernise the institution itself and no alterations of substance have been made to the structure of the Commission in forty years. This is why an in-depth examination of the institution's working procedures needs to be carried out now.
The challenge to be taken up consists of redesigning, adapting and improving the organisation in order to make it more efficient, to fight fraud at all levels and place the institution at the service of the citizens of Europe. Let us not be under any illusions! This whole process of change will take time, but an initial reorganisation of the Commission is already underway. The bureaucratic machine will be simplified and rationalised, with fewer Directorates-General. The Commissioner's offices, that is, their private offices, will be in the same building as their respective Directorates-General. Both offices and Commissioners will be more streamlined and more multinational - I have tried to ensure that each head or second in command of an office is the citizen of a different country from that of the Commissioner, and each office contains people from at least three different Member States. The rules for appointing higher civil servants will be more stringent and transparent, and mobility within the Commission of higher civil servants will increase. The Directorates of the Commission will be identified by short, clear names instead of by numbers, and a larger department will be established in the mass media and communications sector to ensure that the Commission's policies are communicated professionally and that they reach all the citizens of Europe. Naturally, this is only the beginning and further, more important changes will follow.
Presumably, the Committee of Independent Experts will present its second report in September, although I share Mrs Fontaine's hope that it will be ready for publication as soon as possible, within a time frame which the five wise men will be able to sustain. We will study this report with the utmost attention, and I hope that it will contain elements which will be useful for the reform process. In this respect, the new Vice-President responsible for reform will submit a detailed plan at the beginning of the year 2000. All this will have to be discussed in depth with the European Parliament. In particular, we will have to find a suitable mechanism for ensuring that the Parliament is kept constantly and exhaustively informed of the progress of the reform, while at the same time respecting the Commission's autonomy in managing its own competences. My intention is to transform the Commission into a world class administration which will lead by example. Our watchwords at all times will be transparency, accountability and efficiency.
Now is not the time to dwell on the programme for the new Commission. I gave a broad overview of our future priorities in my addresses to this Parliament in April and May, and we will have the opportunity to examine these issues in more detail in September. I am here today to introduce the new Commission, not its programme, but I can promise you that the central theme of our entire programme will be to make the European Union more relevant to the citizens of Europe. In fact, it cannot be denied that the European institutions are suffering from a collective loss of confidence on the part of our citizen and in order to win this back, we must act decisively. However, we will only succeed if we confront the issues which have genuine importance in the daily life of the citizens, such as unemployment, economic growth and the challenge represented by sustainable development to ensure a balance between the creation of riches, social justice and quality of life. This must be the new Commission's genuine priority.
As I have just said, this is not the time for a detailed examination of the programme, but I would like to put forward just three examples of what I mean by renewal. First of all, let us consider the issue of health and food safety. The European public has lost confidence in the national and European authorities responsible for controlling drugs and foodstuffs: it no longer has faith in this government, or any other governments, or scientists. I consider it our duty to take the initiative and make provision for an independent European Food and Drugs Agency, which will help to win back consumer confidence.
Applause
Air traffic is another matter for concern. Our European airports are in a semi-permanent state of chaos, due to ever-increasing traffic and lack of co-ordination between air traffic controllers. I think we can all testify to this. The problem transcends national boundaries in this case as well, and we must seek solutions at a European level - solutions that really work.
A third example is the doping which is taking place in the sporting world - a question which may seem banal to some but which for many is a cause of deep concern. This is a problem which obviously requires the different nations to co-ordinate and take decisive action. I do not pretend that Europe has all the answers to these problems. What I mean is that we must show our commitment to contributing to the resolution of these issues at a European level, as by their very nature, they go well beyond purely national boundaries. I have no hesitation in suggesting that in some cases - or, rather, in many cases - the answer to the concerns of disillusioned European citizens lies not in reducing but in increasing the European dimension. The vast majority of European citizens are not sceptical about action on a European scale, but they are becoming increasingly disillusioned and are fast losing interest in the interminable, impenetrable wrangles over who should do what at a European level. What the citizens persist in demanding are clear answers to the important problems in their everyday lives. The bottom line is, what interests them is not who solves their problems but the fact that the problems are finally being dealt with. They want consumers to be able to trust the food they buy, travellers to be able to take a plane without worrying about their safety and the sporting world to be above board.
I have already stated that I do not intend to dwell on the policies as the time for that will be in September. However, I would like to touch briefly on two issues which are especially important in the new Commission: Kosovo and the next Intergovernmental Conference.
Let us first take the situation in Kosovo and the Balkans. The war in the Balkans has left the whole of Europe deeply scarred. What we must do now is make sure that peace brings something positive. As time goes on, my concern grows that our capacity to make war far exceeds our ability to co-ordinate the reconstruction after the devastation suffered by the populations involved. More time than necessary has been wasted in diplomatic disputes over who should co-ordinate the reconstruction work. It is now a question of focusing our energy on the really important tasks: rebuilding houses left without roofs, putting back together shattered communities, and, even more importantly, providing the Balkans with a clear political and economic future, which will put an end to all the centuries of continual conflict. Only the European Union can do this. In order to restore peace, a clear, long-term strategy is needed, based on reconstruction, reconciliation and rapprochement : construction to repair the damage done by the war, reconciliation between all the parties involved, including the Serbian people, and the rapprochement of this region to the European Union, including the prospect of future accession to the European Union for all the countries of the region, if and when they show themselves to be politically and economically ready. I am sure that the best way of pursuing such a goal is the method already successfully employed by the Community in the past: firstly, to ask the various parties to co-operate with each other, to start to work together on issues of everyday relevance, to establish customs unions, to set up common institutions and to consolidate peace through common interests. This is how lasting peace was achieved within the European Union, reconciling opposed nations by co-operation. When the Second World War was still a recent event, the signatories to the Treaty of Rome were people of great courage and farsightedness. Are the men and women of our generation unable to display the same farsightedness and courage over the Balkans issue? Is it that Europe is not ready to take the risk? Does Europe not have the ambition to bring about successful change?
When we start to take up this challenge, we find before us a paradox. The European Union may be first in line with its contribution, but the risk is that the impact of its aid will be lost in a complicated network of competing structures: the United Nations Mission to Kosovo, the Stability Pact, the G-7 High Level Group for economic relations, the Office of the High Representative in Bosnia, the special envoy for the Republic of Yugoslavia, etcetera, etcetera, etcetera.
This multitude of decisions undermines the central function which should be carried out by the European Union. There is a desperate need to simplify things. In particular, we must ensure that the European Union's huge financial contribution is spent on reconstruction and not on bureaucracy. I believe this is the reason the Commission has refused, for example, to draw upon the budget made available by the OBNOVA reconstruction programme, approximately EUR 45 million to pay the salaries of the seven hundred people working for the Office of the High Representative in Bosnia. This is the equivalent of a sum of about EUR 17 million out of a total of forty-five. As a priority, our financial aid must be used to benefit the population and reconstruction work directly. We must focus exclusively on sustaining the economic growth of the region and reinforcing its democratic structures. Moreover, with regard to the structures to be created, we must pay particular attention to the specific value added in each case. We must at all costs avoid things being done in Brussels when it would be better to do them in Thessaloniki, and doing things in Thessaloniki when it would make more sense to do them in Pristina.
Applause
The second point which I want to touch on today is the new Intergovernmental Conference which will be announced at the Summit in Helsinki. Some people think that the Intergovernmental Conference will be a simple job of fine-tuning after the Amsterdam Summit, the object of which will be to speed through the individual issues on which it was not possible to reach agreement in Amsterdam. I do not share this view. For me, the Intergovernmental Conference will be crucial for European institutions. It is our opportunity, possibly the last opportunity, to prepare ourselves for the potential doubling of the number of the Union's Member Countries. In my opinion, an Intergovernmental Conference which only has limited goals could not deal with a similar challenge. I am well aware that some people will object that it is better to make rapid progress in a limited field than to line up a whole series of issues in several fields, which are too complex to be resolved quickly. To me, this means not going to the heart of the matter. If the agenda of the Intergovernmental Conference is too limited to allow us to prepare adequately for enlargement, the only thing to do is to enlarge its scope.
Applause
It will serve no purpose to patch up the borders. For enlargement to work, an in-depth, thorough examination of the institutions is essential. To this end, I intend to build a small, high level working party - and I do hope that it will be of a high level - which, during the next three months, will prepare a report on the subjects to be covered at the Intergovernmental Conference. The report will contribute to the preparation of the official position of the new Commission on the Intergovernmental Conference. Even though much of the political demand of the European Union is currently opposed to a clear refusal on this matter, I will not be shaken in my resolve to present, at least in an official way, the possible options.
Applause
In my opinion, it would be an error of mammoth proportions to organise an Intergovernmental Conference in Helsinki which is too limited, simply because of the collective fear of confronting the real challenges of future enlargement head on. We will naturally see to it that the European Parliament plays a greater role in the work carried out in Helsinki.
Ladies and gentlemen, the Commission and the institutions of the Community have been through a very difficult period. The European public is now looking to us to draw a line under the past and move on towards the future. The challenge facing all of us is that of restoring the credibility of the European Union in the eyes of its citizens and ensuring that they understand the benefits that the European Union provides for their personal, everyday lives. I cannot insist enough on this point. As I speak, the whole of the European public is watching us, and is waiting with bated breath to see what is about to happen in the great history of the Commission and the Parliament.
I would like to propose that we disappoint those spectators who have come here to watch a confrontation. None of us will act in the interest of the people of Europe if we allow the European institutions to be in a state of permanent confrontation and deadlock. Now we have a new Parliament and a new Commission, and this is our opportunity to start afresh. The Commission and this Parliament are the only two institutions whose leaning is exclusively and genuinely towards Europe. There should be a solid alliance between them. We have to deal with the same tasks. Who else, if not the Commission and this Parliament working together, can take this project forwards? The Commission has suffered greatly from the recent events, but I believe that this Parliament has also been affected, considering the poor turn-out at the recent elections.
The task we face is that of restoring deep, mutual confidence between the two institutions, which has traditionally been the driving force of European integration. This means working together, while at the same time acknowledging the diversity of our functions. I am convinced that it is in the best interest of the Parliament for there to be a strong, autonomous, independent, trusted Commission. I hope that the new College which you see before you today will receive your full support in September. The go-ahead is not, however, a carte blanche for the future. This Parliament, which is the voice of the citizens of Europe, is the supreme judge of the Commission's work.
Ladies and gentlemen, we are faced with many challenges and Europe needs a powerful sign of renewal and leadership. I have done all I can to prepare the new team and we are all impatient to get started. However, only you can give us the signal to start work. I am confident that you will use the great powers and responsibilities conferred on you by the Treaties wisely and in the best interests of the Union.
Applause
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, this is the first time that a debate of this kind has taken place in this form. That is progress and we welcome it. Today's debate is part of a longer process and the Hearings, which are to start on 30 August and run throughout the first week of September, also form part of this process. All those who say that they endorse the Commission or say 'No' to it today, be they within or outside this Parliament, are disregarding Parliament, because the Hearings are an important part of the whole process, at the end of which we will be free to reach a decision on whether or not we will endorse the Commission.
Applause
Mr President, you said again just now that the Commission is balanced. I don't know which criteria you would cite in support of its being balanced, but I want to make it crystal clear to you that we, the Group of the European People's Party and European Democrats do not consider this Commission to be politically balanced.
Loud applause
And that is why we must not allow the myth to develop in Europe that this Commission is balanced. If you were to repeat that it is politically balanced then under no circumstances would you be increasing the likelihood of your team being endorsed, although it may well be thoroughly competent.
Applause, heckling
Consequently, Mr President, I should be grateful if you could enlarge a little on the criteria used to judge balance. This team has a weak point. You said that you were wholly responsible for putting the new team together. I am bound to inform you that the preceding Council Presidency under the Federal Republic of Germany certainly did not speak in terms of a process in which you as President-designate of the European Commission were involved. What happened to you in Bonn was a diktat from the German Chancellor Gerhard Schröder
Applause, heckling
The Treaty states: the governments of the Member States shall nominate the other individuals they intend to appoint in agreement with the President-designate. As far as we are aware, you had no involvement in the nomination of the two German Members of the Commission. I am bound to tell you that I find this regrettable. The vociferousness of your arguments does nothing to improve them, Mr Cohn-Bendit, neither does it improve the arguments of the others now kicking up a fuss behind me. We consider it unacceptable that whilst Great Britain, Italy, Spain and France nominate two Commissioners, one of them belonging to the Opposition, this example is not followed in the Federal Republic of Germany. I consider it unacceptable.
Loud applause
It shows presumptuousness and arrogance on the part of the Chancellor of the Federal Republic of Germany.
Applause
Our President, whom we elected to Office yesterday, spoke of how important it is for us to receive the Report by the Wise Men as quickly as possible. It is my wish for us all that we should work together to see that this report by the Wise Men is made available before the Hearings begin.
Applause
We, or at least my group, will also do all that is necessary to ensure that an adequate period of time is allowed for each applicant during the Hearings, for the one and a half hours which have been allowed for hitherto are not sufficient. We need at least three hours to hold a discussion which is to our complete satisfaction.
Applause
I would also recommend, Professor Prodi, that we, as a Parliament, are given the opportunity to enter into probing discussion with you in the appropriate committee. I speak on behalf of my group when I say that the Hearings are conducted on a fair basis and without any form of personal discrimination. This means that as far as the individuals are concerned, we treat everyone equally at the Hearings. There is no prejudice. We are fair and shall also behave accordingly.
Applause, heckling
To close, a remark concerning the role of our institutions. Mr President, I support your contention that we the European Parliament and the Commission have equal responsibility for this European Union. The Commission is the guardian of the Treaties and you used the term 'government' , a term I personally very much approve of, because it implies that this government must also bear parliamentary responsibility and be accountable to Parliament. That is why, Mr President of the Commission, I should be grateful if you would provide me with an answer to the following question. You have said that you have asked every Member of what is potentially your new Commission whether they would actually comply with your request in the event that you were to ask them to resign. That is why I want to ask you the following: if a Committee of Parliament was not to endorse an individual a majority, if the Committee was to say 'no' , what then would be the question that you would put to your team? Would you then urge the Member to comply with the vote taken by this committee of the European Parliament? I would be pleased to hear you answer this question.
Applause
A final remark: As the Group of the European People's Party and European Democrats, we know that we have responsibility for Europe and when the Hearings have taken place we will make our own decision, remaining true to our consciences, and I hope it will be a decision that serves the interests of us all.
Loud applause
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I would like first of all to welcome Mr Prodi and thank him for his speech and also to welcome the candidates for the Commission.
I think we should remember now that we are having this debate on this side of the Rhine and not on the other side. On the other side, there are domestic issues which can very well be resolved in Germany, but this is not the place to bring them up.
Applause
Madam President, I hope we are capable of overcoming this first great crisis which is currently facing us in the European Union. According to the opinion polls, the citizens are still in favour of the European Union. However they do not participate in great numbers in the elections. We have the responsibility, as elected representatives, for construction rather than destruction. This means that we have to respond to the problems which are worrying our fellow citizens: unemployment, Kosovo, consumer problems, the management of the euro. This must be done as soon as possible.
We can neither carry on with a Commission in total ruin, nor delay its investiture until next year. How could we explain such a thing? Mr Prodi, you have spoken of the Commission as the government of Europe. I will offer you a more sporting simile: a team. We are playing here a European league. The German, Italian, Spanish and Danish leagues each play against each other in their own countries, but not here. Here we have to take the lead as Members of the European Union. I therefore believe that there is a basic truth in your talk of this team and this government. Your Commission must be invested in a democratic fashion. You have begun to take steps. You have announced reforms. I agree with you that it is impossible to make known the list of Directorates General, and I am grateful that the change is going ahead.
We cannot subordinate the work which must be done by the Commission - and I say this, Madam President, with all respect for what you have demonstrated this morning - to this report by the Committee of Experts. The report of the Committee of Experts is a useful instrument, not a basis for law. We must show political judgment and responsibility in order to understand what we can ask of the new Commission and in order to await and support the reform process proposed by President Prodi.
Applause
With regard to such a critical matter as the hearings - which for us are fundamental - we believe that these must be directed at Commissioners regardless of the political persuasion of the particular Commissioner. Questions should be asked of the Commissioners - first in writing and then orally - in order to discover whether they are in a position to fulfil their responsibilities and also to identify their political criteria with regard to Europe. This is absolutely legitimate, but we must not turn this into a sort of fairground shooting-gallery where we blast away and see how many candidate Commissioners remain standing. It seems to me that this would be enormously dangerous and, of course, my group intends to ask questions, responsibly and on our own terms - without waiting for third parties to tell us what to do - and we will ask them in a way which will deliver us, as soon as possible, a Commission which is in a position to carry out its duties.
Applause
Secondly, Mr President Prodi, we have listened attentively to what you have said in relation to the individual responsibility of the Commissioners. In politics, responsibilities may be accepted, above all, when they are taken up. But I believe that you have touched upon a constitutional matter which is tremendously important and the standards which can and should be adopted by the Parliament, which has already expressed its view on this question, must be taken into account. I think this should be discussed with a little more calm.
With regard to the European Union reform process - which is absolutely necessary, not only in terms of enlargement but also in terms of making the Union more democratic and efficient - Madam President, I believe that we cannot have another Intergovernmental Conference behind closed doors. It should be done in the way that we carry out reforms in our own States: transparently and on record, in Parliament and before our co-citizens.
Applause
How can we explain that we have the euro - a common currency which is not common to all - but at the same time we are implementing reforms which not even we are able to comprehend or justify. In this respect, we believe this to be an absolutely critical matter.
Therefore, Madam President, Mr President of the Commission, we do not participate in the threats made by some political groups in this Parliament, who want to take the Commission, which presents itself to our scrutiny, hostage. We do not believe we should take it hostage. Our future is genuinely at stake with this Commission. Furthermore, we should remember that if we go along the route of concessions we will never know where we will end up and we must act responsibly. For some people, the principal objective is not to achieve institutional equilibrium but to undermine it and destroy it. We do not share that opinion; we believe that the European Union, our fellow citizens, deserve better, they deserve a Parliament which acts responsibly and with an approach which looks to the future, with hope and towards the construction of a united Europe.
Madam President, may I conclude my intervention - if President Prodi will allow me - with a quote in my own language, written by an immortal Italian, by Manzoni, who says in I promessi sposi : 'Adelante, Romano, con juicio ' ( "Go ahead, Romano, wisely' ).
Applause
Madam President, Mr President-in-Office, President-designate of the Commission and nominee Commissioners, you are very welcome to our Chamber this afternoon and we look forward to our hearings and our various communications over the next few weeks and eventually months and years.
I want to make a few things clear here at the outset. Firstly, the ELDR Group in this House comes here in terms of a European vocation. We will not judge Commissioners on the basis of the national preferences of one or other party or group inside this Chamber.
Applause
I wish to say, Madame President, in respect of your helpful suggestion this morning that we should incorporate, as we prepare for the hearings, an understanding of the work and insight of the Committee of Experts that we, as an Institution, must say to the Experts 'speed up what you do and deliver it in time'. If necessary, 'speed up the report' but by no means should we slow down the process of hearings as anticipated.
Applause
My group's essential and fundamental starting point in this debate is very clear. The outgoing Commission resigned last March and since I can hardly explain to myself why the rump part of that Commission is still there, how can we expect the citizens of Europe to understand that fact? It is therefore our overwhelming duty in this House to decouple Europe from this institutional embarrassment at the earliest available date and the only means to do that is to take the available Commission - and I do not prejudge how the hearings may go - and do our utmost to make sure that it takes up office at the earliest available date. By this means we should begin to decouple ourselves from what has been a very difficult, but useful experience, but one that remains, unfinished as it is, deeply embarrassing and complicated as we have seen recently by the deplorable choices of Dr Martin Bangemann.
Could I say also in regard to the hearings process which will be in two parts, i.e. written and oral, that we in the Liberal Group will want to know from each of the candidate Commissioners: 'What is the perspective that you will bring to Europe for Europe?' This will be important to us. We want to be able to talk to you and engage with you on the question of suitability for the portfolios and to understand the capacities that you bring to this prospect. We want to ask you about your willingness, your personal willingness, to accept that you are accountable and responsible to the public of Europe in whatever you do with your President and before this House and in clear and full public understanding that this is the public forum for European democracy to which you are accountable and have a public responsibility. I wish to say on behalf of my group that when the IGC comes we will continue to press for Treaty reform on the question of individual accountability. We recognise that within the current constraints Professor Prodi is taking some steps to improve the dreadful situation of the past, but we may need Professor Prodi to take some more steps.
We propose that the hearings should be tough because we have learned from the lessons of the past five years that it is better to be tough at the outset than to regret it later. Our hearings also will be fair. There is one point I would ask the Commission President-designate to respond to. We have been so busy reconstituting ourselves we have not yet had the capacity to do our homework and our research, so if the hearings bring to light issues of substance and public concern about which we as yet know nothing, we in this House would have a duty to Europe to act and we will act - certainly, my group will.
If such difficulties present themselves, I would make an appeal to you as President-designate of the Commission, Professor Prodi, please to make sure that difficulties do not become crises. We need a respectful dialogue between our institutions. This Parliament has matured in recent months and we have learned one basic lesson for the years ahead: we are no longer the junior partner in the European political institutions. We do not claim the status of 'primus inter pares' but we expect and demand to be treated as an equal among equals in the European institutions.
Applause
Madam President, in September we have the hearings and, as I said, I do not wish to anticipate how they should proceed, but my group's strong preference is that in September - subject always to the reservations that we must see what emerges - we should take a decision and rid ourselves of a sense of crisis. If we have to have some difficult debates, for God's sake, let us have them in September and let us have it out in September so that we do not have some form of institutional guerilla warfare right through to December or January. Let us do the business early and let us do the business well!
A final comment, Madam President; before he had this high office thrust on him some months ago, rather I think to his surprise, Mr Prodi had sought to contest the European elections in Italy. He had chosen as the symbol of his party the donkey. Well, the donkey has various traits - one of which we know is stubbornness. I wish to say to Professor Prodi, if he uses his stubbornness in this Parliament as a reliable partner for Europe, that is the kind of stubbornness we welcome. And if he uses his stubbornness to refuse to dialogue with us, if we have difficulties in the hearings, that is a stubbornness we will oppose.
That is the message of my group today. We want to work with you as a reliable partner for Europe now and in the future and that requires respectful dialogue. We will give it. We believe in a strong Europe, we believe in a strong Commission and we believe we should be natural allies - let us work to that end.
Applause
Mr President of the Commission, I would like to welcome you on behalf of the Group of the Greens/European Free Alliance and to welcome the promising declarations which you have just made. Your team, Mr Prodi, faces a double challenge of which the first, which you have mentioned at length, is the restoration of the trust of the citizens and parliamentarians. The institution that you will be presiding over must achieve this trust. We can only have trust in an institution if it is run rigorously and transparently. I believe that you have the necessary qualities to restore that trust, and I have no reason, at first sight, to believe that the various applicant Commissioners are not also up to the job, whatever their political allegiance. I therefore greet your team positively. It goes without saying that we are impatiently awaiting the second report of the Wise Men, which is constantly being promised us, and your reaction to its contents, before expressing a definitive opinion.
But I would like straightaway to deal with the second challenge, which has already been widely discussed. In my opinion, this challenge which you are going to have to face is more political and just as fundamental. Certain recent events, such as the war in Kosovo and the new crisis in the field of food safety which has occurred in Belgium, but which clearly has repercussions for the whole of Europe, are particularly significant, and I believe that the necessary responses to them - and you have said some interesting things in this respect - must be ambitious responses.
There are also important deadlines and I think there is one deadline that nobody has mentioned until now and that is the opening of the new negotiations of the World Trade Organisation in Seattle at the end of this year. I believe that this is a major problem and when we talk of transparency we find ourselves faced with a significant problem. I do not wish to criticise you though, for ideas which you may not hold.
I want to mention the relationships, which have sometimes been difficult, between the Commission and the Parliament. It has often been said that there is a natural alliance between the Commission and the Parliament. In the past, the facts have unfortunately often shown that this alliance is more frequently evoked than realised. The rejection by the Commission of the Parliament's position - even when passed with an overwhelming majority - does not show a good attitude and I would like to point out that it is the previous Commission which is responsible for it. Likewise, I could speak of the numerous resolutions voted for by the Parliament - with just as big a majority - involving requests for initiatives which have not been responded to or acted upon for years. We await from you, Mr President, a change of attitude in this respect.
Some moments ago, I mentioned the start of the new round of negotiations of the World Trade Organisation, and I would like to dedicate my remaining two minutes of speaking time to this subject. The Commission has obtained from the Council the mandate for negotiations proposed by the last Commission - in fact by Mr Leon Brittan. This mandate has not been debated by the European Parliament nor by national parliaments. There is, however, a fundamental problem which we find totally unacceptable; that is, the broadening of the competencies of the World Trade Organisation without a serious and exacting evaluation of its workings having been carried out.
Applause
In fact the World Trade Organisation, as it currently functions, plays an extremely arguable role in European politics. In this respect, I could mention the decisions regarding the issue of bananas and that of hormones in cattle rearing.
Applause
The adoption of concrete measures aimed at respecting multi-national agreements on the environment - in particular on climate and biodiversity - and the implementation of the decisions of the Copenhagen Summit with regard to the fight against poverty, have been put on hold. Meanwhile, the Committees of the WTO are imposing their law on democracies - in particular the European Union - and are giving priority to free trade over all other issues, whether they concern public health, the environment, human rights or social rights.
Applause
The precautionary principle, which forms the basis of European legislation relating to the environment, is, if not ignored, then interpreted in a very restrictive manner by that organisation. Your Commission, Mr President, must express its view on this subject in a clear and rapid manner, at least before the negotiations start.
We are ready to open a debate on this subject and I hope that this goes for the other political groups. It is even more important that the dioxin affair in Belgium, which will be the subject of heated debates, is clearly connected to the problem of food safety which is itself clearly directly related to the functioning of the World Trade Organisation. Transparency, Mr President, must not only be applied to management, including financial and administrative management, but also to political decisions. And on this point, it should be noted that there are serious deficiencies.
We therefore expect ambitious initiatives from you and your team. I hope you do not disappoint us and I insist once again that we are prepared to work loyally with you and to listen attentively to the arguments of the nominee Commissioners in the forthcoming hearings.
Applause
Madam President, President of the Commission, ladies and gentlemen, our group is set to assess the Commission on the basis of the tasks before us, the hearings and the presentation of the whole programme announced for September. We will carry out this assessment with great care and, naturally, try to be constructive.
The President of the Commission has pointed out the need for a clear rapport between the composition of the Commission itself and its programme. We will assess the proposed choice on the basis of this rapport. At the moment, the composition appears to us to be rather neocentralist, and the representation of women still inadequate, but in any case, it is a question of assessing the overall success of the operations as they happen. The decisive factor will essentially be the relationship between the Commission and its programme, and we are preparing for this comparison with great enthusiasm.
The President of the Commission has touched on some of the issues such as public health, doping in the sporting world and air traffic, to give a token semblance of adherence to the programme, but his attention seems rather to me to be focused on two other issues: the reconstruction of Kosovo and the Intergovernmental Conference in Helsinki. I would like to comment on these two issues.
Firstly, with regard to Kosovo, it is right to be thinking of reconstruction and reconciliation and treating the Balkans as a region with a special relationship with Europe. However, it is also essential to be aware, in addition to the damage in the Balkans, of the devastation wreaked by the war both on international order, with international legislation ripped to shreds and on the UN, which has been razed to the ground, and to bear in mind the substantial loss of autonomy for Europe with regard to the Atlantic Alliance and the United States of America. Now, of course we must reconstruct the Balkans, but in order to do so, Europe needs to regain its autonomy and authority, which requires democratic construction as well.
President Prodi is giving thought to the Intergovernmental Conference, but he seems not to be giving enough heed to the fact that the critical state of the institutions and the citizens' lack of confidence in them is neither politically nor socially neutral. Although it is exacerbated by the confidence crisis produced by the défaillance of the Commission, this Parliament does have a democratic deficit. It is far removed from the everyday problems of the people of Europe. The only Governmental body seems to be the Central European Bank, and that has less control than the United States' Central Bank. However, we await what will be said in the hearings with great interest and especially in the September programme.
We would like you to know, Mr President, that our attitude will nevertheless depend on the correction we request from you regarding the content of your previous speeches, which displayed a change of direction which we did not appreciate. It is not for me to remind you that there are twenty million unemployed in Europe at the moment - and unemployment is a problem which undermines Europe's social cohesion - and that the achievements of this Europe in areas such as the welfare state are being undermined by neo-free trade policies, which are those same neo-free trade policies in which you exalted the need for flexibility in previous speeches and which, however, brought a reduction in the quality of work and life, in contrast to your proposals for the future.
We suggest that you reflect on the need for a change of direction. Even this debate seems to point to two testing grounds: one concerns the relationship between Europe and the world, and the other concerns European construction and the individual situations in the different countries. The negotiations on the WTO and world trade will be the testing ground for Europe, to see whether it will be able to temper the first principle of the free trading of goods, which dominates today, with the need to protect working conditions throughout the world, environmental conditions and the health of the world's populations and Europeans in particular.
The other testing ground is that of Europe. Here we have a Stability Pact which is making it increasingly difficult to respond to the problems of unemployment. Even the costs of the war are by now placing strain upon the Stability Pact, which was already being challenged by a growth rate so slow as to be completely inadequate for the problems of Europe. Here you are right, Mr President. There is a need for flexibility, not in the labour market, but regarding the Stability Pact. Maybe it should be suspended, but in any case, growth investments need to be considered outside of this context and a qualified enlargement policy put forward. Without these, there will be no possibility of either making good the democratic deficit or reducing the lack of confidence of the people of Europe in their current institutions.
It is in this spirit that we are preparing for a constructive debate on the work that awaits you.
Madam President, Mr President of the Commission Romano Prodi, I have just heard your intervention, and I must say that I am none the wiser: politically speaking, nobody knows for sure where you stand.
To some, you appear to be a Socialist, others would call you a Christian-Democrat and the latest news paints you as a Liberal. The Italian view is that you are sustaining a left-wing government; the view in Europe is that you are associating yourself with political groupings to the centre and to the right. This ambiguity does nothing to bring clarity and credibility into the political debate in Europe.
In any case, Professor Prodi is a Southerner and from a Portuguese point of view, this is something in his favour. I hope therefore that he will understand my questions, which are frank, direct and of a practical nature. They will probably be of no interest to the federalist parties of this House, but they will certainly interest the citizens who voted for me; that is, the workers.
Mr President, the Commission's attitude towards Portuguese farming has been one of real persecution. I will deal with the Portuguese government's inability to protect us when I am in Portugal, but it is my duty to deal here with the profound injustice of the Commission's decisions.
The first proof of this is mad cow disease. The Commission has just extended the embargo on Portugal by another six months. At the same time, it has partially lifted the embargo on the United Kingdom. Just think about the scientific dishonesty in their decision. Portugal has fewer than two hundred cases per thousand animals whereas the United Kingdom has more than six hundred cases per thousand animals. Since the first outbreak of the disease, there have been no more than five hundred cases in total in Portugal. In the United Kingdom, more than one hundred and seventy thousand cases have occurred. Given these facts, the Commission is punishing Portugal and is seriously threatening the livelihood of one hundred thousand farmers across the country.
There is an even more serious side to this! The Commission's decisions have been nothing but political wheeling and dealing between big States and have no basis in any kind of scientific logic. This is how mad cow disease in a Europe without borders mysteriously disappears at the border with Spain. It is pathetic, Mr President Prodi.
The second proof of our persecution is the crisis in pig-farming. We all know about it, because it hit pig-breeders hard in several European countries, and drove them to ruin. My country's government set up a programme of national assistance, as did others. To our surprise, and probably in order to take revenge for some other matter, the Commission is now saying that this assistance is illegal, and goes even further by saying that pig-breeders are running the risk of having to repay the sums and pay interest on them, which means that those in real difficulty are going to end up bankrupt.
In one word, Mr President Prodi, it is pathetic. If I am directing these remarks to you, it is because you decided to keep Commissioner Fischler in the agricultural domain. My question is very simple. Are you prepared to look into the matter of why Commissioner Fischler acts systematically against the interests of the Portuguese state? You see, Mr President, to my mind, the Commission is not a government, and here we have a difference of opinion: a government is what each of us has in his own State. Above all Mr President, I will only accept a Commission made up of impartial scientists, not of biased bureaucrats. I will only accept a Commission which treats big States, medium-sized States and small States equally.
Mr President Prodi, we have listened to you attentively and we are concerned.
On 13 April last, you stated your desire for reform aimed at greater efficiency, absolute transparency and full responsibility. Since then you have frequently restated your laudable intentions in this respect. But what exactly does this reform consist of? Where is this promised revolution when you are bringing back those same commissioners who were forced to resign following the damning report of the Committee of Independent Experts?
The ultimate mystery is why you entrust administrative reform, which must be based on the said report, to one of the four returning Commissioners. Not all of the new Commissioners seem to us to have the necessary credibility to satisfy this desire for reform.
Our group will therefore be particularly attentive during the coming hearings, and as far as we are concerned there is no question of Parliament being content to be a mere registration chamber.
This disastrous management of the Commission must come to an end. It must never happen again, otherwise it will be the citizens who, justifiably, turn their backs on Europe. The high level of abstention in the recent European Elections is a genuine cry of alarm. It is a sign of a profound crisis of confidence.
Ladies and gentlemen, we are open to dialogue and debate, but can only pass judgment on actions rather than fine speeches. Firstly, we need to know what spirit the Commissioners are going to be working in and what approach they intend to take with regard to working with all Members of this Parliament, regardless of whether they belong to a small group or large group.
Last January, Jacques Santer asked for the political trust of this Parliament, under threat of a vote of no confidence, stating that we should stop looking to the past. Today, you are asking almost the same thing. How much confidence can we show in you? At best, we can give you the benefit of the doubt. If your changes only consist of technical improvements, while preserving the same culture, they will not be acceptable to us. We expect Commissioners to open dialogue with the elected representatives in the European Parliament as early as possible before decisions are taken, but above all we expect them to respect the principles of transparency and subsidiarity as well as our democracies and traditions. In that way you will provide us with the means to work with you effectively and we will all gain from our differences.
Applause
Madam President, President of the Commission, in January this year, Parliament adopted Mr Brok's report recommending that the majority of the new Commissioners be Members of the European Parliament, people with experience in the European institutions. It requested sufficiently equal numbers of men and women representatives and an adequate balance of political trends. I leave it to you and to this Parliament to assess to what extent you have complied, or been able to comply with this Parliamentary resolution.
Mr President, you went so far as to announce an era of change, a revolution - in which I wish you every success - and mentioned an internal restructuring which maybe Mr Kinnock will elaborate upon; the fifth, I may add, in seven years! I assure you, however, that it will not be a change in the number of Directorates-General, the fact they are called by name instead of by number, the fact that the homes of the Commissioners are scattered all over Brussels or that the use of a spokesman is consolidated which will bring the institutions closer to the great European public, the objective you referred to. What is currently lacking in Europe and our institutions is a fresh vision of the Europe of the beginning of the next millennium. Today, we live in a situation which is post Berlin wall, post Kohl, post Mitterand, post single currency, post initiation of enlargement, and pre-hardly anything. This is the vision, the challenge. For us radicals, the Federalist compass of Altiero Spinelli will remain an appreciation gauge, a very clear compass, which will show us whether our institutions are moving towards the consolidation of the Union, towards a more European Europe and towards political union. This, I believe, is the challenge which must unite us in the diversity of our roles, in the knowledge that those who have brought us thus far, Mr President, present and past colleagues, may deserve greater respect and perhaps even a little more generosity of spirit.
Applause from the left
Madam President, ladies and gentlemen, President Prodi, the representatives of the Alleanza Nazionale have taken note of your declared intention to renew and revolutionise the Commission. We will, of course, see whether your deeds measure up to your words and we will be keeping a check on concrete achievements, but I would like to say that right from the word go that we will base our assessments purely on facts, disregarding our respective positions in national politics. I know that we are politically opposed in our own country, but we are nevertheless united in our desire to build a Europe in which the peoples of the old continent are increasingly ready to place their trust.
We appreciate your unequivocal statement regarding the urgent need to restore the faith of the citizens of Europe in the Commission. Their faith has been damaged, as we have seen from the fact that the number of voters at the European Parliament elections is ever-decreasing. It has been damaged, to our way of thinking, not only by the events which caused the resignation of the last Commission but also, and I would say above all, because of the fact that too often the citizens of Europe see the Commission as a source of bureaucratic obligations which are sometimes costly, sometimes neither indispensable nor urgent, sometimes stupid and even dangerous. These obligations seem to have nothing to do with the process of building a united Europe and, unfortunately, in many circumstances, undermine European ideals. Faith will be regained, therefore, when there is greater transparency, but especially when greater consideration is given to national and cultural differences when Directives are issued and there is greater and more frequent recourse to the principle of subsidiarity.
Greater attention on the part of the Commission to the fundamental rights of the citizens of Europe will also be essential. We were particularly pleased to hear you express the intention to concentrate more on both workers' rights and the right to health, including the quality of food products. The damage caused by incidents such as dioxin in poultry or mad cow disease to the overall credibility of the Community institutions is huge and cannot be repaired by words. Unfortunately, these situations often take a great deal of time to remedy, and time is not always available in the institutions.
In conclusion, I believe that in circumstances such as these it is essential not only to adhere to the facts, but to do so without bringing the dynamics of national controversies into this House. Above all, there must be a closer relationship between the institution of which you are President and the Parliament. This attitude must be mutual, and I hope that one effect will be to inspire the Commission of which you are President with greater respect for the work of Parliament, and therefore to greater diligence and to produce a higher quality of responses to questions than that of the recent past.
Applause
Mr President-elect of the Commission, I would first like to reiterate the sense of esteem, respect and personal trust which some of us expressed when we voted for your investiture. We are still faithful to this fundamental choice and we would like to let you know that, in your difficult task, you will always find us to be speakers who are sometimes demanding but always anxious to help you and not to hinder you.
I have found grounds for reassurance, if that be needed, in the fundamental approach which you have laid out, particularly - if you do not mind me saying so - with regard to institutional matters and I therefore have confidence in the action you intend to take and the approach you have indicated for the Commission.
I would like to take advantage of this brief intervention to attempt to clear up a kind of misunderstanding. I do not want you to think, neither you nor your potential, possible or future colleagues - who can say - that concerns about you are dictated by national or partisan considerations. Let us not speak of national considerations. As for partisan considerations, it is clear that your Commission must represent the great political forces of the European Union, and on a Parliamentary level we must continue to work with all the large groups - and that does not mean just two groups - according to a policy of co-operation necessary for the success of our legislative work.
What we are defending here - and what concerns us - are the rights of Parliament in relation to the European Council. We hope that the Commission that you embody is fully representative of that difficult balance between the European Council and the European Parliament. In conclusion, and I will finish here Mr President, we do not want to be, as if in a new version of Plato's myth, the shadows in a cave where the true life is the European Council.
Mr President, ladies and gentlemen, President Prodi, we expect from you not only fresh political determination in the Commission which you will be leading, but also a strong commitment to initiating a great period of reform and change in Europe. This is why we, on the Left, view your programme with confidence. We are not here to preserve, we are here to reform: we are here to reform European institutions and European politics and economics, because we want the Institutions to become ever closer to the people, even to those of the electorate who did not believe in our mission in the recent elections; we want a political climate which is capable of resolving issues and providing government, and an economy which is geared to building foundations for cohabitation which are fair, compatible, and mutually agreed on. From this point of view, the project for institutional innovation of which you have spoken may, I believe, be the subject of dialogue, as Mr Bourlanges just said, between the different forces within this Parliament.
The goal we must set ourselves is a process which will take us to greater and more marked political, economic and social cohesion. This is the direction in which we must move. I am sure that you and your team - and I would like to draw attention to the balance achieved in your team - are starting off in the most favourable conditions for the successful completion of this operation. You have been appointed President of the European Commission because of the ability you displayed in governing Italy wisely and competently, because of your professional experience, which is internationally acknowledged, and because you represent a trustworthy, powerful response to the crisis which afflicted the previous Commission.
May I recall with pride the years President Prodi and I worked together in our national government, the difficult challenges we faced and those in which we succeeded, including that most difficult challenge for Italy - the euro.
Today, you are at Europe's helm: you face another challenge, another wager which will be taken up by the Commission as it looks to the interests of all Member States. Today, Europe needs hope and confidence in herself and her qualities. We have only just emerged from a painful conflict which forced the international community to intervene to defend the right to exist of a people excluded from their own territory; the Kosovo crisis. We entered this conflict thanks purely to Milosevic; we came out of it thanks to European cohesion, solidarity between allies and a new political climate between Europe, the USA and Russia. We are asking ourselves, what could Europe become today with a stronger and more determined political profile? We must do all that we can, and become all that we can as Europeans, taking Kosovo as a starting point, with the obligations which fall to us to set reconstruction in motion, to bring to life a policy of peace and stability for the whole of the Balkans and to bring about a Federal Republic of Yugoslavia which is democratic and multi-ethnic. For us, therefore, to be Europeans means in this case to support all those forces which are fighting in Serbia at this time for a pluralist and democratic system.
We expect a great deal from you. We expect a great deal from this new European Commission, from the Council and from this new Parliament which is anxious to hear the position of the Commissioners. In particular, much is expected by Europe's young people, who are waiting for concrete results regarding the fight against unemployment. Therefore, above all, we must focus our attention on the excessive burden of unemployment which is weighing heavily on our territories and on the whole of Europe.
Young people, in particular, are expecting, as are we ourselves, a major new policy from the Commission for training, research, culture and the environment, and then also for economic growth and freedom - freedom from bureaucracy and petty regulations. This freeing-up of society, together with the capacity to guarantee rights, which the authorities must be able to express, can indeed create that society of equal opportunities which is the motive for our political commitment. We are at a delicate stage: practically all Member States are going to have to face national reform of the welfare state. The social state is coming into being in Europe, driven by the organised movement of workers, to help those who are weakest and most vulnerable. The task before us today is to build a new welfare state; one which will provide opportunities, which will help those who are weakest once again, but which, at the same time, will be capable of mobilising both human and material resources to promote growth, development and long-term training. In other words, this task will be able to regenerate hope and trust in Europe and in its own resources: a Europe of opportunities, as Jacques Delors would say, a Europe of growth and development, a Europe of peace and stability, not a closed fortress but an area of openness which is able to benefit growth and development in other parts of the world as well. This is the Europe we want, and we are fully confident that with you and your Commission, President Prodi, we will be able to achieve it.
Applause
Madam President, Mr President-elect, I represent the EDD Group, a small group in this Parliament, but extremely democratic. I share the platform this afternoon with my French colleague and I share his concerns for the future role of this Parliament. Parliament, at the moment, does not appear to be very democratic. It appears also that Members of Parliament are not very concerned as the auditorium is now half empty.
To get a democratic structure we have to change over the years so that Parliament is not the servant of the Commission but the Commission is the servant of the elected representatives of the electorate of Europe. Until that happens there will be extremely low turn-outs at all future European elections. It would be better if the future of Europe was entrusted to elected representatives who can be dismissed from office at elections and not to nominated bureaucrats in the form of Commissioners.
Turning to Mr Prodi, I believe that half this Parliament at least is disenfranchised because he was endorsed by the previous Parliament and just over 50 % of us were not in that Parliament. I would seriously suggest that he should put himself up again for reselection with his other Commissioners in September.
Applause
In the long-term, I am convinced that, while the cart is in front of the horse - and that is the Commission exercising greater policy-making influence than the elected Members of this Parliament - throughout Europe people will remain apathetic toward this institution. In the United Kingdom, we already have a very Euro-sceptic electorate. We probably are the most Euro-sceptic according to a survey conducted on behalf of the European Union published two weeks ago. If Mr Prodi and his colleagues wish to remedy Euro-scepticism and Euro-apathy, I am calling for true democracy and for the elected representatives to have much more authority over the programme and policies of this institution.
Mr President, as a Member of the Italian national Parliament for the Lega Nord per l'indipendenza della Padania (The Northern League for the Independence of Padania), I did not vote for Professor Prodi in Rome as I considered he would be completely useless as head of government. I was then proved right as he lost the vote of confidence of the Italian Parliament. Reckoning also that a Roman idiot would still be that stupid wherever he was, which, incidently, is reflected in the symbol on the list which bears his name for the election of this Parliament, I cannot for consistency's sake express my faith in the President of the Commission. As a native of the Po valley who is Italian only by passport, I am fortunately immune from the national Christian Democrat type of opportunism which brings Berlusconi together with Mastella and De Mita and sees in Prodi not the impartial President of the Commissioners uninfluenced by the States, but the lavish dispenser of favours to a wide and varied assortment of Southern Italian profiteers. Although I hold some of the Commissioners in high esteem, I recall the old mafioso Neapolitan saying: 'A fish rots from the head downwards' and I therefore have to express my negative opinion of the Prodi Presidency.
Mr President, I wish to congratulate Mr Prodi on his presentation here in the Parliament and to concentrate on two issues which he mentioned.
Firstly, the situation in Kosovo. I appreciate, as does Mr Prodi and as do we all, that the rebuilding of Kosovo is a very important matter. However, it is an issue which goes beyond quantitative criteria. Rebuilding is not just about construction. It is of much greater significance, involving the regeneration of the societies which existed there before the catastrophe.
I want to believe, therefore, that the new Commission will put in place procedures to incorporate basic political, social and, of course, economic factors into the reconstruction programme. On those grounds, the question of where to locate the seat of those organisations involved in the rebuilding programme is a very important one and I would like to believe that Thessaloniki will remain the choice to serve as the main decision-making centre for the whole reconstruction project.
The second issue I would like to consider is the Intergovernmental Conference. It is a matter of great importance, so much so that, at the last Intergovernmental Conference, we examined and reached decisions on many issues which were simply brushed aside when it came to the actual signing. It is not advisable, in my view, to start off with sweeping statements and far-ranging plans at this stage. It is, however, imperative before we begin work on specific plans for specific sectors, to clarify once again what exactly we want, where we want to go and just how far we can go.
Finally, I should like to express my delight in what Mr Prodi expressed regarding relations between the Parliament and the new Commission. It is clear that better progress in the advancement of the European ideal can be made when the institutions are on an equal footing and when the Commission and the European Parliament work in harmony.
Mr President, Mr President of the Commission, I would first of all like to remind Parliament that we generally judge a tree by the fruit that it produces. The tree that you have described to us has strong and healthy branches which appear to us to be a good omen for the future of Europe.
Certain people have obviously expressed - is this not the case, Mr Cox? - a degree of regret at seeing former Commissioners present in your Commission, but this perhaps proves that Mr Cox, driven by a desire for polemic, had not properly read the report of the Experts which fully exonerated those Commissioners. Of course, some people, such as Mr Poettering, have been carried away, and we are not surprised, by partisan spirit, to the point of turning this Parliament into an annex of the Bundestag, but a 'stage left' annex, of course.
Our attitude in the Socialist Group is clearly extremely different. We are going to take care of your Commission and to those who doubt your independence, Mr President, because you will have too many socialist Commissioners, I will reply by saying that, while you have been nominated by a majority of socialist and social democratic governments, it is the Socialist Group which has been most surprised by your first public statements. This will be a good demonstration from the outset of your desire for independence and your desire to see to it that the Commission is what the Treaty wants it to be; that is, a Commission beyond countries, beyond national sentiments and also beyond the ideological preferences that we hold here within this Parliament.
Of course, we have raised the spectre of the hearings. Certain people, no doubt through historical atavism, would like to turn them into an inquisition process. As for us, we would like to take the hearings for what they are, that is, as an opportunity to listen to the Commissioners, to question them, to ask them questions so that we might better understand their objective and above all to find out to what extent their expertise, competence and motivation are appropriate to their positions. It is on these bases that we will come to a certain number of conclusions, but it is not our job to treat you as if we were the judges at the final judgment.
What is important for the Commission, apart from the hearings which your team will doubtlessly pass successfully, is to see what you are going to do, in other words the works which you are going to undertake. You have mentioned some of them today. From the outset, I would like to take up that of reforming the Commission. You have rightfully stressed the fact that the Commission must modernise its structures, its spirit and its working methods and I believe you have been given the means to effectively carry out that reform.
I would, however, urge that, by acting in that way, the baby is not thrown out with the bath water, and that it is well understood that one of the causes of failure on the part of the previous Commission has sometimes been the loss of the notion of public service. It is important that the Commission is offered the means to take on, with its new structure, its officials, whose spirit will no doubt have changed, is offered the means to take on its tasks and that it shows no hesitation in saying to the Parliament or the Council, 'you ask us to achieve these objectives, we ask you for the means' . Otherwise the fear is that you will re-live the difficulties of your predecessor.
Secondly, the Intergovernmental Conference. I must confess that, of the decisions taken during the Summits of the German Presidency, the idea of establishing an Intergovernmental Conference has both pleased us and worried us. We are pleased by the desire for reform; we are worried by the fact that we are returning to an old method. I was therefore very happy to hear you say that now you are going to return to what I would call the Delors method, which stimulated the 1985 Intergovernmental Conference in Luxembourg, leading to that wonderful reform of the Single Market.
Finally, since I am running out of time, I would simply like to make an appeal by saying that the Commission is not only an executor for the decisions of the Council and the European Parliament, and that we have now perhaps lost the taste for the discreet charm of standards for lift springs and we would prefer more initiatives from the Commission in the area of social problems. In that way you will truly be the European government that we all hope and pray for and which deserves our trust.
Applause
Mr President, Professor Prodi, you are presenting us with your ideas of a political 'dream team' . Our fair yet strict interrogations in the Parliament will be the test of competence which each part of your team must be able to pass. However, when seen in context, Europe's Heads of State and Government have made things unnecessarily difficult for you at the outset. This is a proposal which has an unnecessary bias. I share the agitation of my German friends, while I would also like to state that in the three countries of Northern Europe approximately one third of the votes go to the Social Democrats. Today, however, we have a proposal for a Commission comprising 100 percent Social Democrat candidates. The lack of balance may result in tensions which risk giving your team less leeway if things go wrong.
Professor Prodi, the trust of the PPE Group in you is based on the civic spirit and the political orientation you have expressed: a policy of renewal for Europe, the ability to compete, liberalisation and free trade, co-operation and peace, an open and trustworthy administration and an EU which devotes itself to matters of common relevance in order to gain the trust of the citizens of the EU during the next century.
You wish to create a 'dream team' Good luck! I believe you will need it, but most of all Europe will need it. The challenges and possibilities for us all are great. I wish you luck and welcome you to this Parliament. The coming weeks of questions by the committees promise to be interesting. These will be fair but, as has been said before, tough.
President Prodi, this is your third meeting with this Parliament, a Parliament which is greatly changed but which has an institutional continuity which we must all respect. We know the areas in which you intend the Commission to work, and today you have completed and spoken in greater detail of your intentions for the reform of the Institution, and you are aware of the orientation and also of the political concerns of the European Parliament.
I will make three very brief points. The first is that we agree with your objective of accelerating economic union by means of a political Europe. This objective requires close collaboration between the Commission and Parliament, whose composition democratically represents the citizens of Europe and must therefore contribute fundamentally to the reform of European Institutions. This is where we must search for that European soul which is essential for the future of the continent. But although we need first of all to reestablish trust between the Institutions and the people of Europe, we consider that it will be necessary to establish a relationship of close, loyal collaboration between the European Institutions, and therefore between Parliament and the Commission.
The second point concerns the objections and the debate which we will resume in September. I think that the primary reason for the objections is to verify the compatibility between the selections that you have made in putting together the team which you introduced to us today, and the general themes which you have presented to this Parliament. We fully support a strategy which is motivated by the conviction that it is essential to respect the Stability Pact, and we are in agreement with the idea that today the fundamental issue is to make Europe into a more competitive unit, in order that it can resume the path of development, and also in order to combat unemployment. However, we also consider it necessary to emphasise the opportunity to highlight the reasons why there has been recent talk of an Employment Pact as well, and the need to devote great attention to the regional imbalances which still exist in Europe. Without a European strategy from this point of view, we will run the risk that an economy such as ours will tend to concentrate its resources on the strongest areas and leave the weakest by the wayside, even though some of these have recently shown signs of great progress.
The third and last thought refers to President Martens' address on behalf of the Group of the European People's Party in this Parliament during the debate on political agendas. He expressed strong support for your candidacy, and I invite him to deal with a few issues which are holding back the activity of the Commission. I believe, however, that notwithstanding the peculiarity of the constitutional nature of relations between the Commission and the Parliament, the concerns voiced regarding the political balance which exists in this Parliament but which is not reflected in the Commission are well founded. We hope that the hearings will help us to resolve this point as well.
Applause
Mr President, Mr President-elect of the Commission, rarely has the formation of a new Commission been accompanied by such high hopes and expectations as has this one. The distrust between citizens and Commission, clearly caused by the inappropriate behaviour of individual Commissioners, is deeply entrenched. However, your appointment to the post of President-elect of the Commission, Professor Prodi, and the appointment of your team, which has now taken place, give cause for great hope. You are the first President of the Commission who will be able to transfer a Commissioner's individual area of responsibility if he or she behaves inappropriately, and to dismiss the person concerned. This is a major step in the process of rebuilding trust.
Even if the Commission does not reflect the majorities gained in the European elections, the reappointment of reliable Commissioners gives cause for satisfaction. The restructuring of areas of competence should also open up the way for greater efficiency and transparency. We will, though, in the interests of our citizens, be looking at each individual Commissioner extremely thoroughly. This will be a hearing though and not an interrogation. We need credible representatives for it to be a strong Commission. This is why we urgently need the relevant information though. It is necessary that the findings of the Committee of the Wise Men's second report be distributed suitably in advance of the hearings. Otherwise, the seeds of a new crisis between Parliament and the Commission will have been sown. Any delay in the appointment of the Commission would not be in the interests of our citizens either.
In view of the great tasks ahead, whether it is enlargement, the Intergovernmental Conference or reconstruction in Kosovo, the European Union must be able to act at all levels as soon as possible.
Applause
Mr President, ladies and gentlemen, thank you very much for this debate, which has been in-depth, clear and in many cases, extremely comprehensive and which has mostly demonstrated open confidence in our future work. I say open confidence because all those who spoke, even those who criticised the composition of the Commission, acknowledged the need to work closely together in a major, intense undertaking and recognised the fact that the future of the European Union lies in collaboration between the Parliament and the Commission. It is we and our collaboration which will form the basis for the way out of the current crisis, a crisis so serious as to reduce the number of voters who turned out at the last elections to among the lowest proportions in European political history.
I believe that, at the end of this mandate, one gauge of our success will be the numbers who vote in the next elections. That will show whether we have managed to restore the faith of the citizens of Europe in the Institutions for which we are responsible. This means transparency, a whole cleaning up operation which will not be easy to conduct. It is easy to promise - and I have committed myself fully on this matter - but I also know very well that it is not an easy promise to keep. A little while ago the electoral symbol for my candidacy - a little donkey - was invoked with charming irony, and I was invited to be stubborn, an invitation which was unnecessary as I am pig-headed by nature. However, I would like remind you that I was prompted to choose the donkey while reading a passage from Leonardo da Vinci, in which, while he is describing the donkey - although I cannot vouch for the truth of the statement for lack of proof - he said that the donkey is a strange animal because rather than drink dirty water it will die of thirst.
Applause
It is important for us to take the donkey as the symbol of our politics because, in this five-year term, we must try to do likewise. I am perfectly aware that it is easy to make these resolutions but that it is not so easy to keep them, but the method we used to build the Commission, Mr Poettering, was a very open one. There was no night of long knives, no investiture struggle and no border fighting. It was not an easy task to bring together fifteen countries, north and south, and diverse political situations. As for the result, when I say 'balanced' we know full well that there is discontent in some countries, but that is politics: balanced means that the major forces present in the European Parliament are very well represented in terms of personality and portfolio size in the Commission. You can analyse the composition of the Commission in as much detail as you like. I repeat, within the bounds of the Treaty of Amsterdam, I have taken full advantage of all the power conferred on me, and I believe that one improvement at the end of this mandate may be more advanced ways of forming the Commission.
Nevertheless, please consider the progress made with regard to other areas. Please consider the fact that we have arrived here with a Commission which will work hard - well or not so well, we will see - whatever the case, which is able to agree on common programmes and the Members of which are ready to face their responsibilities, individually and collectively. I reiterate this point because there has been a great deal of discussion regarding the manner in which we will conduct the audiences, hearings and inquiries. I attach very great importance to this aspect of things, as I attach very great importance to the Wise Men's report, but I also believe that these inquiries must be made into the history of the Commissioners and their programmes, and must be carried out in great depth and with political serenity as, in my opinion, they cannot be the tool to regulate problems which occurred in the past. Having said this, I believe that they must be explored in more depth and that there must be hearings which go right to the bottom of the Commission's problems, because, and I am right to do so, I have taken on board the warning that prevention is preferable to the Commission being subsequently thrown into crisis.
Earlier today, in my address, I said that I have asked all the Commissioners to give me their word of honour that they would resign should any new event take place or should there be any hidden fact. I believe that this tool will not be used lightly, but with the sense, however, that the problem in question involves not only individual responsibility but also the efficiency and responsibility of the entire Commission team which must present itself to you as capable of governing for the next five years. Clearly, we have to present ourselves as individuals, but we must also present ourselves as an organically composed group, not as distinct individuals which are separate from each other. This has been the endeavour of the past few months and this is the type of Commission which has been introduced to you. Please assess it in this way. Therefore, I consider that the vote on 15 September will be enormously important. I believe that you have the right to reject the entire Commission and consider it inadequate for the great task of leading Europe in the next five year period and making its contribution to the great task before us. Well then, I invite you to perform this task according to the vision of European common interest, and not in a context, although absolutely legitimate in politics, of individual interest.
I will conclude by returning to a couple of points which have been recalled and raised today. Firstly, the Wise Men's report. I believe that it is very important for us to have read the first of these carefully and to have measured against it many of the thoughts which I have expounded to the Parliament on the three occasions in which I have come here. This report does exert an influence, but we have to understand that the political responsibility of the future is our own. The Wise Men's report is a wonderful instrument, and we must read it and reflect upon it, but the decision is ours alone to make and its consequences ours to bear, and it is in this sense that the dialogue between Parliament and the Commission takes on a completely different dimension.
Secondly, several speakers have invoked the question of international trade, which I did not bring up because it will be discussed in September. I can assure you that it will be very important to maintain a balance between the need for free trade, which is one of the foundation stones of Europe, and the protection of important rights, including the fundamental health rights. This is the reason why I have highlighted the example of health with regard to food and medicine as one of the benchmarks for the our future Commission.
There you are. This is the path we have to follow. As Mr Barón Crespo said, quoting Manzoni: 'Adelante ' but 'con juicio ' , 'Go on, carefully' . The quotation is not complete, however, because there is another sentence. In fact, Manzoni says: 'Adelante, Pedro, si puedes ' , that is 'Go on, Pedro, if you can' , and this power to move forward is in your hands.
Applause
Mr Prodi, you have just portrayed very colourfully, how the little donkey would rather go thirsty than drink dirty water. I ask you now though, if you can assure us that the little donkey would also say no to watered-down wine.
This is the aim of the proposed Commission and this is the reason why we have made health a priority, to be consistent. In this case, to protect humans rather than donkeys.
Applause
Ladies and gentlemen, the agenda now provides for time for a further ballot for the Quaestors, which we do not need because we voted electronically. I therefore declare the sitting adjourned until 5.30 p.m.
The sitting was adjourned at 5.05 p.m. and resumed at 5.30 p.m.
Programme of the Finnish Presidency
The next item on the agenda is the declaration of the President-in-Office of the Council concerning the programme of activities of the Finnish Presidency, economic and social reconstruction in Kosovo as well as the draft Stability Pact for South-Eastern Europe and the death sentence passed on Mr Öçalan.
Madam President, ladies and gentlemen, first of all, I would like to warmly congratulate all the newly elected members of the European Parliament. In addition, I would like to congratulate you once more, Madam President, on being elected. I am glad to have the opportunity to start working together with you. In response to the wishes of Parliament, shall now outline the main points of the programme that has been drawn up in respect of the Finnish presidential term. As requested by yourselves, I shall deal in particular with the situation in the Western Balkans and the death sentence passed on the Kurdish leader Öçalan. Firstly, however, a few words on developments in the Union in general.
The Commission's President-elect, Romano Prodi, drew attention in his speech to the fact that the institutions of the European Union have failed to keep up with the changes that are going on in the world around us. I completely agree with him. Not just the Commission, but the whole European Union, must undergo reform. It is not a matter of a one-off dramatic upheaval nor does this concern just one institution in particular, but of an on-going, unremitting process. We have to remember that its ability to grow, enlarge and face up to ever newer challenges has made the Union both unique and long-lasting.
Today, as we embark on our work together, we have the chance to make a clean sweep of matters, in a manner of speaking. The new Parliament has now started and the appointment of the new Commission is under way. We Finns now hold the Presidency of the Council for the first time. The Treaty of Amsterdam, which recently came into force, will provide us with a good basis for developing closer co-operation than has existed before between Parliament, the Commission and the Council. We now have a splendid opportunity to reform old ways of working. For my own part, I would like to emphasise the fact that the work of the Council also has to be advanced. It is a paradox that, as the Union's importance grows, co-operation among its governments in the Council is being threatened as powers are fragmented and compartmentalised. The Council, like the Union as a whole, has to focus on the essential. The Council is expected to provide political leadership to give real added value to the lives of our citizens. During its Presidency, Finland intends to embark on new projects to improve the work of the Council. We will attempt to make the work of the Council significantly more transparent and efficient; we consider greater transparency to be a vital precondition of the public's approval of the Union as a whole. We would also like the General Affairs Council to assume a relevant role in managing the work of the Council. We must do all we can to ensure the Union is one, and is regarded as such: the Union must have a common will, a common policy and a common voice.
President-elect Prodi said the key words in the work of the new Commission will be transparency, accountability and efficiency. I am very happy to see that the new Commission's policy corresponds word for word with the key aims of the Finnish Presidency.
The Finnish Presidency begins at a time when there is exceptional pressure on the Union's ability to function in external affairs. The war that has raged in the Western Balkans has caused an inconceivable amount of human suffering and damage to property. The European Union must be ready both politically and financially to invest in developing the Western Balkan region, so that democracy and stability can take root there. During the Finnish presidential term, we will be paying special attention to how efficiently and consistently the Union functions in external matters. Dealing with the situation in Kosovo now that the crisis is over, and ensuring the stability of the Western Balkans, will be, for us, the most crucial acid test.
On Monday, the European Union's General Affairs Council stressed that the Union furthermore intends to help the Serbian people, who are suffering from the disastrous policies their leaders have pursued. When we finally start to put an end to the sanctions we imposed on the Federal Republic of Yugoslavia we will realise that the government in Belgrade and the Yugoslavian people are two different things.
Applause
The Yugoslav government must implement Resolution 1244 of the UN Security Council, work in co-operation with the International Court of Justice, and progress towards establishing democracy. We agreed on Monday that first we would remove the sanctions that were imposed on the people, such as the flight ban and the avoidance of sporting links. We emphasised the need to remove immediately the sanctions on imports of oil and other sanctions imposed on Kosovo and Montenegro. We also consider it important to provide support for all those players in the Federal Republic of Yugoslavia who are committed to the values of democracy. Next, we should be defining the ways and means by which we can make their situation easier. This would include, for example, shipments of raw materials and the supply of electricity. We asked the Commission and the competent bodies to make recommendations on the matter without delay. Furthermore, we confirmed the decision taken by the Heads of Member States and Governments in the General Affairs Council to set up an agency responsible for the rebuilding of the region, and we decided to hold a South-Eastern Europe Stability Pact Summit in Sarajevo.
The crisis in Kosovo may mark a turning point in the Union's external actions which should now be conducted purposefully and with a common cause. We need to broaden our scope when it comes to the Union's external relations, we must improve our ability to foresee crises, and we must become more adept at coping with the aftermath of crises. We discussed this at length on Monday in an open sitting of the General Affairs Council. We were all unanimous on the subject of developing this area, and adhering to a tight schedule. The European Union has the perfect opportunity to assist in stabilising the region in a coherent and determined fashion. However, I hope we will remember that the Union is by no means solely responsible for the restructuring programme in Kosovo. We are working in close co-operation with other countries and international organisations. There is a vital need for further development and expansion of co-operation with the United Nations, the CSCE and the Council of Europe.
MEPs have, in many different connections, stressed the great importance of the Union as a driving force behind, and a guarantor of, peace and stability in our continent. It is precisely this that lies at the heart of the next phase of enlargement. Gradually, the European Union will become a entirely pan-European Union. In one respect at least the next phase of enlargement will differ from all those that went before: co-operation within the Union itself has reached a level that will place very great demands on all applicant countries. Nevertheless, I am convinced that these demands are for the good of both the applicant countries and the Union. Meeting the criteria will strengthen social and economic development in the applicant countries concerned, and this has also been observed in the applicant countries themselves. Enlargement is a process which must move forward constantly and which cannot be allowed to be compromised with empty promises. During the Finnish presidential term, accession negotiations will continue in a spirit of determination. We aim to reach a decision on as many points of negotiation as possible, and initiate new ones. The European Council in Helsinki intends to reach a decision, on the basis of a report by the Commission, to include new applicant countries in accession negotiations. At the same time, we are discussing the development of relations with European countries and long-term aspects of enlargement.
Enlargement will require the countries involved to adapt to the Union's institutional framework. We have already begun preparations for an Intergovernmental Conference, and we intend to draft a chairmans' report on it for the European Council in Helsinki. The views of Parliament will be vitally important while these reforms are under way, and I realise, with a sense of satisfaction, that our opinions are similar on many issues.
We cannot neglect Turkey in the enlargement process. Turkey is an important partner for the Union. It is involved in the enlargement process, and a separate strategy has been created for it. Opinion on Turkey's membership of the Union is affected by the progress the country is making in the areas of democratic reform and human rights, and, above all, the rights of minority groups.
In this connection, I would like to stress the fact that the Union opposes the death penalty everywhere and in each and every case. It is a common aim of the European Union to do away with capital punishment. Finland, as holder of the Presidency, will be monitoring the situation. If the sentence passed on the Kurdish leader, Öçalan, were to be carried out, it would be an unfortunate turn of events in Turkish policy. Turkey is a member of the Council of Europe, and thus endorses the aim to abolish the death penalty. The death penalty has not been carried out in the country since 1984. It is to be hoped that Turkey will continue to postpone the implementation of the death penalty until it is abolished entirely. It is hoped that the Turkish parliament will use its powers to reverse the judgment. Turkey has expressed its desire to join the European Union. One of the common values of the Union is to refrain from carrying out the death penalty.
Madam President, I shall not go through the entire Presidency programme with regard to this matter. My committee visit in September will be an opportunity for me to continue the discussion on external relations. Many matters of current interest, including Russia and the northern dimension, are thus certainly on the agenda, but I would still like to raise one question that is of topical interest: the outlook for the peace process in the middle East since Barak's government came to power is brighter than it has been for years. The European Union is actively promoting the peace process in both political and economic terms. I myself will be travelling to the region in early August to meet key players in the process and to convey the views of the union on how best to promote it.
Regardless of whether we speak of the proliferation or the prevention of conflict, there is one thing we can be sure of: we can only assist others if our own wealth is assured. Knowledge and ability are fundamental preconditions for our well-being and ability to compete, as they are for the Member States and for the whole Union.
The information society offers new opportunities to citizens, to enterprises and to the administrative sector. During the coming months, we will scrutinise how the information society can be utilised in order to enhance our ability to compete. At the same time we have to ensure that the development does not lead to wider gulfs between different groups within society.
We have not yet completely exploited the opportunities which monetary union and the internal market offer us. We can only create new employment opportunities if our economy is doing well. The increase in the employment level indicates that we are going in the right direction.
We are going to continue our work in the areas of gender equality, socially and ecologically sustainable development, the problems affecting our youth and the well-being of our fellow citizens. I know that all these problems are important to this House, and that the European Parliament has carried out important work in promoting them.
I was talking before about how the Union can have an impact on strengthening security in Europe and the world in general. People's security does not only stem from the avoidance of war, but also has to do with economic security, the realisation of human rights, and the protection afforded by a constitution. At the Tampere European Council, there will be an attempt to create a more uniform, more united policy on immigration and asylum-seeking and increased efforts to prevent cross-border criminality. Legislation in the Member States in this area should be harmonised and aligned, judgments should be more effectively carried out, and administrative and legal barriers to co-operation should be removed.
My ideas are based on the principle that the Union can only succeed through close and open co-operation between its various agencies, and with the active support of the citizens of Europe. The European Parliament will play a crucial role in the process. Madam President, may you and all the members find the energy, perseverance and will you need as this session begins, and I would like to assure you that Finland, as holder of the Presidency, expects much from our mutual co-operation.
Applause
Madam President, I would like to thank Finland's Foreign Minister, Ms Halonen, for her excellent account of the Finnish Presidency programme. As the Member State to hold the Presidency of the Council, Finland is piloting the European Union into a new millennium with an extremely well-balanced programme. It is important to point out, as the Foreign minister made clear in her speech, that together, the internal reform of the Union and the strengthening of civil societies all over Europe will form the cornerstone of EU development in the future. Emphasis on these goals can be seen very clearly in the Finnish Presidency programme.
The hallmark of the Finnish Presidency, a strong and open Europe for a new millennium, reflects the Union's vital need for reforms. The people's Europe must be built with the emphasis on the serious importance of transparency among the EU institutions and on the principle of subsidiarity. The enormous challenges of the future, such as the economic changes associated with the single currency, the Union's enlargement to the east, and the prevention of international crime, require the support of more viable EU institutions than is the case today. It is a positive sign that Finland has started off with concrete proposals. Wordy proclamations will not produce the changes we now need.
Tragedies such as the crisis in Kosovo, and, more generally, in the whole of the former Yugoslavia, show that the peace and stability afforded by European integration do not as yet extend very far beyond the Union's external borders. The inevitable conclusions must be made regarding this point, so that the Union's crisis management skills may be strengthened as promptly as possible. The EU must ensure that it has in future an effective non-military range of options at its disposal both to prevent a crisis and to put out fires that have already started. The fact that these goals are high up on the agenda is a very positive sign.
The economic, social and political rebuilding of the Western Balkans must proceed at a brisk pace while Finland holds the Presidency. It is such an immense challenge that the Finnish Presidency will be required to show it has the special ability to keep all the interwoven threads tightly in its hands. Finland has to ensure that all allocated funds are used effectively. Not a single bridge can be rebuilt nor a single school constructed if the costs of administering the reconstruction projects are inflated. The reconstruction programme should be funded in a way that takes account of the use of local resources. In this way, the region's business community, ravaged as it has been by war, can be revived, jobs can be created, and trade with the surrounding areas and the Union can be developed. The Union's employment problems cannot be solved by making official appointments at Kosovo's expense. Aid must go to where it is most needed.
The enlargement of the Union to the East will require the unflagging support of its citizens. The Union must make absolutely sure no bottlenecks in the enlargement process arise through its inability to function properly. Ensuring the single market functions effectively and strengthening the Union's internal security are the important keys to successful enlargement. We must expect the Tampere Council meeting, which will focus inter alia on questions relating to asylum-seekers and refugees as well as the fight against organised crime, to provide concrete proposals for action to improve internal security.
The Union's northern dimension concept, about to come into the limelight, features many aspects of EU internal security, such as nuclear and environmental safety and co-operation with neighbouring regions. Furthermore, the ideas expressed concerning the Union's northern dimension need to be made into more concrete programmes of action.
Applause
Mr President, Members of the Council, Ms Halonen, the start of Finland's first presidential term in the European Union marks a time of great change. Parliament, in its new assembly, will start newly invigorated by its recently acquired constitutional rights as bestowed on it under the Treaty of Amsterdam; in place of the former Commission that resigned before its term was over we await the appointment of the new Commission, and Council is preparing for reforms in its working practices. The undeniable fact is that we shall be unable to restore the confidence of the people in the Union to take decisions, without reforming the way we do things and this concerns all institutions: the Commission, the Council and Parliament.
One of the most pressing matters we are expecting Parliament and the Council to resolve is a proper arrangement relating to members' pay and expenses. The reform of the Union's institutions is a crucial part of the Finnish presidential programme, as Ms Halonen mentioned in her speech. We note with particular satisfaction that the programme includes an aim to reform working practices in the Council. The principle of transparency will be promoted in a very real sense with the development of open sessions of the Council, better accessibility to documents, and the general availability of Council and working party agendas and meeting schedules. In acknowledgement of decisions taken by the Cologne European Council, Finland will oversee preparations to convene an Intergovernmental Conference. The aim must be for a conference which leads to a new agreement to make enlargement possible and create the right conditions for more effective action on the part of the Union after enlargement has taken place.
It must be said, however, that the efficient functioning of the Union has already met with obstacles during this session. I cannot help wondering why the right-wing group in the Parliament is attempting to postpone the appointment of the Commission using the report by the Committee of Independent Experts as an excuse. I shall be frank and say that tactics like these will make it difficult for the Finnish Presidency to succeed. We must speed up the drawing up of the report and the proper debate on it in Parliament in every way possible, but we cannot surrender the legal rights of the Parliament to an unofficial investigative body and give in to the timetable it imposes.
We also need to strengthen the Union's credibility, to enable us to become fully involved in serious problems that are our responsibility, the most pressing of which is the drawing up of the timetable for the rebuilding programme in Kosovo. That will be the start of our task to strengthen stability in the whole Balkan region. The Finnish President, Martti Ahtisaari, made a sound contribution to the achievement of a solution for Kosovo, showing that a non-aligned state can also successfully represent the common view of the Union as a whole.
A properly functioning Union is a pre-condition of a successful conclusion to the enlargement process that is under way in respect of the countries of Central and Eastern Europe. The starting point must be insistence on uniform membership criteria, which also means an attempt at the truth when discussing a timetable for enlargement. Finland has quite rightly pointed out that it is necessary to connect the enlargement process with Europe's influence on developments in the areas of environmental protection and social welfare. The aim must be sustainable development and the inclusion of the issue of environmental protection in all community policy, which means obligations not only for future members but for the present members also.
The enlargement process can make headway if co-operation with the Union's neighbouring regions is strengthened. The northern dimension policy, which has been approved by the Union, covers inter alia co-operation in the Baltic region, but it also supports the implementation of the approved strategy on Russia. The main issue in need of reform is genuine cross-border co-operation, which needs to be strengthened. Another current challenge for the Union also is the realisation of economic and monetary union in a way that will generate jobs. So there are various challenges. Finally, I would sincerely like to wish the Finnish Presidency luck in the implementation of its programme, favourably inclined as it is, to reform.
Applause
Mr President, Madam Minister, just as the Minister did in a part of his speech, I am also going to use the second Finnish national language.
The agenda of the Finnish Presidency does not contain any great surprises; it is balanced, and is focused on the most important challenges to the Union. The agenda actually emphasises those problems which earlier Summit Meetings have agreed that we should solve in Helsinki. I am very glad that the minister tackled the problems concerning the work of the Council of Ministers so frankly for I am of the opinion that they have not been discussed sufficiently, and there remain for us many tricky problems to be solved. Precisely for this reason, many issues have also been delayed until Finland's Presidency.
We emphasise in the agenda a strong and open Europe, which is correct. A strong Europe is a Europe in which the institutions are strong, not where some strongmen solve Europe's problems. Unfortunately we have witnessed the tendency that some problems have not been solved in the institutions, but by individual persons. This is not in the spirit of Monnet. I hope that the Finnish presidency will succeed in its aim of making the EU act unanimously for a common policy and with common will.
A strong Union is also a Union which is able to create stability in its neighbouring regions. For this reason, it is important to also build up a comprehensive and clear strategy of involvement, which includes countries such as Albania and Macedonia, by means of successful expansion and through credible crisis management. Regardless of all the work carried out with a view to stabilisation, there are nevertheless risks that the streams of refugees might increase. In this regard, I think that the Finnish agenda could have been more ambitious, in particular in light of the Kosovo crisis. We certainly must not find ourselves once again in a situation of unreadiness as was the case when we had to find a solution to the distribution of payments.
I finally wish to stress that I sincerely hope that Minister Halonen, who knows the situation in Slovakia personally, is going to fight for an end to the discrimination, for instance against the Roma population, which exists there as well as elsewhere.
Mr President, Mr President-in-Office of the Council, I would like to welcome you here to the European Parliament. I promise that the Greens/European Free Alliance will do all it can to achieve close and effective co-operation with your institution.
It really cannot be stressed enough that Finland is embarking on its Presidency in quite problematic circumstances. We have to see that a properly functioning Commission is appointed in September, and the Green Group must do all within its power to ensure that the procedures here in Parliament are as realistic as possible, though at the same time thorough. That is something we surely all want to see.
Foreign Minister, you said that the Kosovo crisis might prove to be a sort of turning point in EU common foreign and security policy. My group's position is that the European Union must strengthen its common foreign and security policy, but we would hope that Finland, which is a militarily non-aligned State, will emphasise the importance of the non-military aspect of crisis management. It is quite obvious that occasionally human rights in the modern world have to be defended with weapons, but if we want to act wisely and avoid large-scale human and economic suffering and destruction we have to work on a long-term basis and use specifically non-military means to solve future crises. Our group would like to remind everyone that the European Parliament this Spring approved a report recommending the establishment of non-military peacekeeping bodies for the European Union. We are surprised how little the non-military options were spoken of at the Cologne Council meeting, and we hope that during the Finnish presidential term they will be energetically addressed.
The European Union is large enough to be able to have an influence on global developments. During the Finnish Presidency, we will be involved in preparations for future world trade talks. It is absolutely vital that this is undertaken in a spirit of openness. We have already seen how civil society is eager to participate in this debate. I am now referring to what happened with the Multilateral Agreement on Investment. I believe you all want to work in such a way that civil society is able to interact openly with the decision makers, when the topic of debate is the relationship between free trade, people's health and the protection of the environment.
Our group would like to point out that, during its presidential term, Finland will have ample opportunity to lead Europe towards social and ecological union. We will give you all our support, so that the Directive on an energy tax can finally be issued. We have been preparing it for seven years now. I would imagine we are all starting to become rather impatient with regard to this matter, as it has been so difficult to move the decision-making process along. At the same time it is obviously necessary to strengthen the marketability of labour. Throughout the entire European Union it is possible, for example, to reduce the figures for non-waged labour enabling us to create new jobs once more and thus induce a more vigorous degree of economic activity.
Finally I would like to state firmly that the Tampere Council meeting must not simply prove to be a chance to increase police activity and the surveillance of the public. It also has to promote civil rights, as well as improve the status of third country citizens legally resident in the Member States of the European Union. All this must take place in a spirit of openness. We also expect the Commission to start to ease the task of the Finnish Presidency to increase transparency as soon as possible by furnishing Parliament and the Council with information on the public availability of documents.
Applause
Mr President, Finland's goal is the right one: there has to be more transparency within the EU. Right at the start, the EU's Finance Ministers, under the leadership of Finland, reached the conclusion that it is only possible to speak of EMU within the EU if it is with one voice. As a result, we have now fallen silent in eleven languages over the subject of monetary policy in the EU. Under Finland's leadership, transparency and public accountability should extend to the secret and secretive work of the Committee on Economic and Monetary Affairs.
Finland is a non-aligned country, and not a member of NATO. Nevertheless, she should show more credibility in her opposition to an EU common defence force. We should not give in to the former Social Democrats and the Green pacifists, to Schröder, Fischer, Blair, D'Alema or Solana, who want more arms for Europe, and to expand NATO. NATO is also now an organisation on the offensive. It will be Finland's task to see to it that EU Member States are free to remain non-aligned. This goal is being undermined by the principle that the EU should have a common will, a common policy and a common voice, a goal the 70 per cent of Finns who did not vote in the European Parliamentary elections were opposed to.
Mr President, the Finnish Government assumes the Presidency of the European Union at a very challenging time. This year has seen the implementation of some very wide-ranging and aggressive policies which are all going to play a role in developing the economies within the fifteen Member States of the European Union.
The launch of the new euro currency will certainly help to reduce business costs for small and medium-sized enterprises as foreign exchange transactions in eleven countries become an event of the past. I know that the euro currency has experienced some trading problems at times during this year. The instability within the EU institutions and the war in Kosovo have certainly not encouraged a climate of investor confidence. However, in recent times, the value of the euro currency has substantially increased as political and economic stability within the European landscape has re-emerged. There are eleven participating countries within the new euro currency zone encompassing over 291 million people. It is of the utmost importance that consumer information campaigns about the timetable and effects of the new euro currency continue in the run-up to the introduction of euro notes and coins in the year 2002.
The Finnish Presidency of the EU, together with the Commission, should review progress that is being made on this important issue across the EU so that consumer concerns about the new euro currency are fully addressed. The increased interdependence between the Member States and EMU demands the strengthening of economic co-ordination. In order to boost competitiveness, growth and employment, the Finnish Government rightly intends to promote the co-ordination of economic, employment and structural policies and to complete the internal market.
The ageing nature of our population, globalisation and technological advances present real challenges for European economic and social development. European employment strategies must be put in place in accordance with the new powers contained within the Amsterdam Treaty as well as within revised European social fund regulations.
Unemployment still remains at over 9 % within the European Union which is unacceptably high. It is not right that one in four people below the age of 25 have difficulty in getting a decent start in life. The Finnish Government is certainly laying a great emphasis on the need to promote the enlargement process to a greater extent. The Finnish Presidency will direct preparations to convene an Intergovernmental Conference in accordance with the decisions taken at the recent Cologne European Council. An IGC is very important as institutional reform must take place before the practical process of enlargement can succeed and much work needs to be done to prepare EU Institutions for this intergovernmental phase. I am very satisfied that the Finnish Government intends to pursue this matter vigorously over the next six months.
Enlargement of the Union is essential for the stability of Europe. The opening-up of larger markets will assist in the process of economic growth. The Union itself must be prepared to take up the challenges posed by enlargement by improving its decision-making capacity and improving the functioning of its institutions. National interests must be protected during this phase of negotiations as an overburdened bureaucracy at EU level is not the desired outcome from these IGC talks.
In conclusion, as a result of the Cologne Summit of March of last year, it has been agreed that the EU budget will be worth over £506 billion during the seven-year period, i.e. 2000-2006. The conclusion of the Agenda 2000 discussion has ensured that the European Union can move forward and discuss and implement new policy objectives and goals. The Finnish Government has certainly started this process. The EU certainly now has a golden opportunity to put in place new policies in the fields of consumer rights, food safety and assistance to the elderly, as well as areas of environmental protection.
I would like first of all to thank Madam President-in-Office for her comments regarding the abolition of the death penalty. I believe that, on the Finnish initiative, the European Union is preparing to implement other initiatives on an international level, and I am grateful for that.
The point I would like to highlight here concerns Kosovo. Nobody has spoken about it until now, but there is a problem which has not been confronted, or has not been confronted with the determination expected by the European Union. It is that of the three thousand Kosovan prisoners who were literally kidnapped by Mr Milosevic and his henchmen during the latter days of the international intervention in Kosovo and transferred by force to Serbian prisons. Nobody knows anything about these three thousand people. They are Mr Kurti, the former leader of the student movement in Pristina, Professor Oti, and three thousand other people who have literally disappeared.
I would like to know whether, on the initiative of the Finnish Presidency, we may finally take determined action, with the support of the Red Cross and other international organisations, to oblige the war criminal Milosevic not to do what he has done so many times before: to use blackmail, to use these people who are now in his hands and about whom nothing is known, to once again oblige the European Union to drop the evidence. I believe that, before even talking about lifting the embargo, Mr Milosevic should be forced to release all of these people unconditionally.
Applause
Madam President, the work of developing the Amsterdam Treaty for even greater union is commencing under the Finnish Presidency. As things stand, the next treaty will be even worse than the one we already have. It will provide for more majority decisions whereby ministers and civil servants are able to tone down the democracy in our Member States. Decisions which today are taken in publicly elected open assemblies will pass to secret committees within the Commission and the Council. We will have much more Brussels and less democracy. That the new treaty is to be called the Paris Treaty is unfair on the city of cities. The power which we as voters are losing is mainly being transferred to the Commission and the Council, although the Parliament is taking over the right of veto from the parliaments of the Member States. The individual States may no longer prevent the adoption of a law or recommend that a law be amended. A democratic era is being superseded by a bureaucratic era in which the voters are being driven into a siding. It is to prevent this watering down of democracy that we have created a new group: the Group for a Europe of Democracies and Diversities. Democracy, because power must lie with the publicly elected in our Member States and because the necessary common legislation must also be controlled democratically. Plurality, because we wish to maintain diverse identities and cultures and to counter euro-nationalism and its euro-anthems and common passports, currency, policing and defence. We no longer want centralism and unification, but decentralisation and freedom. We do not want the EU to be a new state, but rather a practical collaboration on problems which we cannot solve individually. The EU must be a help and not a hindrance.
Mr President, when speaking of Kosovo in the address she gave this morning, President Fontaine said: 'The guns have fallen silent, the horrors have ceased, but peace still remains to be built' . The guns may well have fallen silent, Mr President, but the anti-personnel mines continue their butchery; the horror of war is over but not the horror of the discovery of mass graves day after day, a tragic, heart-rending testimony to a contempt for the right to live of individuals and populations, a right which is no less than respect for the diversity and identity of a people for whose affirmation we will fight both here and in our national parliaments.
' It is not acceptable that in the very heart of Europe, human rights should once more be flouted in such a barbaric manner, ' declared Mrs Fontaine once again. We are in agreement on this point as well, reaching forward as we are to be part of the process of solidarity between nations through a common foreign and security policy for which my group has fought right from the start of its representation in the European Parliament. Starting with the Balkans, with the urgency and determination which today's situation demands, the Common Foreign and Security Policy will allow us to achieve the objectives of peace, economic stability and the certainty that human rights are being respected. NATO has won the war and Europe must build the peace: this is the challenge which we must take up immediately, in the loud and clear definition of the role that Europe will assume in the construction of the peace process, in political wisdom, in the quality of the steps that it will take in order to prevent the migration flows which it is currently suffering and will continue to do so in the years to come, from causing religious, economic and social conflict, especially in areas in which unemployment is increasing at an alarming rate. Of course, the establishment of an agency will not in itself solve the problem. However, all remains to be seen. How will this body, which we hope will guarantee rapid, efficient, useful, rational and fair measures, be structured and made operative, with the appropriate participation in the reconstruction, above all, of all those areas such as Italy and, in particular, Puglia, whose tourist trades have suffered extensive economic damage from the war and the effects of migration. It is true that the war has left deep wounds: they are clearly visible. They can be clearly seen on territories and on the people who lost their lives in or were driven from those territories; but it has also harmed certain governments, which are left without a clear foreign policy. In any case, it has displayed the failure of ten years of diplomacy and highlighted the oversights, the shortcomings and the squanderings, of international co-operation.
Europe's undertaking, then, cannot be understood as merely revolving around the reconciliation of the parties involved in the conflict, but the measure of its performance will depend upon the overall ability it displays in reconciling the Stability Pact, reconstruction and ever-increasing unemployment. In his statement, the President of the Commission undertook to spend money on reconstruction, not bureaucracy. Let us hope that this reconstruction will be more than just material. We must rebuild roads, schools, ports and water systems, but we must also restore the faith of peoples who for years have been deprived of the right to live with their loved ones on their own land with their own jobs, and who are now hoping to enjoy the peaceful life denied to them for years. If Europe were to pursue the aim indicated by Professor Prodi of providing the Balkans with a clear political and economic future, it would certainly achieve a great deal, but it would not be performing the whole of its task, which includes making a substantial contribution to building a path for democratic, and of course economic, development, but essentially social and cultural development, in the knowledge that reconciliation is all the stronger and more stable, the higher the level of tolerance and respect for diversity of the parties is concerned.
Honoured President, esteemed Representative of the Council Presidency, ladies and gentlemen, it is inappropriate that the Representative for the acting Commission should make a full statement on the Finnish Presidency's programme here, for this programme will largely be implemented under the new Commission. Permit me, therefore, to restrict my comments in the main to two issues, namely reconstruction in Kosovo and the sentence passed on Abdullah Öçalan.
Firstly, I should like to remind you that from the very beginning, the European Union was heavily involved in the endeavours being made to bring about a peaceful resolution of the Kosovo conflict. The Commission also provided humanitarian aid throughout the conflict. The European Union is, as we are all aware, the largest donor. We gave financial aid to those countries most severely affected by the influx of exiles and refugees.
Now that the conflict is over, our immediate priority is to support KFOR's endeavours to restore peace and order and to reconstruct a functioning civil administration under the leadership of the United Nations. The European Union has a special task to fulfil in this respect. In particular, we bear the responsibility for the reconstruction aspects of UNMIG. Jollie Dixon, the acting Special Delegate for the Commission appointed for this purpose, has now taken up his position in Pristina and it is time to solve the huge number of practical problems.
What has been provided so far in terms of aid? The humanitarian aid committed to Kosovo and the neighbouring countries totals EUR 378 million, with the bulk going towards providing essential foods and other goods such as medicines, sanitation equipment and accommodation. This aid is channelled through the UNHCR, the International Red Cross, UNICEF and various NGOs. This amount includes the EUR 196 million currently being mobilised from the Commission's budgetary reserves.
Furthermore, EUR 100 million were committed as macroeconomic aid for the damage sustained by other countries as a result of the Kosovo crisis, 62 million being earmarked for Albania, 25 million for FYROM and 13 million for Montenegro. The first instalments have already been paid out. In addition, EUR 45 million will be committed to Kosovo through the OBNOVA programme, a first priority of which will be to finance a delegation whose task is to ascertain the scale of material damage. The first set of findings will be available on 23 July.
The European Commission will then base its definitive aid programme on these figures. In addition, the budgetary requirements for reconstruction will need to be set in the course of the next two to three years, and the anticipated costs which the other donors are to incur will need to be calculated.
The measures to be financed under the OBNOVA programme as a matter of priority include such areas as mine clearance, obtaining materials for rebuilding houses and also public buildings, supporting public utilities and customs control, and a village employment and rehabilitation programme. Working in conjunction with KFOR, UNMIG and UNHCR, these projects were prioritised and they are to supplement the on-going work undertaken by the humanitarian organisations. We hope to be able to commit the EUR 45 million before the end of this month.
As explained to the budgetary authorities in the trialogue of 2 July, an additional EUR 92 million will still be required this year. It was agreed during this trialogue session that in September the Commission will submit a proposal to increase the budget by means of an amending and supplementary budget which will raise the 92 million required. The funds are largely to be raised by reallocation, with as little utilisation as possible being made of additional funds. It was also agreed that both parts of the budgetary authorities will deal with this proposal in one reading. We are counting on receiving Parliament's support as far as this is concerned, so that the European Community can continue to play a leading role in the reconstruction process.
I should now like to say a few words on the issue of a reconstruction agency. Before the Cologne European Council meeting, the Commission proposed to the Heads of State and Government that a special agency should be set up which would deal with the implementation of the reconstruction work. The European Council followed this recommendation and instructed the Commission back in June to formulate an actual proposal on the basis of experience gained from Bosnia. We at the Commission proposed that the agency should be located in Pristina, that is at the centre of reconstruction activity, where all the other international organisations are located.
Applause
However, at the informal meeting of Heads of State and Government in Rio, the Heads of Government agreed that the agency 's seat should be in Thessaloniki. We cannot escape the conclusion though, that this was due not so much to the fact that the reconstruction activities, for which this agency was to be responsible, were in the immediate vicinity, but rather to the fact that there was a general need for economic aid throughout the region.
The Commission takes the view that it will only be possible to work effectively if the vast proportion of activities is concentrated in Pristina. However, the Commission could envisage a solution whereby, for example, some of the administrative personnel would be based at another location. But this must not be to the detriment of the efficiency and effectiveness of the operation. The Commission assumes that to uphold these principles accords with the Court of Auditors' position and the first reactions of the European Parliament.
However, the Council decided conclusively on Monday this week that the agency's seat should be in Thessaloniki. The Commission has refrained from stating its position, preferring the Commission's definitive position to be established by the new Commission. The proposal has now been submitted to Parliament for advice. Meanwhile, as of 1 July, the Commission has been despatching a task force consisting of approximately 20 officials and supporting personnel to Pristina, where it will be responsible for implementing the reconstruction programme. All authority required to effect implementation was transferred from Brussels to the leader of the task force in Pristina in order to create a mechanism which will work with optimum efficiency and speed to provide aid at a time when it is most urgently needed in Kosovo.
Finally, a comment on achieving co-ordination amongst the donors. On 13 July, a meeting took place of the High Level Steering Group, the committee managed by the European Commission and the World Bank which is based on partnership and is intended to co-ordinate the Kosovo crisis aid provided by international donors. It was confirmed on this occasion that the first Kosovo donor conference would be held on 28 July in Brussels. This conference is to focus in particular on determining what the pressing needs will be from now until the end of the year. A second donor conference has been planned for October and this will deal in greater depth with the reconstruction efforts.
Turning to the Öçalan trial, the Commission takes the same position on this matter as that taken up by the German Presidency on 29 June, following the death sentence passed by the state security tribunal of Ankara on Abdullah Öçalan, and again expresses its absolute repudiation of the death penalty. It was for this reason that on 29 June, the Commission asked the relevant Turkish authorities to take account of the European Union's repudiation of this death penalty. Consequently, the Commission, knowing that Turkey has not employed the death penalty since 1984, anticipates that as a member of the Council of Europe, Turkey will abide by the obligations that it has entered into. To carry out the death penalty would inevitably place relations between the European Union and Turkey under huge strain.
Like the majority of EU Member States, the Commission believes that recent amendments to Turkish legislation have paved the way for the case against Mr Öçalan and the process of reaching a verdict, to be transferred to a civil court.
Applause
Thank you, Mr Fischler.
I have received ten motions for resolution pursuant to Rule 37(2) of the Rules of Procedure.
Mr President, I must begin by emphasising that this Parliament has observed that the Finnish Presidency, from the beginning of its mandate, has shown independence and equanimity and has sought agreed solutions. These three attributes, which I wish to highlight, bode well for the success of this first Finnish Presidency and they will be needed, given the challenges which face it.
Since it is impossible in three minutes to list all these challenges - the Presidency-in-Office of the Council has said that it is impossible to list its programme - I will limit myself to a few brief observations on some particular points.
With regard to enlargement, we must be aware that events in the Balkans have changed the landscape, and in Helsinki we will have to open negotiations with other countries.
In relation to institutional affairs, the Finnish Presidency has an enormous responsibility: that of initiating work which will lead to the conclusion of a statute on fundamental rights. But we should not forget that the mandate of the Cologne European Council meeting speaks of a non-binding statute which, initially, will not be incorporated into the Treaties. If our intention, from the outset, is to implement a set of binding rights, this would leave us with a minimal statute which will offer little to European citizens.
With regard to the statute on MEPs, the Finnish Presidency - and it should be congratulated on this - has also shown respect for the fact that this initiative concerns this Parliament.
With regard to the functioning of the College of Commissioners, I would like to say, from this Chamber, that we will not allow the individual responsibility of the Commissioners to be used as a weapon.
Moving on to economic affairs, the matter of a tax on energy has been mentioned here. The Finnish Presidency knows that this is a disputed question and we hope it will make use of all its powers of conciliation in order that this taxation package might move forward, since it is of great importance to Europe.
And I would like to say a few words on the question of the internal market. I hope that the internal market does not suffer as a result of this idea of bringing it into line with international agreements in areas such as electronic commerce.
It is must be stated that the Tampere Summit must not become a Summit on immigration and asylum. Although this is very important and events in the Balkans have demonstrated the urgency required in this field, the Tampere Summit must be dedicated to developing a region which enjoys liberty, security and justice. We must be conscious of the fact that, if this development is to be harmonious, we must insist on the idea of 'justice' , we must promote the European judicial network, we must be capable of making sentences effective and making the sentences immediate, both the criminal and the non-criminal ones, and we must facilitate direct relationships between judges. These are the challenges for the Tampere Summit and immigration, although important, must not be allowed to push them to one side.
And just a word about three matters which have been side-stepped and which are important for the South and for Spain. We must begin a dialogue with Mexico and Mercosur. And with regard to Morocco, those EUR 125 million must be released.
Mr President, Mr President-in-Office of the Council, Mr Commissioner, I should first like to offer my warmest congratulations to the Finnish Presidency, Madam Foreign Minister and her colleagues on their lucid and precisely-formulated programme, which may not be one imbued with great vision, but which is nevertheless very forward-looking. It is exactly what we need. There will be more than enough problems to solve, the list is already before us, but best efforts have been made to this end.
I should like to stress the following, further to the points made by Mr Commissioner Fischler, giving particular attention to the two matters of Turkey and reconstruction in Yugoslavia. Firstly, I consider that it is right that as far as actual reconstruction work is concerned, particularly in Kosovo, the decisions should be taken on site. That is a line of argument that this Parliament has represented and which we have defended, namely that greater local autonomy should be devolved to the area where the reconstruction work is actually to take place. However, and I am probably prepared to go further than you are in this respect, Mr Commissioner, I believe that Greece and Thessaloniki would be a good location when it comes to aid for reconstruction in general for the Balkans or South-Eastern Europe, and particularly in co-operation with Mr Hombach. This work cannot be undertaken in Pristina alone, both in view of infrastructure and political relations.
People may well say that is a bad compromise. I don't believe it is. I believe that they are two different things, but that they must be closely interwoven. But this decision is entirely reasonable, on the one hand Pristina for the actual reconstruction aid and, on the other, Thessaloniki.
Turning now to my second point, which is Turkey, I believe that we must state in a clear and unambiguous fashion that as far as we are concerned, the Öçalan case is not just about one man threatened with the death penalty, but rather we repudiate the death penalty in general. He is a symbol for many others, for example Akim Birdal or others too, who are in prison, some of whom have not had legal proceedings taken against them, and some whose health is greatly impaired. Turkey must at last demonstrate respect for human rights, for full democracy, particularly as regards the Kurdish question.
We do not support terrorism in either word or deed. We support a political solution for Turkey; this is necessary in every sense, and I hope that the Finnish Presidency too will succeed in making this clear to Turkey. Yes, there is a road that leads to Europe and there is also a road that leads to the European Union for Turkey, and the same rules apply to Turkey as apply to Latvia, Bratislava and Slovenia. If Turkey is prepared to recognise these rules, then there is a clear and unambiguous road leading to Europe, but that means showing respect for democracy and showing respect for human rights.
Applause
Mr President, during the Finnish presidential term, the Council will be discussing many important issues. The Finnish government's programme for its presidential term shows that Finland intends to carry out its most important tasks in an effective manner. For my part, I would like to make two points. As far as the future of the Union is concerned the most important tasks of the Council will be tied, on the one hand, to enlargement, and, on the other, to improving the Union's decision-making machinery, both of which hinge on one another.
The large-scale programme of enlargement which is now on the horizon calls for a selection of bold reforms to the decision-making process. The Union, which is achieving pan-European dimensions, can only function properly if it develops more as a union of independent states rather than a federation. This must be taken into account when the mandate for the next Intergovernmental Conference is being drafted. The mandate must be drafted in such a way that the Union's decision-making process is changed to cater for the needs of eastward enlargement as a whole and not the requirements of accession in respect of just five or six countries. This being the case, action cannot be restricted merely to the points not covered by the Treaty of Amsterdam. The Union has to change direction. Any move towards a centralised federation of states on the American model must be checked; we should be aiming for a decentralised Union, and here the Swiss federation might serve as a model in principle. The Swiss system is often referred to as a confederation. Only a Union developing in this sort of direction will be able to enlarge in accordance with existing plans. The Intergovernmental Conference mandate must therefore be broad in scope and include an investigation into the basic principles of the Union's decision-making process.
My other point is connected with the northern dimension. During its presidential term, Finland must try to speed up developments associated with the northern dimension. The next major step will be the development of the northern dimension as part of the union's internal policy. The northern dimension means that the situation and circumstances pertaining to the northern regions should be taken into consideration in all Union decision making.
Mr President, I have lost count of the number of times we have discussed the problem of Balkan reconstruction in this Parliament. We have spoken about Bosnia and have endlessly discussed the same problems of decentralisation. I believe that the Balkans will not be reconstructed unless the European spirit of co-responsibility becomes the dominant spirit of politics there.
I think that the European Union can offer the spirit of European construction to the reconstruction of the Balkans and that will be the determining factor. Nothing we say about Thessaloniki, Pristina or Sarajevo will have the same meaning, because today - and this is where the danger lies - in the method of reconstruction with the UN on one side, the European Union on another and the OSCE on yet another, we are creating institutions of dependence where the reconstruction of the Balkans depends on our will but the self-determination of the Balkan peoples in terms of managing themselves is not achieved.
The danger is that we plan and construct on behalf of others, but do not create the conditions necessary for the peoples and countries of the Balkans to take control of their own destiny. It is for this reason that here, in this Parliament, we have already proposed, for example, a foundation for democracy which, starting with the Bosnian problems, should be extended to the whole of the Balkans. This foundation would finance all the initiatives and contribute to the reconstruction of democratic structures in the Balkans, because, at the end of the day, the capacity for self-determination depends on the society's capacity to organise itself democratically. This is where the great problem lies in those countries with authoritarian structures where democracy is not readily available. Not until democracy is readily available will the reconstruction of the Balkans be possible.
Applause
Mr President, listening to the Finnish Presidency, it is evident that European Union policy, which only proliferates and aggravates the problems facing our citizens, will not undergo fundamental change. That is precisely why it is essential for our citizens to step up their fight against the objectives of the European Union.
Thus, under the Finnish Presidency, we will see EU militarisation become increasingly subordinate to NATO. Indeed, with the Presidency of a country which is not even a NATO member and which is renowned for its pacifist stance, we will also witness the continuation of the European Union's participation in the escapades of new NATO on a similar or even a much worse scale, as in the imperialist attack against Yugoslavia. We can also expect to see a lot more of the flagrant attacks on workers, in addition to an increase in unemployment and poverty, heightened levels of social and marginal inequality, continuation by the Turkish regime, with the support of the European Union, of the 25 year occupation of 40 % of Cyprus and the genocide of the Kurdish people, regarded by some as terrorists.
It is a crying shame that Öçalan has been refused asylum and that he was handed over to the Turkish authorities when it was certain that a death sentence would be imposed. In other words, we are dealing with a combination of imperialistic policies and crass hypocracies, since, amongst other things, the European Union does its utmost for Human Rights and the rights of its citizens.
Mr President, ladies and gentlemen, the disastrous war in the Balkans unleashed against a sovereign State without the approval of the United Nations Security Council and with no prior declaration of war only appears to have ended.
Of course, the Atlantic coalition, on the orders of American politicians, appears to have come out on top. But at what price? We are now faced with the enormous destruction which we have caused, mostly with no serious military objective. Having paid for this destruction, the European tax-payer will now be asked to pay for reconstruction. Bitter derision and, material waste have added to the human and political damage, and we are now in the front line of Community confrontations, in a psychological situation which is aggravated by the destruction which we have brought about.
We are at risk of being ensnared in these conflicts, unless the European countries do not stand by powerless in the face of the final phase of ethnic cleansing which has not touched the universal sense of conscience to any great extent: we risk the elimination of the remaining Serb inhabitants, in that region, who have become a minority in their own country.
Respect for international law, for the sovereignty of States, for their territorial integrity, is not always without its problems, but the violation of that respect causes infinitely more problems. This is what the authorities of the Union and the governments of the Member States should understand. In that way we will perhaps be spared the still unforeseen dramas which may await us.
Mr President, over the next six months, the Finnish Presidency faces the weighty task of initiating substantial input to the economic and social reconstruction of Kosovo. Indeed, it was the violent escalation of the drawn-out Kosovo affair that now places before us the prospect of a Stability Pact for the Balkans. I should like to make a number of recommendations in connection with both interrelated themes.
If we are to consolidate the fragile peace on the legendary killing fields of Kosovo Polje, there must be optimum co-operation between the international organisations concerned; the UN for the return of the refugees, the OSCE in terms of constructing democracy, and the EU for economic and social construction. If international co-ordination is lacking or falls short then the price paid for this will be institutional chaos. For its part, the EU would do well to guard against this critical danger. Thus, there should be no proliferation of EU bodies all concentrating on the one essential task: the reconstruction of Kosovo.
At the same time, Brussels must urge the rival Albanian parties, that is the Democratic League of Kosovo and the Kosovo Liberation Army, to work together. Ultimately, those who pay have a fair amount of say in the matter.
We believe that it is precisely this kind of homegrown contribution that is indispensable to the realisation of an effective Stability Pact in the Balkans. That is why all those engaged in the Balkans should also turn their hand to the wheel together; with every available support from the European Union. A regional Stability Pact could be one solution, or a pan Balkans bureau for reconstruction. Homegrown initiatives of this kind will boost Western stabilisation efforts in a way that cannot be underestimated. For neither the region nor the European Union will be served by Balkan states entering into the race for Brussels on a purely individual basis. As I speak, the notion, perhaps the distant dream, of a form of Benelux, is spreading through the Balkans. This is certainly an encouraging sign, for even if we do not strive for political unity, we are certainly in favour of being on good neighbourly terms. Indeed, that is in every sense our Christian duty.
Mr President, ladies and gentlemen, Mr President-in Office of the Council, ever since 1989, Kosovo has constantly been the subject of debate in this Parliament. We have demanded action and warned against passivity on the part of the West. I make this point so that those who are new here today know that we have been talking about this for a very long time. Unfortunately, the Western governments' lack of action led to Milosevic first launching an assault on Croatia, then on Bosnia Herzegovina, and ultimately creating a bloodbath in Kosovo.
There are millions of refugees, umpteen thousand dead and misery everywhere we look in the region. Many years of turning a blind eye is one of the reasons why it was necessary to undertake a military strike. We are all glad that the joint action undertaken by the West and Russia brought the war to an end and made it possible for the Albanian refugees to return to their homeland. But major tasks now await us which we must tackle energetically and efficiently, ensuring above all that we do not exclude the citizens of Kosovo in the process.
The errors that we made when undertaking reconstruction work in Bosnia Herzegovina must not be repeated. If the salaries received by the international personnel in Bosnia Herzegovina are not in reasonable proportion to the aid which is received on site, then that is unacceptable and must not be repeated in Kosovo under any circumstances. But we must also avoid making other errors of the kind that the Council is prepared to make now. If the Council were to locate the Kosovo agency in Thessaloniki then inefficiency would be the order of the day. This agency must be located in Kosovo, and not 200 Kilometres away in another country, when all the UN, OSCE, and UNHCR organisations and agencies are located in Kosovo.
However, I am convinced that Thessaloniki is the best location for the headquarters of the Stability Pact for South-Eastern Europe. I urgently call upon the Council and also the Greek government to vote for this option. Permit me also to mention at this point that I cannot begin to see the point of next week's spectacle in Sarajevo. One and a half days of spectacle will cost EUR 1.5 million, which is out of all proportion to the achievements that won't be made that day, since all the things that are supposed to be achieved there have already been decided on in Cologne.
How many small and medium-sized enterprises could we set up in Bosnia Herzegovina with this one and a half million euro? How many jobs could we create and how many more people could return than have been able to hitherto? Now just a word for Serbia's benefit. A warm welcome to two representatives of the Serbian Opposition in the stand. Esteemed colleagues, the Serbian resistance to the Milosevic regime must now be given all the help that we can offer, unlike two years ago when we left the Opposition to their own devices for fear of antagonising the regime. Let us at last learn from our mistakes.
Applause
Madam President-in-Office of the Council, as others have said previously, your Presidency has come at an exceptional time, just when the crisis has erupted in Kosovo and the European Union has made its contribution to dealing with it, after an institutional crisis which we have still not dealt with, after the election of a new Parliament in very unusual circumstances with voters taking less and less interest in an institution which has more and more powers and, finally, after the Cologne European Council meeting which launched important projects for the future.
In order to face up to this, Madam President, we require a Community machine which is in good working order, and I can assure you that my group will do everything possible so that this machine may be put in order as soon as possible. You need it and we need it. How can we allow a situation in which the resigning Commission has continued to operate since last March and is still intervening to try to undermine the implementation of a single price for books and to define the mandate for the next WTO negotiation, the importance of which for the future is well known. This is not democratic and we will fight it. On the other hand, we will help you with the rapid establishment of a serious and trustworthy Commission which is at the service of all Europeans.
Apart from these considerations, our candidate for the Presidency, Mr Romano Prodi, has just displayed the constructive and creative spirit with which he views the contribution of the Commission to the next Intergovernmental Conference. Under your Presidency, it will fall to the Council to define the mandate of that IGC. I believe that the presence by your side of a strong Commission making its contribution to the development of that mandate is equally essential. We will certainly help you in this to ensure that everyone faces up to his or her responsibilities. However, apart from that IGC, certain things will also depend on your Presidency, and we all know that certain improvements to the functioning of the institutions do not necessarily depend on a reform of the Treaties and that it concerns firstly - and perhaps principally - the Council. It depends particularly on you.
As for Kosovo, I only have one thing to say. At the end of the day we Europeans often regret our lack of a common foreign and security policy. We express our impatience in the face of these vacillations. However, the President of your country has given a marvellous demonstration of the contribution that Europeans can make to peace on their continent and the development of a European solution to European problems. The fact that the United Nations and Russia have been able to be incorporated into the peace process in Kosovo is due to united European action.
With regard to the Öçalan affair, Mrs President, I would like to say a few words. The first is to congratulate you for having made Tampere into a European Council primarily dedicated to asylum policy. In fact I believe that the current Öçalan affair in Istanbul is also due to the fact that we were not at first able to implement an asylum policy worthy of its name.
Finally, in relation to the death penalty, please allow me to draw your attention and insist to you that your Presidency intervenes with all its powers in Istanbul as well as in Tehran, since in Tehran we know of thirteen judges who face the death penalty simply for having been accused of spying on behalf of Israel. We are counting on you, Madam President.
Applause
Madam President, it is an extremely difficult task to rebuild Kosovo without disempowering the population and undermining the self-supporting powers of that country. It is even harder to rebuild relations between the Serbs and the Albanians which make it possible for the Serbian minority to remain in Kosovo. This can only be achieved if legal proceedings are initiated against murderers, rapists and war criminals. This is one of the genuinely difficult tasks. The most difficult of all will be to secure long-term peace. We must learn to combine the military iron gloves of NATO with the economic velvet gloves of the EU and provide co-operation and aid for economic and democratic development. We in the EU must establish an anteroom to those Balkan states which intend to develop along the lines of democracy and the market economy. If they hope to perhaps one day become members of the European Union, we can strengthen the democratic forces in the same way as was successful for other previous dictatorships in Southern Europe. We must also provide humanitarian aid to Serbia, insofar as this can be achieved without supporting the Milosevic regime, and we must urge municipal leaders, private associations and others to work with the democratic forces in both Kosovo and Serbia.
With regard to the reconstruction agency, I would like to thank Mr Fischler for his frankness. I have seldom heard a Commissioner distance himself so clearly, and in such a well-reasoned manner, from a Council Resolution. The Council has entered into a shameful, face-saving compromise for those who promised to locate the centre in Thessaloniki. Now, the Headquarters will be in Thessaloniki, whilst those carrying out the work will be in Pristina. What on earth is that all about? I ask all the Union's citizens to note that it is therefore not the Commission and the Parliament but their own governments which cannot grasp something as simple as the fact that the reconstruction work in Kosovo must be carried out in Kosovo and from Kosovo. We in the Group of the European Liberal, Democrat and Reform Party will vigorously contest the Resolution. It simply won't do. It must be amended.
Applause
Mr President, in addition to Kosovo we are currently dealing with the Öçalan case as well, which we could in fact have handled better as Europeans if we hadn't made so many mistakes. Abdullah Öçalan was in Italy. Abdullah Öçalan was in Greece. My country, Germany, didn't want him. He was not supposed to remain in Italy and neither did he wish to. He was not permitted to be in Greece. Now he is in Turkey. Our collective failure in the Öçalan case makes it difficult for us to explain to many people in Turkey, irrespective as to whether they are Turks or Kurds, why we are against the death penalty in principle, and that, as Mr Swoboda has just said, we do not just oppose the death penalty on account of Mr Öçalan, but in principle.
We challenge the Turkish Parliament to abolish the death penalty once and for all, because it is very much in our interest to welcome Turkey amongst us as a European country amongst equal partners. For this reason, we are convinced that to use the death penalty in the Öçalan case would not be the right answer to the long-standing Kurdish question and certainly cannot be an alternative solution. The Öçalan case could also be an opportunity for the people, for the Turks, for the Kurds in Anatolia and for the country, the Republic of Turkey, if the Turkish government and the Turkish Parliament only had the will for this to be so.
In this respect, our resolution, which hopefully we will adopt tomorrow, is also an appeal to our Turkish colleagues in Ankara. Working together, we could ensure that one day it will not be necessary to conduct debates in this exalted Chamber on a democratic Republic of Turkey. I hope that together we will succeed in bringing this about.
Mr President, between the devil of Milosevic and the deep blue sea of NATO: this is the feeling of most of the Serbian democratic opposition to Milosevic. Between the violence of Serbian paramilitary forces, the intimidation and violence of the KLA and NATO bombs falling from the sky: this is the sentiment of those Kosovo Albanian troops who chose to fight for their rights without resorting to violence. Against the NATO bombings and against nationalism and the homicidal and suicidal politics of Milosevic: this is the feeling of millions and millions of European men and women who hold the respect of human rights to be fundamental, wherever they have been violated: in Kosovo, Kurdistan, Palestine or Iran. These are the democratic, peaceful forces which should have been supported by the international community. Obviously, Milosevic had and has to be stopped, as the KLA had and has to be stopped, each responsible in different ways. Now, after NATO has destroyed and laid waste in the name of the defence of human rights, we must rebuild. We hope and wish to act in this Parliament so that construction takes place in such a way that human resources and the dignity of each side involved in the conflict are respected and valued during the process, and that colonisation by Europe or the United States World Bank is avoided. Kosovo must be reconstructed with its present and past inhabitants - both Albanian and Serbian - as protagonists. At the same time, Serbia and Montenegro and the infrastructures laid to waste and destroyed by air raids, must be rebuilt, and the damage to the environment investigated and remedied. The reconstruction of Kosovo must focus not only on the economy and trade, but also on the social, civil and democratic fabric. To achieve this, reconstruction must be carried out through the involvement of local communities, with exchanges between municipalities, universities, men and women of the European Union, Kosovo and the Republic of Yugoslavia. For the war to be truly erased from the picture, we must bring about reconciliation, create societies and build democracy. This is our challenge.
Mr President, NATO intervened in Yugoslavia maintaining that they were defending Kosovans from Serb persecution, but no-one intervened to defend the Kurds from Turkish persecution. This is the crux of the Öçalan issue: the fact that laws still exist in too many national legal codes which punish as a crime the exercising of peoples' rights to self-determination in its extreme form of secession, even when non-violent, democratic means are employed. This is the meaning of Article 125 of the Turkish Penal Code, which, as Mr Kaleli, the Turkish ambassador, stated right here in Strasbourg, follows the example of Article 241 of the Italian Penal Code, which was issued at the time of the Fascists and is still in force. Therefore, for as long as the European Parliament focuses its attention solely on whether Öçalan's death sentence will be enforced, without dealing with the question of peoples' rights to self-determination, it will scratch the surface of the problem but never manage to resolve it.
Mr President, I should very much like to congratulate the President of the Finnish Council Presidency on the statement she has just made, particularly with regard to the comments she made on Kosovo and the Balkans.
As the Parliament of a union of democratic constitutional States how can we do otherwise than to advocate a just peace and reconciliation in that region, and particularly in Kosovo. That is the heart of the matter and we have gained that insight particularly during the debates on and inquiry into the enlargement of the European Union, a democratic constitutional state, that is the heart of our movement, of our Union. I also think that we are justified in saying that everything depends on this, both the safety of the citizens and the development of the economy in the regions concerned. Nothing can be achieved when there is no constitutional state.
I believe that we must also endeavour in earnest to see that particularly the other aspects associated with law and government in Kosovo are also given the attention they deserve. It is about the safety of the citizens, and particularly those who are returning. I should like in particular to draw your attention to the fact that there are perhaps 2000 or maybe more Kosovan prisoners who have been taken to Serbia by the withdrawing Serbian troops. I feel that there should be no question of us leaving them to their fate, but that we in this Parliament, the Council and the Commission should give our full attention to the situation.
Equally, if we are to see justice done then we will have to ensure that full co-operation is given to the International Tribunal in The Hague in order to pursue the criminals that have wrought havoc in Kosovo, and not just in Kosovo but now at last in Bosnia too. Why have Karadzic and Mladic still not been arrested? If that doesn't happen, Mr President, then we can more or less forget being able to achieve reconstruction in the region in any real sense. If we talk about a Stability Pact then it isn't about gagging those who are screaming for justice, but about a just peace, and that demands action and not keeping serious crimes under wraps.
I think that we should also urge parties and groups in Kosovo towards political participation in government. That is why the resolution also states how important it is for Mr Rugova to be present in Kosovo. On the subject of which, it will not do for the most important figures not to be present at all times when they too have a role to play in the process of political reconstruction, also perhaps in co-operation with other parties that have emerged from the KLA. We are going to have to get everyone there wishing to take political responsibility used to the fact that they are responsible in an administrative sense, so that later on, when elections take place, the population will also be able to see whom it can trust.
I think that the Stability Pact is of great importance for the wider region. For far too long now, we as the European Union have taken measures, for example against Serbia, measures which were necessary but which were taken at no cost whatsoever to ourselves. It was Macedonia, Bulgaria, Albania, Romania, Croatia, Bosnia-Herzegovina, the surrounding regions, which paid the price. It is imperative that we offer financial compensation here, but by no means that alone. We will also have to create economic opportunities so that the European Union, by taking a more generous stance, is able to recompense the economic damage done in this area.
I believe that the whole process of development, also in terms of society, is of great importance. The same applies to the insights we have gained from the enlargement process. Democracy can only grow if the population truly experiences it. I should like to close by quoting the Bishop of Kosovo: 'Nothing will ever become of Serbia unless it is transformed into a democratic constitutional state' . The Parliament has never given up hoping for this.
Mr President, I shall begin by offering my apologies to the Finnish Presidency. I too intend to speak mainly on Kosovo and the Balkans, but I suspect that the Finnish Presidency will, of course, be preoccupied with much weightier matters over the year to come.
One of the most important tasks facing the Finnish Presidency is the future of Kosovo. We must now look forwards. It is the European Union's move, now that we are talking about the reconstruction of that part of former Yugoslavia. That must be brought about swiftly and efficiently, working in close co-operation with the United Nations and the OSCE. A great deal went wrong in Bosnia. We must learn from that. Our own initiatives must not be fragmented. Activities in Kosovo must be directed from Pristina. This responsibility cannot be shared with another office in Thessaloniki. We feel that it would be better, as has also been proposed here, for the administration of the Stability Pact for the entire Balkans region to be located in Thessaloniki..The EU will have to be generous in financial terms, but not at the expense of other aid programmes and certainly not at the expense of aid programmes for the poorest countries or for the debt restructuring of those poor countries. We cannot go along with that. Can the Commission confirm that it shares this view? Can the Council confirm that a number of Member States also took this view as their starting point during consultation with the Council, and that there are several Member States which share the Parliament's view that this funding must not be at the expense of other important aid programmes? The Union will have to find additional means from other sources in order to finance the Balkans ambitions it is rightly pursuing.
The fact is that Kosovo has become a protectorate. It could not be any other way. But I hope that the UN will implement this in such a way that the Kosovars themselves play the leading part in the reconstruction process. The international administration continues to have to step in in Bosnia and has to do so too often, which is no way to bring about democracy.
An agreement has been reached on Kosovo which must be worked out in further detail. To this end, it is of great importance that safety in this region of former Yugoslavia is guaranteed. We attach great importance to achieving demilitarisation as rapidly as possible. We hope that all parties will work together to achieve this. In discussing the future of Kosovo we are of the opinion as a group that if there is any question of borders being redefined, then this will only be permitted in accordance with the Helsinki principles, by peaceful, political means.
A great deal has already been said about the situation in Serbia. I support all those who maintain, on the one hand, that Milosevic should be sent to The Hague as soon as possible and who, on the other, ask for support for the democratic opposition in Serbia. I wholeheartedly endorse the proposal made by my colleague, Mr Cohn-Bendit, to set up an organisation uniting all political movements in order to help the opposition there.
We shall continue our discussions on the Stability Pact later, the Stability Pact for the entire region. I should like to make two comments which I believe will be of importance to the Finnish Presidency when it takes up the drafting and preparation of the Stability Pact. The location of the office is an important matter but the principles on which we are basing our work are far more important still. First and foremost, it appears to me to be of great importance that the countries in the region should themselves be given a major part to play in the implementation and development of the pact and that it should not be imposed from Brussels or other European capital cities. Secondly, we must also enter into honest and open debate with those countries clarifying what we mean when we say that the region must be integrated into the European Union as quickly as possible. That will not be a simple task. We must discuss this honestly with those countries. If we fail to do this then it will create new frustrations, and there is already frustration enough in the region.
Mr President, Madam Foreign Minister, it is shameful and deeply regrettable that now, just as so many other international problems begin to approach a solution, it has not yet been possible to treat the Kurdish question in a civilised way. It continues to be a bleeding wound in our continent. Despite international protests, including from this Chamber, the Turkish government continues not merely to refuse to recognise but also to systematically violate the basic rights of the Kurdish people. Thousands of people have been killed and maimed in the long years of this conflict.
The arrest and death sentence of the PKK leader Öçalan and the strong reactions caused by this have emphasised the need for a rapid solution. Both Turkey and the Kurds must demonstrate the will to sit down at the conference table and must, in a peaceful and democratic way, find a solution in order to end the suffering. Hopefully, the EU and the Finnish Presidency will be able to play an active role in this process.
It goes without saying that all Members of the Parliament distance themselves from Öçalan's methods and actions. I, nevertheless, believe that we are all ready to declare that capital punishment will not bring the problem closer to a solution. Capital punishment can never be the answer to any problem.
We Liberals will never cease to condemn this barbaric act wherever it may occur. In those countries which have applied for membership of the Union and where capital punishment still exists we are currently witnessing how it is being abolished.
Since we hope that Turkey also will be welcomed to the European Union within the next few years, we appeal to Turkey not only to suspend Öçalan's death sentence, but also to work towards the general abolition of capital punishment in Turkey.
To conclude, I would like to urge the Turkish government on behalf of the Liberal Group to go even further and to use this opportunity in order to take the initiative for negotiations and to implement those reforms which are necessary in order to guarantee the political, human and cultural rights of the Kurds.
Mr President, Madam Minister, I agree with you that the death sentence imposed on the Kurdish leader Mr Öçalan constitutes a significant challenge for the international community, since it violates minimum requirements in terms of justice as well as respect for human rights.
Our group condemned both the violation of human rights on the part of Belgrade and the war by NATO against Yugoslavia, as an illegal, unjust and immoral war. For this reason, despite the violation of human rights and the ethnic cleansing against the Kurds by the Turkish regime, our group does not request that the European Union nor NATO bomb Turkey. We are prudent and we are sensible. On the contrary, we believe that the two problems that you have mentioned - the death sentence and respect for the human rights of the Kurdish ethnic minority - require a peaceful, political solution.
The death sentence against Mr Öçalan must be lifted. In addition, the European Union must demand that the Turkish government maintains a dialogue with the Kurds, a dialogue which resolves the Kurdish claims for autonomy within Turkey, as well as respect for democratic rights. In the same way that there are Autonomous Communities in Spain, Länder in Germany or Communities in Belgium, etc., there should also be a similar solution in Turkey for the Kurds, so that they may enjoy, in the same way that you have indicated in Finland, the ability to speak their own language, a free press reflecting their problems and a regional Parliament.
To this end, we believe that the European Union and the European Parliament should react speedily and thoroughly, so that Turkey may embark on a democratic path and participate in this greater Europe which stretches from Portugal to Russia.
Mr President, the programme of the Finnish Presidency, as presented, seems a very positive one, even though it does not differ greatly from the programmes of other Presidencies. The question is whether or not there is the basic political will throughout the whole of Europe to ensure its progress. Naturally, it is a welcomed sign that one of its long-term objectives is to advocate an Intergovernmental Conference which will deal with all institutional issues, in particular the hitherto largely unchecked issue of maintaining institutional balance.
Of course, rebuilding Kosovo and intervention in the Western Balkans are matters requiring immediate attention but the question is: have we learned from past mistakes? I have the feeling that European intervention and investment in the Balkans has remained very much on an individual rather than an institutional level. If we fail to recognise our past mistakes, I do not think that we will be able to proceed in the future and it must be said that, from now on, it all boils down to whether we can deal with issues relating to democratic progress without the use of weapons. That is what is important.
As regards the issue of the reconstruction agency and of Thessaloniki, I would like to say that, whilst the solution may be a simple and straightforward one, let us not forget that we are primarily talking about European intervention. When there is a neighbouring country - and the same would be true, Mr President, if the situation were in Hungary, in which case the base for intervention would probably be in Austria - the question is not only whether the latter can and should benefit but also whether those neighbouring countries which border problematic areas really can share their experience about what is happening in the area. Therefore, this issue should be examined from a political, practical and commercial perspective.
The security policy which the President referred to is, I believe, one of the most important issues but one which once again calls for political will. We have decided to narrow the gap between high-sounding proclamations and the practicalities of their implementation. Of course, all the organisations will work together and experience has it that wherever many international organisations are involved, we have had results. Issues concerning freedom and security are of utmost importance. Madam President, at the Tampere Council, we must decide to fight against drugs, organised crime and the threat to the safety of our citizens. We must also invest in the protection of citizens and not compromise with that 'dark side' which promotes closer links between terrorism, trade in arms and nuclear weapons and organised crime. Generally, our policy must not be one of compromise with the status quo, but of war against it. Only in this way can we ensure the protection of our citizens.
The resignation of the Commission proves that we do not just need institutions - we also need the control mechanisms and the collective will to assign the European Commission the role it deserves. In addition, we have to fill the democratic void - not, as I see it, within the European Parliament but between the Council and the Commission. We must return to the fundamental principles which advocate real co-ordination between social and economic policies. We must intensify our social intervention, Madam President, since guidelines are not enough. I am afraid that the problems are getting out of hand and our way of tackling them is far too bureaucratic.
I wish, of course, to congratulate the Finnish Presidency for its ambitious programme. We know that the Finnish Presidency will do all that it can. The issue is whether the whole Council is determined, and if we are all determined for that matter, to meet the challenges of these difficult times of heavy competition and internationalisation, and to respond to all the problems, including Third World development, where the support of Europe is vital. We also need to ensure the success of enlargement which can only be made possible, Madam President, if we increase our existing pool of resources.
Mr President, Madam President-in-Office of the Council, I wish to welcome the Finnish Presidency for the usual reasons but also for particularly personal reasons. During a particularly dark period of my country's history, when freedom of movement was effectively forbidden, Finland was the first country which I was able to visit using my journalistic immunity. It was the first European country where I saw with my own eyes what democracy and socialism mean and what it means for a nation to live freely and not under military rule. It was a great eye-opener for me and has remained with me throughout my life.
Madam President, Finland is a country with great experience of surviving peacefully under difficult conditions and with difficult neighbouring countries. It is the ideal country to lead our increasingly urgent endeavours for Balkan reconstruction and already President Ahtisaari has contributed a great deal to this process.
I regret that I cannot speak more on your very interesting programme, but unfortunately political issues have arisen here which I am obliged to comment on. Firstly, Commissioner Fischler's attack on the decision to locate the reconstruction agency in Thessaloniki. He suggested that this was just a means of getting aid for the area, meaning Greece. I don't know when he last visited Thessaloniki but I can assure him that it is a thriving city and the establishment of this centre there will not necessarily add anything to the city. Surely, however, it will be very economical for the European Union to establish the Centre in Thessaloniki. I don't know if the Commission has done its home-work and realised that the alternative would mean higher salaries, that there is no infrastructure in Pristina and that it would have to pay out a great deal to ensure the safety of its staff who would be in danger in an area where there is little safety. So if you consider that, under these circumstances, Pristina is an ideal place to establish an international centre, a central administration covering not only Kosovo but also all of the Balkans, then I regret to say that your comments are not only insincere but are also politically motivated. It makes me wonder how a Commission which no longer has any political authority and whose ethical reputation has been largely discredited, particularly following the Bangemann case, dares to adopt such a stance and campaign against the decisions of the Council of Ministers. I am dumbfounded, Mr Commissioner!
As regards Turkey, Madam Minister, I personally wish to see Turkey heading in the direction of Europeanisation since that will be better for Greece. I would agree with the need for a special strategy for Turkey but please take into consideration that a similar strategy of guarantees for Greece is required by the European Union. Greece is the only country of the European Union whose borders are threatened and disputed by the very country which everyone - we Greeks included - truly wishes to welcome with open arms and to see become a European country.
As regards Öçalan, now regarded by many as a terrorist - just as Arafat and the IRA were terrorists before we accepted them as leaders of their people - the least we can do for him, since the idea of political asylum seems to have fallen by the wayside, is, as our colleague so aptly put it, to save his life if that is what it takes to rid ourselves of the stigma that, up until now, has been attached to our conduct in the matter.
Madam Minister, I apologise for not being able to stay for your reply as I have another urgent commitment, but I would like to send a few words of Finnish to your country: Minä rakastan sinua ( I love you).
Mr President, today we have heard two Foreign Ministers speaking on the issue of Turkey. We heard Mr Fischer, the great general of the European Union, who is in command of the incursions in the Balkans, speaking about Turkey and the only thing he said was that in Helsinki Turkey should be upgraded to a preaccession state. What Mr Fischer seems to have forgotten, what he failed to recall, what just escaped him, was the Öçalan factor and, not least, the existence of 20 million Kurds in Turkey.
The Finnish government minister made reference to the Öçalan case which was most encouraging. But we must not limit ourselves to a few simple references in our speeches. There are two very good reasons why the European Union should intervene proactively. The first is that we were under the impression that it was interested in human rights both within the Balkans and further afield. So, there are 2 million Kosovars, fine - but what about the 30 million or so Kurds? The second reason is that the European Union is guilty of not granting asylum to Öçalan. In this case, we need actual intervention, not words.
I would like to end, Mr President, with a question to the President-in-Office of the Council of Foreign Ministers: If Turkey cannot give assurances for Öçalan's life and if Turkey does not take steps to ensure the political rights of the Kurds, then does the Finnish Presidency believe that Turkey should proceed to the preaccession stage in Helsinki? I would like an answer from the Minister.
Mr President, firstly, I should like to congratulate Finland on the Presidency and I should also like to compliment the Finnish government on the sound and refreshing manner in which it is approaching this task.
I shall not talk about Kosovo, for my colleagues Doris Pack and Arie Oostlander have already done that. I want to say something about the rest of your programme, because there are a number of interesting points there too.
Firstly, the problematic area relating to asylum seekers. I understand that you are to organise a special summit on this subject. For many years now, there have been calls for effective policies at the European level in this area and we too advocate improved harmonisation of our legislation in this field, both in terms of admission procedures and reception facilities. We advocate improved distribution of asylum seekers across the European Member States so that it is not a case of a few Member States, and there are four or five of them, receiving the vast majority of asylum seekers and the others doing far too little. If you see an opportunity to achieve something in this respect then I think you will have achieved something very worthwhile for Europe.
A second point on your agenda is a transparent Europe free of fraud. In my country, the Netherlands, we have a law on openness in government with maximum transparency and Finland has the same tradition. I understand that a number of international researchers have recently produced an excellent proposal relating to openness of government and transparency for the European Union. I shall see that you receive this proposal. It is a full regulation with explanatory notes, etc. I hope that we shall at last have the opportunity to implement something of this kind.
Then I saw to my surprise that you have also put the subject of taxation high on your agenda. That is interesting, particularly with there being a new Commissioner from the Netherlands in that field. I should like to recommend that you concentrate above all on taxation pertaining to trade and industry, for there is a great deal that needs to be brought into line there. But I should also like to ask you to give attention to one particular area of income tax and that is the equal treatment of men and women. The Parliament has been asking for this for more than ten years. If you could make a first move in this respect and receive support from Mr Bolkestein then you will also be doing something very positive for Europe.
To conclude, Mr President, the subject of human rights. I have seen that you wish to undertake a number of endeavours in this field too. Firstly, in relation to Yugoslavia. I sincerely hope, and concur with Doris Pack and Arie Oostlander in this respect, that you take the opportunity to exert such pressure on Yugoslavia that those who have violated human rights there are indeed handed over to the Tribunal in the Hague.
I also hope that you can prevent the death penalty from being carried out in Turkey for I believe that would be a disgrace for Europe. Lastly, a subject I am particularly keen for you to give a great deal of attention to is Burma. I hear that the Finnish Presidency has already organised a visit to Burma. Earlier this week, a request was made for attention to be given to the subject. I belong to the international committee that supports Mrs Aung San Suu Kyi. I hope to travel to Thailand and Burma in three weeks' time and to speak to all parties concerned. I sincerely hope that you will take the opportunity to at last bring about progress where Burma is concerned. I think that you would receive a great deal of support from this Parliament. I think that you would then have performed a valuable task for democracy in the ASEAN countries. I wish you a great deal of luck and success. It is your first Presidency but it appears to me that you really are going to do it well.
Mr President, although our hemicycle is largely empty, I do not want to miss this opportunity, from the benches of this Assembly, to greet and wish the best of luck to my former colleague, Tarya Halonen.
There is a new Presidency, which does not resemble the last one very much, but shouldn't we point out some similarities nonetheless? The German Presidency was concerned with putting together its key work, Agenda 2000, and faced two major crises, that of the Commission, and the much more serious one of the war in Kosovo.
The Finnish Presidency has been entrusted by the European Council with a number of important projects which could be grouped together under the heading 'Preparation for Europe's Future' . Indeed, if it manages to bring to a successful conclusion the Tampere Extraordinary Summit, which concerns the security of Europe's citizens, the preparation of a European defence system, through the integration of the WEU with the European Union, the launch of a new round of enlargement in December, and finally, the implementation of the Stability Pact for South-Eastern Europe, the Finnish Presidency will have been a great Presidency of transition for the 21st century.
Finland, thanks to the commitment and tenacity of its President, Martti Ahtisaari, caused a shift in the mind set in Kosovo from one of war to one of peace. Together with the German Presidency, the Finnish President clearly articulated Europe's voice at the opportune moment.
In Kosovo, and throughout the region devastated by war, almost everything remains to be done: to guarantee an orderly return of the refugees, to build democratic institutions, to set up infrastructures, to reconstruct the economy and make it work. Well, in order to overcome all of these challenges, the international community, particularly Europe, will have to commit a huge amount of human and financial resources. Are we ready for that? The necessary funds have not, of course, been provided for in the financial projections. The sums of money which have been announced seem largely insufficient, and the ECO/FIN Council, as it has done many times before, is already questioning formal decisions taken elsewhere.
If I have one piece of advice to offer you today, Mrs Halonen, one suggestion to make, it is that you should ensure that these words are followed up with action. The great European plan for definitive peacemaking in the Balkans must not fall victim to complicated and penny-pinching calculations.
Mr President, Kosovo is a small economy. The European Union could subsidise Kosovo for ever and hardly notice it. But surely this is not an acceptable solution. As soon as possible, we must aim to have Kosovo stand on its own economic feet. That inevitably means external trade. However, there is a problem in redeveloping Kosovo's trade. Its biggest trading partner in the past and almost certainly in the future must be its neighbour immediately to the north, Serbia proper. Not only that but its trade routes to much of the rest of Europe past through Serbia. And yet Serbia is a pariah, embargoed, its infrastructure largely destroyed, its economy shattered. Here we have a conundrum: how do we get Kosovo to stand on its own feet unless we can rehabilitate Serbia also?
The current international community's set purpose is that Milosevic and his regime must be got rid of and then everything is possible. Until he goes, not a penny - well, we heard earlier, hardly a penny. But what if Milosevic does not go? Let us hope that he does, but if he does not, have we begun to estimate the cost of restoring Serbia's infrastructure and productive economy? Remember, Serbia was a sizeable, developed industrial economy, a vital trading partner and transport corridor for Bulgaria, Romania, Turkey, Greece, as well as Kosovo and all the former Yugoslav Republics.
So my question to the President-in-Office of the Council and to the Commission is this: how far have you thought through the political steps, the economic and financial commitments that are needed to bring about a free and democratic Serbia and reintegrate a free and democratic Serbia into the European economy and body politic?
Mr President, Madam President-in-Office of the Council, as rapporteur for the rules governing Members of Parliament, I would like to make a couple of observations. In December 1998, the European Parliament adopted a statute with a qualified majority, a decision which was confirmed in May of this year by an overwhelming majority. We therefore have a statute, all that is now required is the approval of the Council. It is not enough that the Council submits an alternative draft. That is no solution. I would like to remind you that the European Commission has unequivocally approved the statute of the European Parliament.
Permit me to make a few observations regarding the principles which will govern our actions. One thing is for sure; this statute will not be drawn up by the press, be it the Swedish press, the British press, the Dutch press or that of any other country. Not even the highly regarded French daily Libération will write this statute, nor shall we allow ourselves to be governed by a statute produced by civil servants. We are not children who can be taken to task; we shall not be harassed by civil servants.
Therefore, I would recommend that the Finnish Presidency gently shelves the Council document. We will not place ourselves in the Babylonian Captivity of the Council. We will preserve the Parliament's autonomy and reject any type of guardianship over the Parliament.
Applause
We shall make constructive proposals to the Finnish Presidency. I look forward to initial talks taking place at the beginning of September. My request to the Finnish Presidency is that the talks, which will be necessary, be conducted at the highest possible political level. In this way, I believe the success we are after will be achieved as soon as possible.
Mr President, we are pinning high hopes on the Finnish Presidency. We are also pinning our hopes on the Finnish Presidency as far as the European Parliament's involvement in drawing up the catalogue of fundamental rights is concerned. The Council cannot seriously be considering the option that only two members of Parliament collaborate on this catalogue of fundamental rights. Without a minimum of 15 delegates, an imbalance will exist between the European Parliament and the national Members of Parliament, where such a balance is required.
Applause
Madam Minister, since 11 February, when our Parliament reacted to the first news of the massacres in Kosovo, it has ceaselessly denounced the atrocities committed in that province, caught up again in that hellish spiral of violence and fear which has caused so much suffering through the systematic violation of a human being's most basic rights, one of the first of which is that of being able to stay in the place where one was born, and to retain the culture one has grown up with.
The dynamic reaction of the Union's governments has been supported by the large majority of European citizens. Public opinion can be congratulated for the fact that, for the first time in centuries, a war has been fought, not in the defence of national or private interests, but in order that what is right should triumph. If many of us feared seven years ago, that Europe had been killed in Sarajevo, our President is all the more right when he says this morning that a new Europe should be born in Pristina.
However, the political aim, which caused us to resort to force, is still far from being achieved. Peace needs to be rebuilt there. Allied soldiers, with their Russian partners, are on the ground to calm people's fears and in time, to allow reconciliation to take place. They will only be effective if the whole of Europe, and its Parliamentary representatives at the highest level are up to the task of taking over from them. Nicole Fontaine committed herself this morning to contributing personally to this undertaking. I think that I am speaking on behalf of most of this Assembly when I say that we approve of this initiative, and that many of us would like to join her in this.
It has been said that Parliament should provide itself with the means for this action through its budgetary powers. This is the message that several of us were expecting, because we were worried to discover the absence of any specific funds and feared that in these circumstances we might be tempted to rob Peter to pay PauI by sacrificing steps which were considered essential at the time the budget was set. I am therefore repeating the request that our colleague, Mr Poos, has just made. We know that the healthy management of the budget during the last Parliamentary term has left us with sufficient means to deal with Kosovo's immediate needs. We fervently hope that this will be done.
Mr President, Madam President-in-Office of the Council, repairing the dramatic material and, above all, moral consequences of the Kosovo drama, collaborating with the International Criminal Court so that the crimes committed do not go unpunished, laying down the foundations for the economic development of the area so as to promote reconciliation between the Kosovan Albanian and Serbian populations, must be matters of the utmost priority for the European Union. Another priority must be the promotion of enlargement in order to safeguard the peace and political stability of the continent. To this end I have heard, Madam President, with satisfaction, that both issues are political priorities of the Presidency, together with the creation of a catalogue of human rights.
I was also satisfied to hear, passing on to other matters, although no less important, of its concern about the creation of jobs and improvements in the well-being of our citizens. In the global world of today, job-creation measures, in order to be genuinely effective, must be adopted within a global framework. Hence the need for this Presidency to pay particular attention also to the preparation of the next Millennium round. Not only to continue with the deregulation of world trade, but also to provide instruments with which to fight fraud and dishonest commercial practices and to guarantee reciprocal compliance with the regulations governing international trade to achieve the simplification and generalisation of customs procedures under the auspices of the World Trade Organisation, in order, in a word, that the opening up of markets may constitute a genuine opportunity which will create jobs and contribute to the well-being of the citizens of the European Union.
Mr President, most of the contributions in this debate have been about the big global issues that appear on our television sets. I want to raise something with the Presidency which was in the small print of her remarks. It is something which affects millions of our fellow citizens in Europe, not once in a while, but every day of every year, and that is mental illness. I was so pleased when the Finnish Government decided to make mental health promotion one of their priorities for their presidency. That is welcome. It is important.
It is important because as the World Bank showed, this is the fastest growing area of health burden throughout the world. It is important because as the United Nations has declared, it is to be one of the priorities for the UN for the next fifty years, as declared by Boutros-Boutros-Ghali, Secretary General. It is important because, as the Harvard World Bank report showed, mental disorder accounts for some 10.5 % of the global health burden and that is forecast to rise to 15 % by the year 2020.
It is important because five of the ten leading causes of disability are psychiatric, with the first of those, unipolar depression, accounting for some 10 % of life with disability. It is important because psychiatric and neurological conditions cause 28 % of lives with disability. It is important because suicide is the tenth most important cause of death in the world - in the United Kingdom it is the ninth, ahead of road accidents.
It is important because surveys show that one in three people visiting their doctors have a mental health problem but only one in six are diagnosed as such. It is important because one in seven of us have a mental health problem at any one time. One in three of us will during our lifetime. It is not a forgettable minority. Nothing is more important among all the Finnish pledges than their pledge to take up the cause of people and their families who suffer not just an illness or a disability but disadvantage and stigma too.
We need to encourage good mental health. We need to help prevent illness and we need to educate peoples and governments in Europe that mental illness is not to be feared, not to be ignored. It can be cured, it can be treated and millions of our fellow citizens can lead full and fulfilled lives if we...
The President cut the speaker off
I would also like to commend the Finnish Presidency on another of their initiatives which is the attention they are giving to the development of the information society. This issue is going to affect the lives of every citizen in the European Union. We have crucial decisions to make in the Union and in the regulation of information technology over the next five years.
I am very much hoping that the Finnish Presidency will give us the right framework within which those decisions will be taken. I would just like to set out some pointers for that.
The first pointer is that it is quite clear that technology runs ahead of politicians. I cannot resist pointing out, Mr President, that we do not yet have computers or Internet access in this splendid building. Indeed, I suspect that many of our colleagues are not as literate in technology as they should be, but that technology is going to have a huge effect on opening up the single market and we must make sure, first of all, that legislation does not restrict the ability of people to innovate and introduce changes and new forms of electronic commerce.
Secondly, we must ensure that consumers powerfully use this technology. The information society is going to be one in which consumers have tremendous power to shop all over the world and particularly within the boundaries of the single market. I have to say that over the next five years the power of electronic commerce will act more quickly to create the single market than any amount of harmonising legislation that we might care to introduce in this Chamber or anywhere else. It will be crucial in creating the single market. Finally, of course, it will create jobs. Electronic commerce is giving small entrepreneurs access to global markets cheaply, quickly and effectively. It is encouraging the development of new forms of small business and we must continue to allow those new businesses to grow.
And so, in conclusion, Mr President, Finland with its great strength in computers and communications is ideally placed to lead us. There are three words I would leave you with if I may - openness, flexibility and innovation.
- (FI) Mr President, time and again, we will return to those issues that have been raised here in these two hours or so. I apologise sincerely for not being able to respond to all the excellent, well-considered and immensely important speeches that we have heard here today. I have solved the time problem to some extent by addressing some of the issues that have been touched on by the majority of members in my response.
Firstly, the situation in the Balkans. In September, when I come to the committee meeting here I shall certainly be once more engaged in the same discussion. However, I would like to answer two questions. Firstly, the position on the Commission's agency in Thessaloniki, which has been expressed here, comes as no surprise. The Commission expressed the same position in the General Affairs Council. The General Affairs Council made a unanimous decision, which you are aware of, and which I mentioned in my speech.
We begin from the position that the European Union will approach the issue of stability in the Balkans on a regional basis. Accordingly, the headquarters will be in Thessaloniki. However, the centre of operations, the first of such, will be in Pristina and there will be more of them in other regions as and when facilities improve. I sincerely hope that we, the Commission and you yourselves will achieve consensus on this matter. As far as I am aware, we have a tradition that when the Heads of our Governments and States come to a decision on an issue at a summit, be it a regular or extraordinary meeting, we strive in the General Affairs Council to find a way of implementing that decision. This is what was done in the case of the Thessaloniki office as well as with regard to the broader plan and Hombach. As the country holding the Presidency, we shall strive to implement, as I said, all those decisions we need in respect of Sarajevo and the future. In every respect I agree that we have to avoid excessive bureaucracy. That is not the right way to provide employment for the citizens of the European Union. But we do need a sufficient number of skilled officials to take care of the operation. As for the other matters, I would just like to say briefly that despite all the help we shall give the region, ultimately the responsibility obviously lies with the people there themselves. We will only be providing them with support.
Serbia is a part of the Balkans. For this reason, we have looked at great length into ways of helping Serbia to achieve democracy as quickly as possible. One condition of the return to democracy is freedom of opinion. In this I agree with what has been said here regarding the safety of those who are speaking for freedom of opinion and also the proposal that we should create, through various means, a structure to support real freedom of opinion for this country.
The war is behind us, but the peace has to be built. For this, we shall also need peacekeeping forces. Finland is not a Member State of NATO, though you might perhaps have formed the opinion she was, from some of the speeches we have heard. But Finland respects the choice of those eleven EU Member States who do belong to NATO. Finland, which has a population of five million, is making its contribution by sending eight hundred peacekeepers to Kosovo. You may compare that figure in terms of the population of your own country. In my opinion, we should all share in the task of ensuring that the Balkan region is secure. But as I said before, for this we need a non-military option in addition to the military one. In this connection, I would like to acknowledge the role played by Denmark for being the first country to allude clearly to this issue in the resolution passed at the Cologne Council meeting. Denmark was the country to make the proposal, but Finland is the country which, as holder of the Presidency, will promote this worthy initiative as vigorously as possible in co-operation with others.
I would also like to mention that the International War Crimes Tribunal is, in our opinion, extremely important, and the tribunal dealing with war crimes in Yugoslavia is a special partner in co-operation for us. We have been co-operating together in Kosovo ever since the report was put together on the mass killings at Racak, when the expert opinion of Finnish coroners was used. We believe this policy is a coherent one.
Next, I will briefly mention the Tampere Summit again. We will strive to strike a balance, a very delicate balance, between human rights and the question of security. The Tampere meeting will be preceded by an independent meeting of non-Governmental organisations, and we, for our part, wish to offer them our support, while obviously respecting their independent status. The European Union must not be allowed to become a fortress: it must be both strong and open at the same time. This is the principle upon which we will operate, with respect to the Tampere Summit also. The rights of minorities are a weak area in established democracies also, whatever aspect of minorities they are concerned with. I wish to call attention to the fact that there is often room for improvement in all our countries when it comes to the status of ethnic minorities. The Roma are a European minority with no host country to speak up for them when their rights are being violated. I have been in touch with the foreign ministry in Slovakia, one of the applicant countries, and we have begun talks on how the issue may be solved from their point of view. But there is no cause for complacency: the status of the Romain Europe is by no means good. In addition, the situation regarding the rights of minorities in Turkey has been mentioned here. I spoke of it in my speech, and the Kurdish question will most certainly be a subject for debate here very often in the future, when we shall strive to find a way to improve the situation.
As for enlargement, we shall accept with seriousness the challenge this presents while Finland holds the Presidency. As I must respect the order of business I cannot go into this question in any great detail now as it would take up too much time. But I would like to assure you of two things. We shall treat the applicant countries as impartially as possible, on the basis of the Commission's reports, and we shall try to make our decisions wisely so that the applicant countries will feel they have made progress according to their individual merits, believing the process to be fair, efficiently undertaken and conducive to the common good. For this reason, we Finns have never made promises in connection with timetables any more than we have regarding other matters. However, in our opinion, enlargement is a special issue, and we will do everything within our power in the area of institutional reform to move it along. Institutional reforms must be introduced in such a way that the Union can live with them even when the number of Member States has exceeded twenty.
Finally, I have to commend the many here who have spoken of a socially and ecologically strong Europe. That gives me hope. I mentioned it today to a group representing young people in Europe, who met me, as a representative of the European Union, at a writing competition award ceremony. I assured them that we would be giving consideration to the issue of youth, although there is no longer any special portfolio attached to this issue. Issues of youth can be successfully dealt with by means of mainstreaming, just as effectively as, for example, issues of gender equality, aged people, as has been touched upon here, and other such matters. I believe that we have to discuss the matter again with the new Commission, and also with you here in the European Parliament.
I have tried to be as brief as possible to keep to the schedule, and in keeping with the spirit of the new, efficient European Union.
The debate is closed.
The vote will take place on Thursday at 12.00 p.m.
Position of Mr Bangemann
The next item on the agenda concerns the statements by the Council and the Commission on the appointment of Martin Bangemann to a post in the private sector.
Mr President, ladies and gentlemen, right at the start, I would also like to congratulate you on your election to this Parliament. I wish you all every success in the discharge of your demanding duties. As a representative of the country that now holds the Presidency, I shall be personally present at the part-session in September. I really appreciate having the opportunity to work together with you all.
In a letter from him dated 9 June, Mr Bangemann, then Member of the Commission, informed the then President of the Commission, Gerhard Schröder, of his intention to enter the service of a private telecommunications company, the Spanish firm Telefónica . The Council immediately looked into the matter, deciding on 9 July to take the case to the European Court of Justice, on the basis of Article 213 (2(3)) of the EC Treaty and the regulations contained in the ECSC Treaty and the Euratom Treaty.
Under the EC Treaty, Members of the Commission must make a solemn declaration, when commencing their duties, that they will honour their obligations of membership, during their term of office and after it has ended, and behave with integrity and discretion, in the acceptance, after their term of office has ended, of certain appointments or benefits.
In the view of the Council, Mr Bangemann, who has, since 1992, been the Commission Member expressly responsible for telecommunications, was in breach of the regulations. The Council believes he was under an obligation to decline Telefónica's offer. The Court will decide whether the Member of the Commission was in breach of the EC Treaty or not. While handling the Bangemann case, the Council noticed with satisfaction how swiftly the future President of the Commission was to act after the case was brought. It is the common objective of the Council, the future President of the Commission, Romano Prodi, and all the candidates for membership of the Commission to prevent the repetition in future of similar conflicts of interest, such as that which occurred in the Bangemann case. Professor Prodi, in his own programme of reforms for the Commission, has stressed the need for transparency, efficiency and accountability. When he spoke earlier today here in the European Parliament, he told us what demands he would be making in practice on the Members of the new Commission. For example, there will be clear rules for new Members regarding what sort of posts would be appropriate for them to take up on departure from the Commission.
Members of the Commission must also, if requested, allow an independent ethics committee to investigate any future post up to a year after they have ceased to hold office, to ensure the new job is compatible in its nature with the work of the Commission.
The Council and its President warmly support the rules on behaviour that Romano Prodi has given notice of, and they are a good start on the road to comprehensive reforms. Besides the Members of the Commission, all others in the service of the institutions of the Union must be able to demonstrate that they are adhering to the principle of transparency and complying with commonly accepted rules of behaviour. I am happy to note that the Commission has acted in accordance with the wishes of both the Council and Parliament and begun preparations to alter rules relating to personnel policy. We need precise rules. Only credible reforms will bring the Commission and the Union as a whole closer to the public and increase the confidence of our citizens in the Union and its institutions.
Mr President, as Finland is bilingual, I will conclude my contribution in Swedish.
As President of the European Union, Finland will place great emphasis on openness, efficiency and accountability. The reform process has been initiated in all institutions, which is due, amongst others, to the European Parliament, which on various occasions has drawn attention to these problems. On the other hand, there is still a lot to be done. I hope that all EU institutions take responsibility by showing the necessary readiness to undergo reform in this work.
Can I join Mr Sasi in congratulating Members of the House on the election that they achieved to this Parliament and particularly congratulate, as Mr Sasi did, the new Members of the House? I hope that they will find their tasks and their career here are both fascinating and fulfilling in the service of the people who have elected them.
The resolution for debate relates to specific events and to principles concerning the conduct of Commissioners. I will therefore respond on behalf of the Commission by reporting briefly on those events and on the Commission's reaction to them.
On 29 June 1999, the President of the Commission, Mr Santer was made aware of the decision of Mr Bangemann to depart from the Commission in order to take up a private sector appointment two days later on 1 July 1999. Mr Santer wrote to Mr Bangemann on 30 June 1999 informing him that he would be put on functional leave and that his responsibilities would be transferred to a colleague in the Commission. In that letter, Mr Santer stipulated that Mr Bangemann could not commence his new duties and his new activities until the procedure set out in Article 215 of the Treaty had been completed and he also said that he would submit to the College the question of the compatibility of that planned appointment with Article 213 of the Treaty.
On 1 July 1999, the Commission discussed the matter before beginning its formal scheduled meeting. Mr Bangemann attended those proceedings and stated that he had not acted and would not act in ways that breached Article 213. The Commission formally took note of those statements from Mr Bangemann.
The House will be familiar with Article 213 which, amongst other things, requires Members of the Commission in particular 'to behave with integrity and discretion as regards the acceptance, after they have ceased to hold office, of certain appointments'. All Commissioners, Mr President, appear before the Court of Justice to swear an oath to that effect on taking up office.
At the meeting held on 1 July 1999, Commissioners expressed their views to Mr Bangemann and he then withdrew from the room. Commissioners subsequently considered the issues raised by these events and their conclusions are set out in a statement which was published on 1 July 1999 and extensively reported.
On 9 July 1999, as the House will have heard from Mr Sasi, the Council decided to refer this case to the Court of Justice under Article 213 of the Treaty and, following that decision, it is now for the Court to pronounce on the matters. Honourable Members will understand that the case is therefore now sub judice and the Commission consequently has to abstain from public comment on it.
As a general indication of the view of the Commission on the issues posed by the motion before the House, I refer Honourable Members to the concluding paragraph of the Commission's statement of 1 July 1999 which expressed the view 'that it would be advisable for the future to clarify the implementation of Article 213 regarding Commission members' activities after they have ceased to hold office'.
The Commission consequently notes that on 17 July 1999 the President and Commission-designate agreed upon and published a draft Code of Conduct for Commissioners. As the House will have seen from press reports, that document specifies clear compulsory requirements for future Commissioners who intend to engage in any occupation during the year after they leave office to inform the Commission of their intentions in good time. It further provides for a procedure of examination and decision-making that includes the specific power of the Commission to refer the matter to an ethics committee when a Commissioner's planned occupation is related to his or her portfolio.
The House may also wish to know that, in the course of discussions this month, Members of the existing Commission who have always fully respected their solemn undertaking to meet the obligations of integrity and discretion have readily and voluntarily reaffirmed that commitment. To them, as to me of course, it is axiomatic.
The House will be aware that the composite version of the resolution for debate before this Parliament today was produced this morning in keeping with usual practice. The Commission has therefore had no opportunity to discuss the specific call in the motion for resolution for current Commissioners to respect voluntarily the new Code of Conduct. I have, however, consulted the acting President, Mr Marín, and can inform the House that this issue will receive the attention of the Commission at its meeting next week.
I have sought to respond to the motion for debate as fully as possible whilst respecting the fact that the case which prompted the question is now sub judice .
I know that the House will share my awareness of the fact that this debate and my later response to it will need to take account of that obvious legal consideration.
Mr President, it is clear that in our European Union today changes are underway, particularly in the Commission, as a result of the refusal to give discharge for the 1996 budget and then the consequent and ultimate mass resignation of the Commission. Everything in that particular story showed where codes of conduct had begun to be discussed and debated. Indeed the acting President, Mr Santer, had put out a Code of Conduct for Commissioners and officials but it seemed it did not go far enough. Everything in the story was too little, too late. From the comments of Commissioner Kinnock, the Commission might examine this tomorrow or next week. It is always in the same kind of vein.
This applies also to the question of a Code of Conduct for high level officials because in the Commission over the last few years there has indeed been lax management in internal organisation as was underlined by the Wise Men's report. This is why we were calling earlier today for the second part of that report to be available to us so we have as much information available to us when we come to the hearings in early September for the incoming Commission.
One simple example which I can give the House of the internal games which were played by the heads of cabinets - not the Commissioners - on one particular staffing matter goes to show how these things were handled. ESPRIT, an important information technology programme designated under Mr Bangemann at the beginning of the Commission as it was in early 1995, was transferred from originally DG XIII which was under Mrs Cresson to Mr Bangemann. Lo and behold, in 1998, this was then shifted back to Mrs Cresson without any formal Commission decision - it was just decided as a game between the cabinets. How much time, energy and problems were caused for staff in the running of a programme simply because the Commissioners did a deal between themselves which was not transparent, not effective and certainly unaccountable to us here in the European Parliament.
I come to this particular case of Mr Bangemann. It is to us extraordinary insensitivity at this particular time, in this current climate, when you have an acting Commission, that someone can, in that particular state of office simply say two days later he wants to go and work for a private company which is one of the major operators in the field for which he is responsible in telecommunications. It could be argued that Mr Bangemann is not doing anything strictly wrong because there was not an enforceable Code of Conduct. But the Statute is very generous to Commissioners. Is not 80 % of salary for five years enough to satisfy someone's need for financial back-up and to make sure that they do not need the extra finance which a company like Telefónica is giving?
We unanimously support in our group the Council's decision for this case to go to the Court of Justice. We are particularly hopeful that they will look at the suspension of pension rights for the Commissioner in this instance, particularly while he is engaged in a private company. What it leaves for us is a reflection of the disregard of certain members of the outgoing Commission for the need to have a rigorous approach to high standards in public life.
We therefore welcome the statement by the incoming President, Mr Prodi, that there will now be codes of conduct applied rigorously, but we have heard this before. This is what worries us. We want to be able to see these codes of conduct effectively applied so as to make sure not only that the people at the top accept political responsibility, but also that we have high quality management right the way down so that people can be appointed for what they know rather than who they know.
Mr President, Mr President-in-Office of the Council on his first appearance, Mr President of the Commission, ladies and gentlemen, I asked the question on the Bangemann case because I thought it raised a matter of great topical importance, that of the ethical behaviour of public officials. We are not only judging a Commissioner whose behaviour has been unacceptable. We are talking about a former Member of this Parliament, a distinguished parliamentarian who was even a leader of the Liberal Group in the European Parliament, a former German Minister for the Economy and a Commissioner with a long record of service. We must start with the freedom of people and the fact that we are all in public service voluntarily, and the ex-Commissioner cannot claim ignorance of this.
I welcome the Council's decision on this case - and I believe it has been a quick one - as well as the Commission's explanations with regard to its actions in this case, which have been enormously speedy. It is clear - while I respect the fact that it is still sub judice - that the acceptance of the post offered to him by Telefónica represents an obvious conflict of interests. We simply have to remember the role played by Mr Bangemann in the Commission's revised proposal on royalties and the information society, the pressure applied by Telefónica to introduce changes to the proposed Directive previously rejected by Parliament, Telefónica 's active policy with regard to penetrating the media, and also in relation to charges. And I could mention other cases, such as the case of the Internet.
Mr President, I know from my own experience what the Telefónica company represents in Spain. I was Minister in this area during the 80s and I can tell you that in Spain it is more significant than the Society of Jesus. Telefónica has been a monopoly from the beginning and has been privatised incredibly quickly, it has been put into the hands of an ex-college associate of the present Spanish Prime Minister, the whole privatisation having been highly questionable. But it still holds a dominant position in the Spanish market-place and an international profile, which means that this is not a purely Spanish matter.
What is there at the moment to prevent Mr Bangemann from using any confidential or strategically sensitive information about Telefónica 's competitors that he has obtained through his status as Commissioner? There is no answer to this question and it is truly serious. I therefore believe that we should draw up codes of conduct which include standards of political decency applicable in all of our countries. At the moment, as we have been reminded, the Commissioners now have a suspension of three years to rebuild their professional life without having to sell themselves to the highest bidder.
Allow me, Mr President, to conclude with something which relates to the end of the last legislature and the beginning of this one. In the Committee on Budgetary Control, certain examples of the behaviour of the ex-Commissioner were presented. However, these were not used, even in the light of the report of the Committee of Experts, an inquisitorial campaign against certain Commissioners was preferred - and in one case I would say there was sexual discrimination because the Commissioner was a woman. Since highly critical things have been said here in this Chamber, who is going to restore the honour of those Commissioners?
In any event, I believe that, in view of the locations we have for this Parliament and in the Union, this is an experience which must not be repeated because, in the end, black sheep are found in unexpected places.
Mr President, I am delighted to be making my first intervention under your Presidency.
Mr President, on 10 June, all Europeans suffered an electoral defeat. By not voting, many people made it clear that they no longer have any faith in Europe as it now is. That is why it is an absolute priority for our group to restore our citizens' faith in Europe so that we are able to meet the challenges of the coming five years with credibility. For the same reason, my group finds it incomprehensible that Commissioner Bangemann should choose precisely this moment to take an extremely dubious step in his career. Unfortunately, this affair confirms the view that nothing will ever change in Europe. Whereas the whistleblowing official Paul van Buitenen is still waiting for his reputation to be rehabilitated, those at the top, such as Mr Bangemann, are evidently able to go about their affairs in the usual way.
We democrats seek to restore the people's faith in Europe, which is no small challenge. That is why every European slip-up must be tackled, irrespective of who is responsible for it. Consequently, my group heartily endorses the fact that the Council intends to present this case to the Court of Justice. However, it would have been more fitting if the President of the European Commission had taken this step himself. This would have signalled an ability to put its own house in order, which would have been most welcome in view of recent events.
Mr President, esteemed colleagues, I could make things easy for myself and side with the previous speakers. They are certainly right when they say that Mr Martin Bangemann, in his own inimitable manner, has succeeded in permanently damaging not only the reputation of the Commission and the Parliament but also the European ideal itself. The electorate, the citizens out there in our countries, cannot always clearly distinguish between the Commission, the Parliament and the Council. They frequently get the institutions mixed up and we now have a situation where people at home refer to us as 'you over there, you in Brussels who are always corrupt, lining your own pockets and so on' .
We now have to painstakingly rebuild, together with the new Commission, that which Mr Bangemann destroyed. What does this tell us about Mr Bangemann when he acts in such a manner? It is imperative that the courts deal with this matter since, casting our minds back to the case of Ignacio Lopez at Volkswagen, this sort of insider knowledge is actually tantamount to a criminal act when an individual gains employment in another area so soon afterwards. This should also be borne in mind.
This Mr Bangemann, however, was also sent here on two occasions by Kohl's government. In this regard, I would like to clear up the myth once and for all that the opposition in Germany also always provides a Commissioner. That was the case the first time with Mrs Wulf-Mathies, and only then. I would like to ask Mr Poettering, who of course is no longer here: Where was his Party when it came to controlling their own Commissioner? He was hardly acceptable as Minister for Industry and Commerce. He has again been kicked out by the Liberal faction in the European Parliament. As Commissioner, he was very often controversial. Remember the business with the yacht. This is also relevant here. I welcome enormously the fact that the new President of the Commission, together with his new Commission, which we still have to approve, wishes to introduce different rules to the game. Of course, simply signing a Code of Conduct won't make any difference. We also have to lay down legally binding and documented sanctions in this regard.
We can not accept it when someone says: 'Well, my reputation may have been called into question but, in any case, I am free to do what I like once my time in office is up' . In this regard, it is down to us, among others, in our positions as Members of Parliament, to fight for clear statutes and rules of the game, and to elaborate on these, since no one benefits from simply throwing stones at others whilst overlooking the fact that we ourselves sometimes sit in glass houses.
Applause
Mr President, ladies and gentlemen, Mr Bangemann's decision to accept a position on the board of directors of Telefónica represents an unacceptable breach of political ethics. Such behaviour endangers the reputation of European institutions and engenders reservations on the part of citizens towards the European Union. This makes it all the more pressing to take effective measures in the fight against corruption and to introduce clear and open regulations for the proper application of Article 213 of the Treaty.
Legally binding regulations must be created, similar to those in private industry, which contain a competition clause or a competition restraint clause in employment contracts. Naturally, Mr Bangemann has to take personal responsibility for his actions, but a policy geared towards economic interests as a matter of priority and, unfortunately, towards the business management interests of large concerns, also as a matter of priority, poses the inevitable risk that their leading representatives, as those putting this policy into practise, adopt the same attitude, thereby devoting themselves to maximising their personal profit, in violation of every moral code.
In order that an example can be made of Mr Bangemann for future generations as an unfortunate, one-off practitioner of amoral behaviour, the case against the former leader of the FDP, the party which, typically enough, carries the nickname in Germany 'Party of the Self-seekers' , must be upheld at the European Court of Justice.
Mr President, the Europe of Nations Group finds the attitude of Commissioner Bangemann, the Commissioner for Telecommunications in the previous Commission - or in the present one, we are not too sure of his exact position - completely unacceptable. This same Commissioner Bangemann has just accepted an extremely well-paid job on the board of a company involved in his area of responsibility.
We think that the Council of Ministers was right to inform the Courts of Justice, in accordance with article 213 of the Treaty, which prohibits Commissioners from accepting, even after leaving their posts, jobs which would place them in an awkward position, given their obligations to be honest and sensitive in these matters.
One of these obligations which I feel should be mentioned in particular, as it is not mentioned often enough, is that of professional secrecy, which, in accordance with Article 287 of the Treaty, applies to Commissioners indefinitely after leaving office. Indeed, I do not see how Mr Bangemann could act as a director of Telefónica without using, directly or indirectly, confidential information which he has acquired over the last few years.
The Union for a Europe of Nations Group finds that the new Code of Conduct, touched on by Mr Prodi, is not up to the job. The one year minimum period which would relieve the Commissioners of their obligations after leaving office, seems far too short. In addition to this, potential penalties should be made much more severe, and could even include the returning of salaries paid to them during their time in office at the Commission.
The stakes are high, dear colleagues. We must know whether or not we can take decisions at a European level which reflect the opinions of the citizens of Europe and not those of economic or financial lobby-groups.
There is more. The indifference of Commissioner Bangemann, who has not even had the decency to wait just a few months until the Commission's agony is over, shows the extent to which there is a feeling within this institution, of being above the law and above public opinion. This type of behaviour casts serious doubts, in retrospect, on many past decisions. This must be put right as a matter of urgency, particularly before the forthcoming international negotiations at the Millennium round which will be fundamental to Europe's interests. In order to put things right though, Mr President, we will need more than a new Code of Conduct. The control of whole European institutions will have to be given back to the people, and the first step in this direction is to give this control back to their national parliaments.
This case is interesting. It reveals totally rotten law and no less rotten policy. I consider that these persistent colleagues, who are keen to give their own ruling in the case brought before the Court, thus pre-empting the course of events by pronouncing a judgment without court proceedings, in obvious violation of Article 213, and depriving the man of his pension rights, are usurping a function which is rightly a matter for the courts. It is rotten law and it is rotten policy. However, I will take another starting point and say that I, representing the Danish opponents of the Union, the People's Movement against the EU, owe Mr Bangemann a debt of gratitude. It was Mr Bangemann who, as a Commissioner in 1992, spoke the truth concerning the Maastricht project. The truth which is evident today, namely that the large States have unlimited power and outrageous dominance over small, less fortunate States such as the State which I represent, Denmark. It was Mr Bangemann who, in this way, secured the Danish 'no' to the Maastricht Treaty on 2 June 1992, which put the skids under the process which we call the democratisation process. We now owe Herr Bangemann a debt of gratitude for yet another eye-opener. Mr Bangemann has breached a few regulations, but we are not here to defend Telefónica' s competitors. We are not here to reproach Mr Bangemann for damaging trust in this project. Mr Bangemann simply transgressed the very, very broad and flexible boundaries of greed and the merging of private and public, which is a vital part of the European Union. Mr Bangemann's offence is that he has made this fundamentally corrupt system visible, so that any European voter could see it and therefore choose to stay at home on voting day, as most people did between 10 and 13 June, thus depriving this assembly of any form of democratic legitimacy. That was all I wanted to say.
Mr President, it is right that this Parliament and indeed the Council and the Commission treat this matter with the utmost seriousness. It really is most reprehensible that there has been not only an apparent flouting of the formal rules for Commissioners, but also a contravention of the spirit of transparency and trust that should be the basis of the work between this Parliament and Commissioners.
I have been the rapporteur on a substantial number of Directives concerning the liberalisation of the telecommunications industry and I, and my colleagues, have acted in good faith in this work and had assumed that the former Commissioner Bangemann had done the same. One can only speculate at just how much of a commitment Mr Bangemann had to the level playing field in this aspect of the internal market when he is willing to sell his knowledge to Telefónica , a major player in the European Union and further afield.
It is particularly difficult, Colleagues, when Mr Bangemann was a former Member of this Parliament and indeed, a leader of the Liberal Group.
One matter which has not been mentioned in the debate is that there is to be a major review of all of the telecommunications legislation later this year and part of this work has already been started by the Commission under Mr Bangemann's commissionership.
As I have previously stated, I have been the rapporteur on a number of matters, but if I can just give you a thumbnail sketch of just how extensive this review will be and what it will cover - universal service, frequencies, satellite, regulation, licences, interconnections, numbering, mobile telephones, convergence of broadcasting, data transmission and telecommunications - an explosion of legislation and an enormous segment of the European Union's manufacturing, industrial and commercial base in its own right, but also as an adjunct to so many other industries. On all of this, Mr Bangemann takes with him his knowledge and his contacts to Telefónica .
There are also a worryingly substantial number of cases before the European Court of Justice on breaches of legislation, particularly in the field of interconnections - again, matters on which the former Commissioner has intimate knowledge. The Commissioner, when he was here in this Chamber, and I have had many debates with him, was fond of quoting from Shakespeare and other English poets. I shall quote one in his absence on his behalf - 'Just for a handful of silver he left us, just for a ribbon to stick on his coat'. I know that the money he has been offered by Telefónica hardly can be justified by the description of a handful of silver and indeed it begs the question of just how seriously Members of this House will treat a company like Telefónica when it comes to lobby us as they surely will on the matter of the review and future legislation in this field.
If I can be slightly mischievous, one wonders just how much value for money Telefónica will get out of Martin Bangemann. I wish he were on a performance-related pay and he might find that the fat cheque might not look nearly so attractive.
I understand Commissioner Kinnock's hesitation and his hesitations because this matter is sub judice . Fortunately, Members of this Parliament are protected by parliamentary privilege, but even then, Commissioner Kinnock, I would ask you to note the reasonably restrained language that there is in our resolution and if I may just quote to you briefly on what the resolution says - "it deems his conduct to be particularly open to criticism' . We did choose the language very carefully and many might say that 'open to criticism' might be a serious understatement.
I finish, where I started, by saying that we are right to treat this with the utmost seriousness. I support absolutely the Council's decision to refer this matter to the Court and to use all the powers that there are under the agreements.
However, one matter still is outstanding. There seems to be no mechanism within the existing rules and obligations where a company like Telefónica itself can be subject to some sort of punitive measures. If we could find some way not only of having a measure to take against former Commissioners who act in this way, but also against the companies who benefit from their knowledge, then I think that we might have two very powerful levers to use in future transgressions.
We hope, of course, that these will not occur. We wish the new Commission every success and hope that the high standards they espouse will be put into practice.
I would like to take this opportunity to say that I was always unpleasantly surprised by the fact - and this observation has nothing to do with the debate now taking place - that generally, when the Conciliation Committees were held, all the Commissioners except for one, were present and on time. Commissioner Bangemann never took part. He would send officials in his place, in spite of protests from us, Members of the European Parliament. I don't know, maybe it was just his way of doing things that was the problem.
Mr President, the worst thing about Mr Bangemann's imprudent career move is the threat that it poses to the Commission that he served. The Commission was already in serious trouble and its problems were bound to have been compounded by the Bangemann decision. In my view, the Commission has a final chance to prove itself the clean, efficient and effective executive that the European Union needs and that its citizens deserve. Should the Prodi Commission fail, then I fear that the European Council will execute a coup d'état and deprive the Commission of its right of initiative and its important role as the promoter of European Union. So to start the process of the Commission's recuperation, may we insist that the outgoing Members of the Santer Commission apply voluntarily the Prodi Code of Conduct.
Mr President, I share the indignation of Mr Markov of the GUE/NGL Group towards Mr Bangemann's attitude, but the real question is: what has Mr Bangemann been able to offer in order to command such a high salary? How much have his services brought to Telefónica, a private company? How much control do European institutions have over the subsidies and advantages gained by private companies such as Telefónica or others, and what control is there over the use that these companies make of them?
Yes, it is shocking that a European Commissioner should be able to profit unduly from his position for his own benefit, but it is even more shocking that incredibly rich companies should be able to profit, quite legally, from subsidies from European institutions whilst to my knowledge, these same institutions are giving no help at all to the eighteen million unemployed workers throughout the Union, nor to the several million other people who are forced to live on salaries which barely keep them alive.
Applause
He was a determined and skilful Member of the Commission, a bit like a steam train, and occasionally in debates he would slap us MEPs like cod on a jetty, but what of that? What is most important is that this sort of thing does not spread to the civil service or gain popularity there. The impartial nature of our administration is the most important issue for all of us here and in the Commission. There is a real need to reform the bureaucratic machinery of the European institutions, and an end must be made to these sorts of cliques. This is what the public hates most about the European Union. That was seen in the elections and in the campaigning. Our citizens do not understand an administration that works along such lines, and we should not wonder. Mr Prodi's Commission is off to a good start, and I congratulate him on that, but it must continue as it has begun. I thank the Council for taking a swift decision to bring this case to the European Court of Justice, but as we have to be the pioneers in an administration which is open and efficient, so Mr Prodi's Commission should get ready for the test in September. I believe that by the start of next year, we will see, on the basis of the study by the five experts, what the Commission has achieved with regard to its own administrative reforms and those of its body of civil servants. Therefore, we shall meet up here once more at the end of the year.
Mr President, we have been unanimous in this debate. The actions of Mr Bangemann, a Member of the Commission, in this affair can in no way be approved. I would like to thank those who have spoken for having given their approval of the Council's decision to take swift action in this affair, and for their support in bringing the case to court. I would like to underline the importance of Mr Prodi's code of practice in this connection, and I wish to refer to Mr Elles' speech in which he said that hopefully we will not be saying 'too little, too late' next time. We must take care this time, then, that codes of conduct are absolutely clear and legally binding on all parties. In my view, it is an issue that concerns us all as it is sometimes hard for the public, as was mentioned here, to distinguish between the institutions of the Union, which means that events such as this should not be allowed to occur in any of the institutions. Thank you.
I should like to begin by saying that Mrs Read was absolutely right to draw attention to the moderate way in which the resolution is couched and indeed the moderation of the language throughout the whole of this debate. It would have been easy for people to try to make a populist appeal. That was almost entirely avoided. That simply added to the weight of the opinion of this House and therefore to the reaction which everyone has just heard from Mrs Sasi, President-in-Office of the Council.
Mr Elles was quite right to emphasise that it is absolutely essential to see responsibility exercised to the highest standard. I hope - to take Mr Barón Crespo's point - that this experience is not repeated, that we can ensure that specific and very clear provision is made so that there cannot be any repetition of the experience of recent weeks.
There are those who would say, and they have, I believe, rationality on their side, that the provisions of Article 213 of the Treaty and its references to integrity and discretion mean that for anyone who has an understanding of required standards in public life, little more should need to be said, if anything.
But if it is necessary - and I am conscious of being subject to the fact this issue is now before the court - even then to be more specific about what the implications of integrity and discretion are, then I am glad the House welcomes the developments that will take place as a consequence of the initiative taken by the President designate. I look forward to ensuring that there is a full response to both the appeal of Mr Barón Crespo and that of Mr Elles to the demonstration of the highest standards of public integrity.
I would also say that Mr Kreissl-Dörfler was right to emphasise, together with Mr Duff - in a very interesting maiden speech - that if all institutions do not demonstrate the highest standards of rectitude for themselves, by themselves, then those standards will be imposed externally, either in the form of punishment by the general public, initially through its apathy and detachment but maybe in other ways more directly, politically too, or by the Council taking a responsibility which others appear to be unwilling to demonstrate.
I do not believe the European Union, its institutions or its people would be enriched by that experience. It is a fair warning to all of us who serve the institutions and the European people that we are responsible for our own destiny and our own standards and we must therefore proceed without any form of delay to ensuring that those standards are as stringent as possible.
I was interested in the point made in another fine maiden speech by Miss van der Laan which calls for a response. I am happy to report to the House that she is a friend of some years and therefore my joy in witnessing her maiden speech was very particular. I see it was shared in other parts of the House. She said that it would be 'better if the Commission had taken the step of reference to the Court of Justice' . I should like to say to her, therefore, that the Commission, as I reported earlier, discussed the matter in its meeting of 1 July. In that meeting the feeling was expressed that the issues relating to Mr Bangemann and to Article 213 had legal complexities that could not be speedily resolved. For that reason the Commission made plain its view in its statement of 1 July that there needed to be clarification of implementation of Article 213. There was no consensus at that meeting which supported reference to the Court of Justice at that stage. I say that to ensure that Members of this House understand that the issue is live, it has been a matter of discussion, the action has now been taken by the Council and that determines the path for the future. But there is no lack of concern or consideration in the current Commission, despite the fact that it is coming to the end of its life, in these issues.
I conclude by saying that Mrs Laguiller made an extremely valuable contribution to this debate because, like others, she dramatised the issue quite properly by drawing attention to the economic gaps in society and the way in which those divisions actually serve to emphasise the fact that it is absolutely essential for those of us who have the good fortune to hold representative and appointed positions in the public service to act with complete integrity and discretion. We enjoy a very considerable privilege. We must, therefore, show complete probity. This debate has served to underlined that. If anybody ever needed the lesson, this has added to it. I hope we can look forward to a future where no instruction will be necessary.
The debate is closed.
The vote will take place on Thursday at 12.00 p.m.
I have received four motions for resolution pursuant to Rule 37(2) of the Rules of Procedure.
The sitting was closed at 9.10 p.m.